Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 1 of 183
                                                                          4-1



  1                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
  2                             HOUSTON DIVISION
  3
       PRESTON WOOD & ASSOCIATES, LLC,         )
  4                                            )
                  Plaintiff,                   )     NO. H-16-CV-1427
  5                                            )
       v.                                      )     August 27, 2018
  6                                            )
       CAMERON ARCHITECTS, INC.,               )
  7    STEPHEN CAMERON, UL, INC., d/b/a        )
       URBAN LIVING, and VINOD RAMANI          )
  8                                            )
                  Defendants.                  )
  9

 10
                                     TRIAL
 11                    BEFORE THE HONORABLE DAVID HITTNER
                                   AND A JURY
 12
                                     VOLUME 4
 13                              PAGES 4-1 - 4-163

 14
 15     For the Plaintiff:             Patrick A. Zummo
                                       Attorney at Law
 16                                    909 Fannin, Suite 3500
                                       Houston, TX 77010
 17
                                       Louis K. Bonham
 18                                    Califf T. Cooper
                                       Osha Liang, LLP
 19                                    909 Fannin, Suite 3500
                                       Houston, TX 77010
 20
        For the Defendants:            Justin Strother
 21                                    Strother Law Firm, PLLC
                                       3000 Weslayan, Suite 348
 22                                    Houston, TX 77027
 23     Court Reporter:                Bruce Slavin, RPR, CMR

 24
       Proceedings reported by mechanical stenography and produced
 25    by computer-aided transcription.
Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 2 of 183
                                                                           4-2



  1                                  I N D E X
  2

  3                                                                 Page
  4

  5    VINOD KEWALRAMANI
  6    Direct Examination Continued by Mr. Strother                4-5

  7    Cross-Examination by Mr. Zummo                              4-16
  8    Redirect Examination by Mr. Strother                        4-51

  9
 10    Defendants Rests                                            4-56

 11    Plaintiff Rests and Closes                                  4-56
 12    Charge Conference                                           4-77

 13

 14
 15
 16

 17

 18
 19
 20
 21
 22
 23
 24
 25
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 3 of 183
                                                                                  4-3



          1                             (Jury not present)
          2               THE COURT:    You wanted to talk about some stuff.

          3    Right?
          4               MR. ZUMMO:    Just the exhibits that we were

10:15     5    discussing at the end of the day Friday.
          6               THE COURT:    All right.    Let me tell the jury we're

          7    here.
          8               [At the jury room door]      We're here and it will be

          9    about five more minutes.
10:15    10               THE COURT:    All right.    This is Plaintiff's.

         11    What's your position?      What do you got?
         12                     Be seated, everybody.

         13               MR. ZUMMO:    In Plaintiff's Exhibit 117, Your Honor,

         14    when we left on Friday we had objected that backup --
10:16    15               THE COURT:    Is it 117 or 17?
         16               MR. ZUMMO:    Defendant's 117.

         17               MR. BONHAM:    No.    17.

         18               MR. STROTHER:    I believe it was just 17.
         19               MR. ZUMMO:    Oh.    17.
10:16    20               THE COURT:    I think it's 17.

         21               MR. ZUMMO:    17.    When we left on Friday we had

         22    raised the objection that we had not been provided any form
         23    of backup information for the bulk of the items on that

         24    exhibit, Your Honor.
10:16    25                     Over the weekend, pursuant to the Court's
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 4 of 183
                                                                                      4-4



          1    order, Mr. Strother and his client did deliver to us a
          2    series of monthly reports of expenses and monthly summaries

          3    of closings.
          4                     What I gave Ms. Alexander to give to the Court

10:16     5    before we started today -- I have marked on that Exhibit 17
          6    in red the particular closings where we still don't have any

          7    support in even the form of a summary-type report, and they
          8    all involve 2017 and 2018 closing dates.

          9               THE COURT:    All right.
10:17    10               MR. ZUMMO:    But I want to tell the Court that.

         11    Because the Court admitted Exhibit 17, pretrial, over our
         12    objection that we thought all backup information needed to

         13    be provided and all they have given us was a summary

         14    report -- I just want to tell the Court that those type of
10:17    15    summary reports have been provided for the things we were
         16    complaining about on Friday.

         17               THE COURT:    So, what are you complaining about now?

         18               MR. ZUMMO:    I'm not complaining, Your Honor.          I
         19    wanted to tell the Court that I am assuming that -- since
10:17    20    the Court admitted it before -- now that they have provided

         21    those summary reports to fill the gaps, that I am assuming

         22    the Court is not going to change its ruling.
         23               THE COURT:    That's true.

         24               MR. ZUMMO:    We just want to make sure the record is
10:18    25    clear that we still believe that they were required to
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 5 of 183
                                                                                      4-5
                                          Ramani - Direct by Mr. Strother




          1    provide the backup that is behind those summary reports.
          2               THE COURT:    Is that in the form of an objection to

          3    what exhibit?
          4               MR. ZUMMO:    Exhibit 17.              And it's the same

10:18     5    objection we made before trial that the Court has already
          6    overruled.

          7               THE COURT:    Okay.        The ruling remains.       It's
          8    overruled.

          9                     All right.       Let's call the jury in, please.
10:18    10                                (Jury present)
         11               THE COURT:    All right.             Be seated.
         12                     Let's get the witness back on the stand,

         13    please.

         14               MR. STROTHER:      May I proceed, Your Honor?
10:19    15               THE COURT:    Yes.       Go on.
         16                       DIRECT EXAMINATION CONTINUED
         17    By Mr. Strother:

         18    Q.   Mr. Ramani, good morning.
         19    A.   Good morning.
10:19    20    Q.   Let's pick up where we left off.

         21                     I believe one of the things we were talking

         22    about was Urban Living's profit earned from the sale of the
         23    homes that are at issue in this lawsuit.

         24                     Can you tell the jury what it is Urban Living
10:19    25    does to earn a profit?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 6 of 183
                                                                                  4-6
                                          Ramani - Direct by Mr. Strother




          1    A.   I am going to start with -- There's two sides of it, the
          2    buyer's side and the seller's side, meaning if you have a

          3    developer/builder building a home or thinking about building
          4    a home you have to -- or at least what Urban Living does is

10:20     5    we take them through the consulting process, finding the
          6    land, finding the correct location of that land and then

          7    working through the process of what product and price point
          8    will sell in that location or that market, what the finishes

          9    and details in the home will be, what the actual square
10:20    10    footage should be, and we walk them through the whole

         11    process from also, then, coming up with the creative
         12    identity for it, the logos, their company name.

         13                     So, it's an entire process from beginning to

         14    end on the sell side in order to get that home sold.
10:20    15                     On the buyer's side I think it fits more into,
         16    you know, we have the showroom that's open seven days a

         17    week, aggressive advertising, which falls on both sides.           I

         18    mean getting the seller onboard with us, but then spending a
         19    tremendous amount of money on marketing, print, brochures,
10:21    20    website, graphics, logos, manpower, staff.

         21                     I think the key part of what's going to

         22    differentiate us from the majority of what -- you know,
         23    realtors out there is that we have close to 40 to 50

         24    employees on salary that are focused on selling the homes,
10:21    25    the entire staff from our marketing team to the sales team.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 7 of 183
                                                                                           4-7
                                          Ramani - Direct by Mr. Strother




          1                     So, any time if you were out at six o'clock,
          2    seven o'clock -- The showroom is open from 9:00 to 7:00

          3    seven days a week.      We close about three or four days out of
          4    an entire year on the key holidays.                     So, that support staff

10:22     5    and sales team and the company is focused on getting the
          6    customer into our showroom or one of the open houses on

          7    Saturday and Sunday.      Some of the communities are open seven
          8    days a week.

          9                     And, so, the main area of our profits are
10:22    10    derived from selling the home and earning those commissions

         11    through that program.
         12    Q.   Is having a showroom floor like Urban Living's typical

         13    in the industry?

         14    A.   No.   I was just trying to think if there's anybody else.
10:22    15    I think Greenwood King, one of the other inner loop
         16    realtors, probably about, I think, eight years ago redid

         17    their offices and then opened a showroom, but it's not

         18    really open to the public on a day-to-day basis where it's
         19    staffed and the realtors are there.
10:22    20                     If you look at all these other companies or

         21    the more traditional real estate companies, they do have

         22    offices, but it's -- The idea behind that is most of the
         23    time the realtor is going to meet the customer at the

         24    property.
10:23    25                     Our system is set up to where they actually
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 8 of 183
                                                                                             4-8
                                          Ramani - Direct by Mr. Strother




          1    come to our showroom.       I am a big believer on, you know, to
          2    really help somebody buy a house you need to interview them,

          3    sit down and understand what their needs are and by having
          4    the brochures there and having the tools to help the client.

10:23     5    The buyer or our realtors sit down and get interviewed.                   We
          6    have conference rooms where the customer can come in and sit

          7    down and sort of go through that process.                    So, then, when
          8    you take them out, you're helping them save time instead of,

          9    you know, just driving them out and showing them the wrong
10:23    10    type of house or wrong type of location.

         11                     So, it's not typical.
         12    Q.   And do I understand that for your new properties there

         13    are open houses Saturday and Sunday every week?

         14    A.   Our contracts to our developers/sellers are that every
10:23    15    single finished home is staffed and open Saturday and Sunday
         16    1:00 to 5:00.

         17    Q.   Is that normal?

         18    A.   I mean, I think some realtors try to open their houses,
         19    but usually it will be like 3:00 to 5:00.                    I mean, it's not
10:24    20    consistent and it's definitely not every single weekend.

         21    Q.   Okay.   Back to the profit.

         22                     You testified that Urban Living's commission
         23    is 3 to 6 percent.      How is that calculated?

         24    A.   I can't say it's standard in the industry because it's
10:24    25    negotiated on every transaction.                  Sometimes it's 5, but the
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 9 of 183
                                                                                  4-9
                                          Ramani - Direct by Mr. Strother




          1    average is between 5 to 6 percent, which is the entire gross
          2    commission, but then you have to split that if there's what

          3    they call a "co-op agent".
          4    Q.   And, to be clear, 5 to 6 percent of what?

10:24     5    A.   Of the sales price, the negotiated sales price on the
          6    contract.

          7    Q.   So I interrupted you about what a co-op deal is.
          8    A.   A co-op transaction is -- basically, what it means is

          9    you're splitting that transaction with a co-op realtor, an
10:25    10    outside realtor.

         11                     So, for example, I mean, if Prudential Gary
         12    Greene brought a client to us we would pay them 3 percent.

         13    Even if it was 5 you would still pay them 3; otherwise, they

         14    wouldn't sell your home.          And then we would earn the
10:25    15    2 or 3 depending if it was at 5 or 6 and then pay our agent
         16    or pay the support staff or the expenses that come out of

         17    that.

         18    Q.   You testified on Friday, I think, that 1 to 2 percent of
         19    Urban Living's profits would be due to underlying stock
10:25    20    plans, but I didn't ask you this question.

         21                     How important are the plans to Urban Living's

         22    profit?
         23    A.   I mean, inside the loop I don't think -- If you have

         24    looked at product out there, there's only so much you can do
10:25    25    on these footprints.      I think Preston mentioned earlier that
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 10 of 183
                                                                                              4-10
                                          Ramani - Direct by Mr. Strother




           1    there is a requirement or the City requires it to be
           2    60 percent of that lot size, which is typically a 20-by-40

           3    basis.
           4                    If you look at the base foundation of a house,

10:26      5    20 by 20 of it has to go to a garage.                        So, all that's left
           6    is you can put one bedroom down and then living, dining,

           7    kitchen on the second floor, and then two bedrooms on the
           8    third.   Now, there are times where you might only do two

           9    units, and then you have the depth and then you can do
10:26     10    living, dining room and then three bedrooms on the second

          11    floor.
          12                    But if you go through -- And I have sold

          13    thousands of these.     Okay?        And this is not a -- I don't

          14    know what the right word is.             I mean, I'm not trying to
10:26     15    punish any architect, any designer, but there's only so much
          16    you can do to these boxes and -- It's a box and, typically,

          17    you want to try to put three bedrooms and three and a half

          18    baths and a garage in it.
          19                    So, I -- Look.           I mean, that's why we
10:26     20    negotiated this deal with them.                I mean, there's only so

          21    many things you can do.        And I don't think it's the

          22    architecture or the plan.
          23                    And why does so many builders and developers

          24    come to us and why we have so much of the market share?
10:27     25    It's what we do.     It's the showroom.                     It's the marketing,
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 11 of 183
                                                                                          4-11
                                          Ramani - Direct by Mr. Strother




           1    location, the land.      It's all the other things that come
           2    along with this.

           3                    And I'm not saying there is not some
           4    importance to it, but it's not significant.

10:27      5              THE COURT:     You mean what?                The contribution of the
           6    architect?

           7              THE WITNESS:     Correct, sir.
           8              THE COURT:     All right.            Go on.

           9              THE WITNESS:     I don't think that's significant.
10:27     10              THE COURT:     It's not that significant.

          11                    All right.       Go on.
          12    By Mr. Strother:

          13    Q.   With regard to contribution of the architect, were the

          14    PWA stock plans ever used right out of the box?                   And let me
10:27     15    strike that.    Let me ask you about the ones in this case.
          16                    Nagle.

          17    A.   Okay.

          18    Q.   How much effort, if you know, had to be put in by a
          19    different architect to make the plans workable?
10:27     20    A.   Well, I don't know how much you have gone into the

          21    payment made versus the credit --

          22              THE COURT:     Hold it.          That's not the question.
          23                    You asked a question.                  Ask it again, please.

          24    I tell you what.
10:27     25                    Bruce, can you read it back.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 12 of 183
                                                                                               4-12
                                          Ramani - Direct by Mr. Strother




           1                 (Question read back by the court reporter)
           2    A.   A substantial amount.

           3    Q.   Let me show you Defendant's Exhibit No. 17.                       Your Honor,
           4    may I please use the laptop screen?

10:28      5              THE COURT:    Okay.        Is that on?               Yeah.   There it is.
           6              MR. STROTHER:      Yes, Your Honor.

           7    By Mr. Strother:
           8    Q.   What three properties appear on Defendant's Exhibit 17?

           9    A.   I'm sorry.    What --
10:28     10    Q.   I'm sorry.

          11    A.   I don't understand the question.                       I apologize.
          12    Q.   This lawsuit is about five different projects.

          13    A.   Correct.

          14    Q.   So, I would like you to look at Defendant's Exhibit 17
10:28     15    and tell the jury what information is on there about which
          16    projects.

          17    A.   Here you have EaDo place, which was referred to as

          18    "EaDo" at the beginning, Stanford Street, which was
          19    "Stanford", and then Patterson Street.
10:29     20    Q.   What does this financial record show?

          21    A.   The total sales price of each one of those homes in that

          22    community and then the gross commissions and then the close
          23    date.

          24    Q.   Okay.    Would this help the jury calculate sales price
10:29     25    minus deductible expenses?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 13 of 183
                                                                                           4-13
                                          Ramani - Direct by Mr. Strother




           1    A.   You will have to scroll down to the bottom because this
           2    is going to reflect the cost or average cost for each month

           3    on what those expenses were towards those commissions, yes.
           4    Q.   Can you point the jury to where you're talking about on

10:29      5    this exhibit?
           6    A.   Yes.    Month -- On the bottom, the last box where it

           7    says, "month", "year", "closed homes", "monthly overhead"
           8    and "cost per home".

           9    Q.   Okay.   And, so, this column over here is the cost per
10:30     10    home of overhead for that particular month?

          11    A.   Correct.
          12    Q.   On Friday we saw a spreadsheet about this regarding

          13    Nagle.   Is this the same kind of information?

          14    A.   Correct.
10:30     15    Q.   This spreadsheet -- I am going to turn to Page 2 -- it
          16    stops having information around February 17.                 Can you

          17    explain what that's about?

          18    A.   Yes.    We were very concerned of providing numbers that
          19    weren't reviewed by our CPA that aren't -- because you have
10:30     20    to put everything coded to the general ledger account

          21    properly.

          22                     We haven't closed out '17 and '18 yet; so,
          23    that hasn't been provided.           But, again, the averages here

          24    are fairly consistent from Nagle.                  And, also, in '15 and
10:30     25    '16, they average around 5,700 per house, which is pretty
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 14 of 183
                                                                                   4-14
                                          Ramani - Direct by Mr. Strother




           1    consistent year after year.            We haven't had too much
           2    inconsistency.     I think in here you will see it ranges from

           3    5,500 to 6,000 being on the high side.
           4    Q.   Okay.   Let me ask you about the three projects that are

10:31      5    on this spreadsheet, and they're the ones we put on the
           6    easel on Friday, and you described them as "non-UPM plans".

           7    That's Patterson, Stanford and EaDo.
           8    A.   Correct.

           9    Q.   Are you aware that Plaintiff is suing Urban Living for
10:31     10    altering or removing copyright information regarding those

          11    three projects?
          12    A.   Yes, I do.

          13    Q.   Tell me, with regard to the marketing materials, where

          14    did any depictions of what was built come from?
10:31     15    A.   Pictures or the plans?
          16    Q.   Good question.

          17                     So, if there were photographs on marketing

          18    materials of those three projects, where did those come
          19    from?
10:31     20    A.   Our team would go out and take the pictures and then

          21    sometimes the developer would send them to us depending on a

          22    case-by-case basis.
          23    Q.   Okay.   What about any marketing plans?

          24    A.   Those were provided by the builder or the builder's
10:32     25    designer/architect.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 15 of 183
                                                                                   4-15
                                           Ramani - Direct by Mr. Strother




           1    Q.   The architect on those three projects was Bill Wooten.
           2    Right?

           3    A.   Correct.
           4    Q.   Did Urban Living ever have anything to do with Bill

10:32      5    Wooten?
           6    A.   No, not in a direct basis where we provided them

           7    anything.
           8    Q.   Once Urban Living received marketing plans from the

           9    builder or Mr. Wooten, did Urban Living alter or remove
10:32     10    anything from those?

          11    A.   No.
          12    Q.   And I guess my question should be more precise.

          13                    Did Urban Living alter or remove copyright

          14    management information from those marketing plans?
10:32     15    A.   No.
          16    Q.   Do you believe that the builder or Wooten altered or

          17    removed that stuff?

          18    A.   I wouldn't know.
          19    Q.   Did you have any reason to believe that they had?
10:32     20    A.   No.

          21    Q.   Was Urban Living in any way involved with the selection

          22    of those plans?
          23    A.   No.   They were brought to us from Aviv and Bill Wooten,

          24    and Aviv was the owner and running that company.
10:33     25               MR. STROTHER:      Mr. Ramani, Thank you.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 16 of 183
                                                                                   4-16
                                          Ramani - Cross by Mr. Zummo




           1                     I pass the witness.
           2              MR. ZUMMO:    May I proceed, Your Honor?

           3              THE COURT:    All right.          What are you going to need?
           4              MR. ZUMMO:    We will still need the screen.         Sorry.

10:33      5              THE COURT:    Okay.
           6                             CROSS-EXAMINATION
           7    By Mr. Zummo:
           8    Q.   Mr. Ramani, I want to start with the subject that

           9    Mr. Strother asked you about, which is the distributions of
10:33     10    marketing materials.

          11    A.   Okay.
          12    Q.   Did you distribute at Urban Living marketing materials

          13    by sending e-mails to potential customers?

          14    A.   Yes, we did.
10:33     15    Q.   And did you refer to these as "blast e-mails"?
          16    A.   E-mail blasts.    Yes, sir.

          17    Q.   When you sent --

          18                     Can we have Exhibit No. 105 please,
          19    Plaintiff's Exhibit 105.
10:34     20                     Do you recognize the first page of Plaintiff's

          21    Exhibit 105?

          22    A.   Yes, sir.
          23    Q.   Is this the first page of a set of marketing materials

          24    that Urban Living would have used for Nagle Park Place?
10:34     25    A.   I mean, it's -- I think we created this to provide to
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 17 of 183
                                                                                            4-17
                                          Ramani - Cross by Mr. Zummo




           1    you.    It's the logo.
           2    Q.   Okay.

           3               MR. ZUMMO:    Pull up Page 2, please.
           4    By Mr. Zummo:

10:34      5    Q.   Page 2 of this Urban Living document -- at the top the
           6    title is "E-Mail blast".        And is the material that's shown

           7    on this page material that would have gone out in an e-mail
           8    to a list of your customers?

           9    A.   Yes, sir, it is.
10:34     10    Q.   And on this particular e-mail blast, which includes EaDo

          11    Place in the middle and Nagle Park Place at the bottom --
          12    was it your estimate that this went out to between 8,000 and

          13    15,000 individual e-mail recipients?

          14    A.   Sir, I would have to ask my media team.                 I'm not sure.
10:35     15    Q.   Do you remember giving your deposition in this case?
          16    A.   I do, sir.

          17    Q.   Let's do this.     I am going to give you a copy of the

          18    condensed copy of your deposition.
          19               THE COURT:    [To the Witness]               You can turn that
10:36     20    little light on there if you want.

          21    By Mr. Zummo:

          22    Q.   What I am going to be asking about is this part of that
          23    page.

          24    A.   Okay.
10:36     25    Q.   Mr. Ramani, I am offering you this deposition to allow
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 18 of 183
                                                                                   4-18
                                          Ramani - Cross by Mr. Zummo




           1    you to look at Pages 79 and 80 through about the fifth line
           2    of Page 80.     And, if you read that, tell me if it refreshes

           3    your recollection of what you said at your deposition about
           4    how many were sent out.

10:36      5    A.   [Reading]    Okay.
           6    Q.   Does that refresh your recollection that you testified

           7    that somewhere between 8,000 and 15,000 e-mails were sent
           8    out with this particular EaDo place and Nagle Park Place

           9    drawing?
10:36     10    A.   Correct.    Yes, sir.

          11    Q.   And can we go back to Page 2 of Exhibit 105.
          12                     On the EaDo Place drawing there's no mention

          13    of Preston Wood & Associates, is there?

          14    A.   No, sir.
10:37     15    Q.   On the Nagle Park Place drawing there is no mention of
          16    Preston Wood & Associates, is there?

          17    A.   No, sir.

          18    Q.   And there is no copyright notice of Preston Wood &
          19    Associates on either the Nagle Park Place drawing or the
10:37     20    EaDo Place drawing?

          21    A.   Correct.

          22    Q.   Now, do you send blast e-mails like this out on all of
          23    the properties that you are trying to sell?

          24    A.   I think we try to.      Yes, sir.
10:37     25    Q.   So, would you have sent out an e-mail on the Patterson
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 19 of 183
                                                                                           4-19
                                          Ramani - Cross by Mr. Zummo




           1    Street Landing project?
           2    A.   I don't know, because I think several -- or the majority

           3    of that development sold out before we actually got to this
           4    point.   So, I'm not sure.       Again, I'd have to ask media.                 Or

10:38      5    if you have supporting documentation.                   I don't want to
           6    answer that.

           7    Q.   Well, the only place we got documents is from you.
           8    So --

           9    A.   Right.   But, if it's in there, then, yes, we did.
10:38     10                     We have a marketing team that does this.                 So,

          11    I don't know every e-mail blast that goes out.                  I apologize.
          12    Q.   Did you send out any e-mails like this on the Stanford

          13    Street Landing project?

          14    A.   Again, if they were provided, yes.                  If they're not --
10:38     15              THE COURT:    Who would know that if it's not you?
          16              THE WITNESS:     Sir, we have almost 50 people.                 We

          17    have a marketing team that does that.                   So, I'm not involved

          18    in every e-mail blast that goes out, Your Honor.                  So, I
          19    apologize.    I wouldn't know off the top of my head right
10:38     20    now.

          21                     If it's not provided here, then it wouldn't

          22    have gone out.
          23              THE COURT:    Is the sound carrying?

          24              MR. ZUMMO:    Could you try pulling the microphone a
10:38     25    little closer.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 20 of 183
                                                                                   4-20
                                           Ramani - Cross by Mr. Zummo




           1                THE WITNESS:   Yeah.        Sure.
           2                THE COURT:   Yeah, it is.

           3                THE WITNESS:   If it's not provided in the exhibits,
           4    then I would say "no", because they went through everything

10:38      5    and provided it to you.
           6                     But I don't remember every single exhibit and

           7    I haven't gone through every single exhibit.             So, I'm sorry
           8    about that.

           9    By Mr. Zummo:
10:38     10    Q.   But there is no question that at least the EaDo Place

          11    and Nagle Park Place e-mail blast did go out?
          12    A.   Yes.    If they provided you that, it went out, yes, sir.

          13    Q.   Now, another place that you provide examples, drawings,

          14    that show the properties you have for sale is on the Urban
10:39     15    Living website.     Correct?
          16    A.   Correct.

          17    Q.   And on that website --

          18                     Can we go to Plaintiff's Exhibit 108, please.
          19                     Is Plaintiff's Exhibit 108 a printout of what
10:39     20    was, for a time, on your website for Nagle Park Place?

          21    A.   Yes, it is.

          22                MR. ZUMMO:   Can you go to Page 2 of the exhibit,
          23    please.     I am going to give your rotation skills a workout

          24    on this one.
10:39     25    By Mr. Zummo:
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 21 of 183
                                                                                   4-21
                                          Ramani - Cross by Mr. Zummo




           1    Q.   On Page 2 does that show the footprints and the first
           2    floor site plans for Nagle Park Place?

           3    A.   Yes, sir, it does.
           4               MR. ZUMMO:   And then can we go to Page 4, please.

10:40      5    By Mr. Zummo:
           6    Q.   On Page 4 does it show all three floor plans for Nagle

           7    Park Place?
           8    A.   I think this is the first phase of that, yes, sir, at

           9    the early stages.     Correct.
10:40     10    Q.   And is this Nagle Park Place portion of your website

          11    representative of how you present the projects on your
          12    website?

          13    A.   Sir, could you scroll up, because I don't know if this

          14    is from the brochure or from the website.
10:40     15                    If it's all part of that, it would be from the
          16    website, yes.

          17    Q.   And, typically, on your website what you try to do is

          18    show maybe a photograph of the interior, you show a
          19    representation of what it looks like from the outside and
10:41     20    you show the floor plans?

          21    A.   Correct.

          22               MR. ZUMMO:   Would you please bring up Plaintiff's
          23    Exhibit 113.

          24    By Mr. Zummo:
10:41     25    Q.   Do you recognize Plaintiff's Exhibit 113 as a Google
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 22 of 183
                                                                                    4-22
                                          Ramani - Cross by Mr. Zummo




           1    analytics report that Urban Living produced in this lawsuit?
           2    A.   I don't know if it's from Google, sir.             Again, I think

           3    our media provided you that.           So, I apologize.    I'm not sure
           4    exactly what it is.

10:41      5    Q.   You know what a Google analytics report is?
           6    A.   I do know that, yes.

           7    Q.   Do you use those in your business?
           8    A.   I don't, but my marketing team does, yes.

           9    Q.   In your deposition you explained that Urban Living uses
10:41     10    them in this --

          11    A.   Yes.
          12    Q.   It's my mistake.     I meant -- By "you" I was asking about

          13    Urban Living.

          14    A.   Yes.
10:42     15    Q.   And I will try to be more specific.
          16    A.   Yes.

          17    Q.   And these Google analytics reports for the time period

          18    that's covered by the report -- Is one of the things that's
          19    reported the total number of times a computer, a remote
10:42     20    computer, has connected to your website and opened that

          21    page?

          22    A.   Correct.
          23    Q.   And is that what's called a "unique page view"?

          24    A.   If you can zoom in, please, so I can look at it.
10:42     25    Q.   Let's look at the first one for Nagle Park Place.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 23 of 183
                                                                                   4-23
                                          Ramani - Cross by Mr. Zummo




           1    A.   Okay.
           2    Q.   And we'll pull that up.

           3                     So, you see on the left-hand side it gives the
           4    actual URL address.

10:42      5    A.   Correct.
           6    Q.   Would that be your website for the Nagle Park Place

           7    page?
           8    A.   Correct.

           9    Q.   Then it has properties and then unique page views -- or
10:42     10    page views and unique page views.

          11                     And you understand the difference between a
          12    "page view" and a "unique page view"?

          13    A.   I think so.    Yes, sir.

          14    Q.   And a "unique page view" means that for one day a
10:43     15    computer with a specific address opened that page.           It may
          16    have looked at it several times, which is why there's more

          17    page views?

          18    A.   Correct, sir.
          19    Q.   So, as far as whether a computer, for example, at
10:43     20    somebody's house is connecting to your website and getting

          21    images from your website of this Nagle Park Place page, the

          22    unique page views tells us that that was 8,578 times for the
          23    time period on this report?

          24    A.   Yes, sir.
10:43     25    Q.   And let's go to the next entry on this report, which is
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 24 of 183
                                                                                   4-24
                                          Ramani - Cross by Mr. Zummo




           1    still Plaintiff's Exhibit 113, and this would be the page
           2    that for some time Urban Living showed Patterson Street

           3    Landing.    Correct?
           4    A.   Yes, sir.

10:44      5    Q.   And how many unique page views were shown during that
           6    period of time?

           7    A.   3,752.
           8    Q.   And let's go to the third entry.

           9                     Is this the Google analytics report for the
10:44     10    Urban Living website for the page that showed EaDo Place?

          11    A.   Yes, sir.
          12    Q.   And how many unique page views were there for EaDo

          13    Place?

          14    A.   7,087.
10:44     15    Q.   7,087?
          16    A.   Yes, sir.

          17    Q.   And let's go to the next one, please.

          18                     Now, is this the Google analytics report for
          19    the Urban Living website web page that for a time showed
10:45     20    Stanford Street Landing?

          21    A.   Yes, sir.

          22    Q.   And how many unique page views were there for Stanford
          23    Street Landing?

          24    A.   439.
10:45     25    Q.   439?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 25 of 183
                                                                                   4-25
                                          Ramani - Cross by Mr. Zummo




           1    A.   Yes, sir.
           2    Q.   Thank you.

           3                     On any of the Urban Living pages for those
           4    four projects -- Nagle, Patterson Street, EaDo, Stanford

10:45      5    Street Landing -- was there any mention of Preston Wood &
           6    Associates?

           7    A.   No.
           8    Q.   Were there any copyright notices of Preston Wood &

           9    Associates?
10:45     10    A.   No.

          11    Q.   The next thing I'd like to do, Mr. Ramani, is talk to
          12    you, I hope briefly, about some aspects of the accounting

          13    records that you discussed with Mr. Strother.

          14    A.   Okay.
10:46     15    Q.   Now, the Exhibit 17 that was on the screen right before
          16    I started asking you questions -- did you personally prepare

          17    that exhibit?

          18    A.   No.   Our accountant/bookkeeper did.
          19    Q.   And did you do the calculations at the bottom of the
10:46     20    page to do the average overhead cost per closing that you

          21    had summarized at the bottom of the page and at the top of

          22    Page 2?
          23    A.   I did some of them with her at the beginning, yes.

          24    Q.   Did you do all of them or was it a shared effort?
10:46     25    A.   Shared effort.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 26 of 183
                                                                                   4-26
                                          Ramani - Cross by Mr. Zummo




           1    Q.   Now, Exhibit 17 was -- I believe --
           2                    Can we put up Exhibit 17, please.

           3                    Do you recall when this exhibit was
           4    actually -- this particular printout was prepared?

10:47      5    A.   I don't know exactly right now, but it was somewhere
           6    when you had sent the questions over to our attorney

           7    requesting this type of supporting documentation.
           8    Q.   So, you prepared it for the purpose of preparing

           9    information in this lawsuit?
10:47     10    A.   Yes.   Correct.

          11    Q.   It was not a record that was created back at the time
          12    that these closings were taking place?

          13    A.   Sir, the top half is because, on a monthly and weekly

          14    basis, I go through our reports to see where the company is
10:47     15    on revenue and also sales.
          16                    And then the expenses -- they're not broken

          17    out on average like this, but the monthly overhead on those

          18    expenses I review on a weekly and monthly basis.
          19    Q.   I'm not sure you understand my question.
10:48     20                    This particular page was not prepared and

          21    printed back at the time the closings took place?

          22    A.   No.
          23    Q.   Now, the -- what bookkeeping software or system do you

          24    use at Urban Living?
10:48     25    A.   Quicken.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 27 of 183
                                                                                       4-27
                                          Ramani - Cross by Mr. Zummo




           1    Q.   Quicken.   The Quicken program that you use, does it do
           2    what's called "lock the books" at any point in time?

           3    A.   Correct.   When we close out the end of the year we
           4    typically try to -- I have to ask my CPA that question, but

10:48      5    I think you asked me in the deposition.                 I don't know for
           6    sure, but I think, particularly, what ends up having is at

           7    the end of the year it gets locked.
           8    Q.   And you gave your deposition in April of this year?

           9    A.   I don't remember the exact time frame.
10:48     10                THE COURT:   What's the date?

          11    By Mr. Zummo:
          12    Q.   If you look at the -- that's in front of you, that

          13    deposition was April 12.        Correct?

          14    A.   Yes.
10:49     15    Q.   When you gave your deposition on April 12 you were not
          16    sure whether the books were ever locked.                 Correct?

          17    A.   Right.   Because I didn't know what years were closed out

          18    and what were still open.
          19    Q.   And, in fact, what -- And "locking the books" means
10:49     20    you -- for that accounting period no one can go back in and

          21    make revisions and changes anymore?

          22    A.   Yes.
          23    Q.   And you told us in your deposition, didn't you, that

          24    you, in fact, knew that, since this lawsuit was filed, some
10:49     25    revisions had been made?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 28 of 183
                                                                                   4-28
                                          Ramani - Cross by Mr. Zummo




           1    A.   Yes, sir.    If there's mistakes made or something is not
           2    posted accurately, we do go back in and correct it, yes.

           3    Q.   So, at least the books for the time periods when these
           4    closings took place had not been locked as of the time this

10:49      5    lawsuit was filed?
           6    A.   Sir, I still don't know that.

           7              MR. ZUMMO:    Can we look at Defendant's Exhibit 1,
           8    please.   And can you expand the top so we can see the --

           9    That's good.     Thank you.
10:50     10    By Mr. Zummo:

          11    Q.   Now, Defendant's Exhibit 1 is a list of closings with
          12    some information about the sales of six units at Nagle

          13    Street.   Correct?

          14    A.   Yes, sir.
10:50     15    Q.   And what I want to ask you about is the concept of a
          16    direct cost.     And I believe you have explained that you had

          17    individuals that were called "transaction coordinators" at

          18    Urban Living.
          19    A.   Correct, sir.
10:50     20    Q.   And those transaction coordinators got a portion of the

          21    commission directly paid to them?

          22    A.   $50, sir, and a salary.
          23    Q.   So, is the difference between the gross commission and

          24    the net commission on this Exhibit 1 the amount that's paid
10:51     25    to those transaction coordinators?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 29 of 183
                                                                                        4-29
                                          Ramani - Cross by Mr. Zummo




           1    A.   No.   There's multiple pieces of that.
           2                    As I said earlier, there is a developer

           3    consultant that would come out of that portion, and I think
           4    the 50 is out of that portion.            I would have to do the math

10:51      5    and look at the checks that you have there.               Or the general
           6    ledger we could look at and back into it.

           7    Q.   So, let me back up.      I will try to ask the question more
           8    generally.

           9                    Is the difference between gross commission and
10:51     10    net commission what you at Urban Living considered to be the

          11    direct expenses that are paid to individuals who assisted
          12    with the sales?

          13    A.   No.   I see all of these expenses somewhat related -- I

          14    mean, our business is all sales.              So, the showroom, the
10:51     15    brochures, the media, the staff -- everything is directly
          16    related to these sales.

          17    Q.   Let me -- What I am trying to do is see if you make a

          18    distinction between directs expense and overhead.
          19    A.   I think we were asked to provide it that way.              But I
10:52     20    don't know.    I think all the sales, expenses in our

          21    company -- everything is based on sales.                The whole company.

          22    We don't have any part of the company that is not there
          23    focused on selling.

          24    Q.   Let's look at some information that you provided.              It's
10:52     25    Defendant's Exhibit 16.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 30 of 183
                                                                                          4-30
                                           Ramani - Cross by Mr. Zummo




           1    A.   Okay.
           2    Q.   Now, Exhibit 16 starts with the same page that we just

           3    looked at.    Correct?
           4    A.   Okay.    Yes, sir.

10:52      5                MR. ZUMMO:    Can we go to Page 2, please.
           6    By Mr. Zummo:

           7    Q.   Now, do you recognize what starts on Page 2 of
           8    Exhibit 16 as a report from your Quicken program for all of

           9    Urban Living's expenses for the month of December 2016?
10:52     10    A.   Sir, if you could please zoom in.                   I can't -- I mean, I

          11    know it's a general ledger report, but I don't know what's
          12    there.

          13    Q.   What I may be able to do, Mr. Ramani, is give you a copy

          14    of that.     That might be helpful to you.
10:53     15    A.   Thank you.
          16    Q.   Do you recognize Defendant's Exhibit 16, starting on

          17    Page 2, as a report of all of your company's expenses for

          18    the month of December 2016?
          19    A.   Yes.
10:53     20    Q.   And the way it's organized you have expense codes and

          21    they're presented in the order of those codes?

          22    A.   Yes, sir.
          23    Q.   And the codes go along with particular categories of

          24    expenses?
10:53     25    A.   Chart of accounts.      Yes, sir.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 31 of 183
                                                                                   4-31
                                           Ramani - Cross by Mr. Zummo




           1    Q.   So, I would like you just to look on -- I think it's the
           2    page you're looking at, Page 2 of Exhibit 16 -- the

           3    automobile expense.
           4    A.   Okay.

10:53      5    Q.   And I just have some general questions about this to
           6    give an example for the Court and jury for how this works.

           7    A.   Okay.
           8    Q.   Now, you use automobiles -- you have some automobiles

           9    that Urban Living leases.         Correct?
10:54     10    A.   Yes, sir.

          11    Q.   And your employees use those to get around to the
          12    different properties for various business purposes?

          13    A.   To put the brochures out --

          14              THE COURT:      Could you speak up, sir, please.
10:54     15    A.   Sorry, Your Honor.
          16                     "Yes."

          17    Q.   So, are you able to tell us whether any of the

          18    automobile expenses shown on the December 2016 report
          19    actually was used for the sales of the six units at Nagle
10:54     20    Park Place?

          21    A.   Yes, sir.

          22    Q.   So, do you keep records for your auto expense of going
          23    out to that location?

          24    A.   They have a weekly log and a binder and a spreadsheet
10:54     25    that they go from property to property at least two to three
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 32 of 183
                                                                                           4-32
                                            Ramani - Cross by Mr. Zummo




           1    times a week to check the signs, to check the banners, to
           2    check the brochures.

           3                     So, yes.     I mean, they do have a system that
           4    they have to follow to maintain every single one of these

10:55      5    properties.    It's a standard operating procedure that we
           6    have on a weekly basis.

           7    Q.   But those logs were not produced in this lawsuit, were
           8    they?

           9    A.   I don't know, sir.
10:55     10               THE COURT:   Well, who would know?

          11               THE WITNESS:     The attorney, sir.             I don't know.    I
          12    apologize.    There's a lot of exhibits, Your Honor.               I don't

          13    know if every single thing was provided or they asked for

          14    that.
10:55     15                     But there is an average if you take --
          16               THE COURT:   Go on.         Next question.

          17               THE WITNESS:     Okay.

          18    By Mr. Zummo:
          19    Q.   Now, did you -- so we're clear:                 Did you personally
10:55     20    produce the report that's Exhibit 16?

          21    A.   No.   My bookkeeper did.

          22    Q.   And you don't know the specific steps your bookkeeper
          23    took to produce that report?

          24    A.   Yes, sir.   I run the reports out of Quicken, too.               I
10:55     25    mean, you export it, you print it and you provide it.                 I
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 33 of 183
                                                                                   4-33
                                          Ramani - Cross by Mr. Zummo




           1    mean, it's not very difficult.
           2    Q.   Do you know whether or not your bookkeeper went and

           3    looked at every log of every vehicle when your bookkeeper
           4    presented this report?

10:56      5    A.   I mean, she's very detailed and accurate.           So, I don't
           6    know what she did behind the scenes, sir, but the reports

           7    that we provided you are accurate.
           8                MR. ZUMMO:   Objection.         Nonresponsive, Your Honor.

           9                THE COURT:   Sustained.
10:56     10    By Mr. Zummo:

          11    Q.   Do you know if your --
          12    A.   I --

          13    Q.   -- bookkeeper checked the vehicle logs when your

          14    bookkeeper produced Exhibit 16?
10:56     15    A.   I don't know, sir.
          16    Q.   Would the expenses for automobile expense on Exhibit 16

          17    have been incurred whether or not you sold the six units at

          18    Nagle Park Place?
          19    A.   Yes, sir.
10:56     20    Q.   And I want to go to another example of some of these

          21    expenses and ask you the same kinds of questions.            I just

          22    want to pick a couple of these to talk about.
          23                     Can you turn to the next page, and it's code

          24    number, I believe, 5260 -- or 6260.
10:57     25    A.   I am having a really hard time seeing this, but, if you
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 34 of 183
                                                                                    4-34
                                           Ramani - Cross by Mr. Zummo




           1    ask me, I will try to back into it.                 I apologize.
           2    Q.   If you can look up on the screen and see if you can find

           3    that on the page and tell me which one you would rather work
           4    from.

10:57      5    A.   This one is clear.      Thank you.
           6    Q.   The legal fees that are shown on here --

           7    A.   Yes, sir.
           8    Q.   -- according to your Quicken report, these are legal

           9    fees that were spent in December 2016.                   Correct?
10:57     10    A.   Yes, sir.

          11    Q.   Did -- And each of these entries refers to a different
          12    legal matter.    Correct?

          13    A.   Yes, sir.

          14    Q.   Is it your position that all of these legal fees were
10:57     15    incurred to assist in the marketing or sale of the Nagle,
          16    Patterson Street, EaDo or Stanford Street houses?

          17    A.   I think the Aspire, the FSLA, the PWA -- those correlate

          18    with sales related, lending issues that are averaged.
          19    Legion and Legend would not be directly related on sales.
10:58     20    Q.   And the total legal fees -- you may have to refer to the

          21    written copy -- the total legal fees were $9,580.50?

          22    A.   $9,680.   Yes, sir.
          23    Q.   And that includes $4,049.50 for the PWA entry?

          24    A.   Yes, sir.
10:58     25    Q.   That's this lawsuit.        Correct?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 35 of 183
                                                                                    4-35
                                          Ramani - Cross by Mr. Zummo




           1    A.   I think so.    Yes, sir.
           2    Q.   So, you think that you're entitled to deduct the legal

           3    fees spent in defending this lawsuit as a cost in reaching
           4    the net profits for purposes of recovery in this case?

10:59      5    A.   Sir, we were asked to provide all our expenses and --
           6                THE COURT:   Hold it.        That's not answering the

           7    question.
           8    A.   Yes, I do.

           9                     Sorry, Your Honor.
10:59     10    Q.   And, as far as you're concerned, these legal fees

          11    represent a cost of doing your business?
          12    A.   Yes.   On average, it does.

          13    Q.   Then the last one I want to ask about is on -- it would

          14    be Page 5 of the exhibit that's in front of you, and the
10:59     15    code -- the whole category is "Travel and Entertainment".
          16    A.   Yes, sir.

          17    Q.   This also includes meals?

          18    A.   Yes, sir.
          19    Q.   And is it true that your printout, the report,
10:59     20    Exhibit 16, has entries for meals for just about every day

          21    of December?

          22    A.   Yes, sir.
          23    Q.   They're La Madeleine, H.E.B., Pinkberry, Starbucks,

          24    Whataburger.
11:00     25    A.   Right.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 36 of 183
                                                                                     4-36
                                          Ramani - Cross by Mr. Zummo




           1    Q.   The total travel meals and entertainment expenses for
           2    that month were $27,378?

           3    A.   Correct, sir.
           4    Q.   And it is your position in this case that that $27,378

11:00      5    is a proper deduction from your revenues to calculate the
           6    net profits in this case?

           7    A.   Yes, sir.   That's all for the staff, gifts for the
           8    awards for their sales and also lunches and things that we

           9    buy for our team every day.          Yes.       We do it all the time.
11:00     10    Q.   And are you saying that all of these daily meal

          11    expenses, the travel expenses, the gifts that are the last
          12    three entries on here directly assisted in the marketing or

          13    sale of the Nagle, Patterson Street, EaDo and Stanford

          14    Street houses?
11:01     15    A.   A prorated portion of it, yes.              We're not allocating all
          16    of it, but if you divide it by the total amount of

          17    transactions and if you go back up and read the detailed

          18    descriptions it does show that, that it's correlated
          19    directly to sales.
11:01     20    Q.   Would you have incurred all of these 27,000 dollars'

          21    worth of expenses if you hadn't sold a single unit at Nagle,

          22    Patterson, EaDo or Stanford Street?
          23    A.   It would be a prorated less amount, yes, because if we

          24    don't have the sales staff, the teams, the things going
11:01     25    on -- So, they do correlate directly to the sales of those
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 37 of 183
                                                                                         4-37
                                          Ramani - Cross by Mr. Zummo




           1    properties, yes, sir.      A portion of it does, yes, sir.
           2    That's why we averaged it this way.

           3                     In fact, there's certain things we took out
           4    that didn't correlate directly to it.                   That's why I think we

11:01      5    did the advertising a little different.
           6                     But it's very detailed, yes.

           7    Q.   Well, let's look at how you allocated it.
           8                     Can we go back to Defendant's 17, please.

           9                     And, in particular, I'd like to look at the
11:02     10    box at the bottom, the graph.

          11    A.   Sure.   I think, if you're going to dial this in, you
          12    should go up because that report directly correlated to the

          13    Nagle one.    So, we should go back to the spreadsheet from

          14    Nagle.   That supports that information.
11:02     15    Q.   Well, let's -- I will do that for you.                  I am going to
          16    agree with you.     Let's go back to Exhibit 16 and Page 1.

          17                     Is this what you're looking for?

          18    A.   Yes, sir.
          19    Q.   So, let's go to the top.
11:02     20                     And, Mr. Ramani, just so -- I think

          21    Mr. Strother covered this with you -- but what you did to

          22    get this net income from the net commission is you
          23    subtracted something called "operating costs" and not

          24    including advertisements?
11:03     25    A.   Correct.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 38 of 183
                                                                                     4-38
                                          Ramani - Cross by Mr. Zummo




           1    Q.   And this number for the units that were sold in 2016,
           2    it's the same number for each one.               Right?

           3    A.   It's an average.     Correct.
           4    Q.   And I was going to ask that.             It's the same number

11:03      5    because it's an average for the whole month?
           6    A.   Correct.

           7    Q.   And you reached that average -- you calculated it by
           8    taking the total expenses from Exhibit 16, which were

           9    $237,000, and dividing by the number of closings in
11:03     10    December 2016?

          11    A.   Correct.
          12    Q.   And when whoever did that calculation did it, the number

          13    turned out to be $6,077 per closing?

          14    A.   Yes, sir.
11:03     15    Q.   So, now I'd like to go back to Exhibit 17.            And, again,
          16    I want to look at the bottom of the page.

          17                     Did you do the same process to come up with

          18    costs per home for each month that's summarized on
          19    Exhibit 17?
11:04     20    A.   Yes, we did, sir.

          21    Q.   So, in other words, you took for this line -- the first

          22    line which goes with October 2015, you divided $81,529 by
          23    33 closings and got to $5,500.            Correct?

          24    A.   Correct, sir.
11:04     25    Q.   And, as we said earlier, either you or your accountant/
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 39 of 183
                                                                                   4-39
                                          Ramani - Cross by Mr. Zummo




           1    bookkeeper did that division?
           2    A.   Yes, sir.

           3    Q.   And you believe it's correct and reliable?
           4    A.   Sir, I mean, I haven't actually personally divided all

11:04      5    of these out.    She used Excel and a formula; so, I am going
           6    to assume they are correct.          But if there are some that are

           7    off I apologize, but they should all be accurate.
           8              MR. ZUMMO:    Your Honor, I want to work with this

           9    pad for one of these calculations for a couple of them.            Can
11:05     10    the Court -- How does the Court want to position it?

          11              THE COURT:    Say again.
          12              MR. ZUMMO:    Can everybody see the pad?

          13              THE COURT:    Just ask the jury.              I can.

          14                     Can everybody see it?
11:05     15                     (Jurors indicate affirmatively)
          16              THE COURT:    All right.

          17    By Mr. Zummo:

          18    Q.   Mr. Ramani, I want to ask you about this third entry.
          19    A.   Okay.
11:05     20    Q.   So, to do the math:

          21                     It was $225,010 for the total overhead

          22    expenses for that month?
          23    A.   Right.

          24    Q.   And divided by 38 closings?
11:05     25    A.   Okay.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 40 of 183
                                                                                            4-40
                                          Ramani - Cross by Mr. Zummo




           1    Q.   Do you want to do it long division here or do you want
           2    to use your phone or --

           3    A.   I don't have my phone with me.
           4    Q.   The 38 is going to go into 225 how many times?

11:06      5    A.   I'd rather just use a calculator.                  Can we just get a
           6    calculator real quick?      There's no need to go through all

           7    this and bore them.
           8              THE COURT:    Mr. Zummo, come up.                Grab this

           9    [calculator].
11:06     10              MR. ZUMMO:    Thank you, Your Honor [hands calculator

          11    to the witness].
          12              THE WITNESS:     Okay.

          13    By Mr. Zummo:

          14    Q.   What's the result?
11:06     15    A.   5,921.
          16    Q.   What's the result that's shown on Line 3 of Exhibit 17?

          17    A.   1,618.

          18    Q.   You're showing a cost per home of $900 more than what
          19    the actual average is?
11:06     20    A.   It does show that.     Yes, sir.

          21    Q.   Let's go to page -- the next page.                 Mr. Ramani --

          22              MR. ZUMMO:    Your Honor, could we turn the lights
          23    down just long enough to see that page.

          24    By Mr. Zummo:
11:07     25    Q.   The very top line, which reports 42 closings and an
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 41 of 183
                                                                                        4-41
                                          Ramani - Cross by Mr. Zummo




           1    average of $6,566 per closing -- Can you divide the $216,692
           2    by 42?

           3    A.   Yes, sir.
           4    Q.   What do you get?

11:07      5    A.   5,159.
           6    Q.   So, the calculator that you just used had $5,159, but

           7    your exhibit says $6,566.        Correct?
           8    A.   Correct, sir.

           9    Q.   Can we agree that at least some of the numbers on
11:08     10    Exhibit 17 are not accurate?

          11    A.   Yes, sir.    I agree.
          12    Q.   Now, another thing I'd like to talk about, sir, is the

          13    idea of which expenses produced which income.

          14    A.   Okay.
11:08     15    Q.   What you did, in attempting to come up with an average
          16    expense to deduct from your commissions, was take all of the

          17    expenses for a given month and divide by the total closings

          18    for that given month?
          19    A.   We did it that way and we also, I think, did it on an
11:08     20    annual basis.

          21    Q.   What you have presented in the courtroom is the one

          22    that's monthly.     Correct?
          23    A.   I was under the impression -- Okay.                I'm sorry.   I know

          24    what we did.     We took all the months and then divided that
11:09     25    on an average and it came out to 5,750.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 42 of 183
                                                                                   4-42
                                          Ramani - Cross by Mr. Zummo




           1    Q.   But we don't have that calculation anywhere in evidence,
           2    do we?

           3    A.   I think we do.     I'm not sure.
           4    Q.   We don't have any documents that show all of your

11:09      5    closings and all of your expenses, do we?
           6    A.   I think if you take all of the information that was

           7    provided and all the months below --
           8               THE COURT:    Hold it.        The answer is "yes" or "no".

           9               THE WITNESS:    "Yes."
11:09     10               THE COURT:    By the way, if you can't answer it

          11    "yes" or "no" just say so.
          12                    He said, "Yes".          Go on.

          13               THE WITNESS:    "Yes."

          14    By Mr. Zummo:
11:09     15    Q.   Well, I will leave it to your counsel to show where that
          16    information was presented.

          17    A.   If you take those spread --

          18    Q.   No.
          19    A.   Sorry.
11:09     20    Q.   And the way you have done it on Exhibit 17, you took all

          21    expenses for a given month and divided that by all closings

          22    for that month?
          23    A.   Correct.

          24    Q.   Now, in your business, the marketing efforts that lead
11:09     25    up to a sale and a closing and a commission actually take
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 43 of 183
                                                                                    4-43
                                          Ramani - Cross by Mr. Zummo




           1    place before the closing.        Right?
           2    A.   No.

           3    Q.   I will try to be clearer.
           4                    Do you do the marketing work before the sale?

11:10      5    A.   No.   I mean, we're --
           6    Q.   For a particular house.

           7    A.   No.   The marketing continues -- There are multiple units
           8    in that development.      So, no.       The marketing continues even

           9    after the sale of the house.
11:10     10    Q.   But to get a commission on a sale of one specific house

          11    the marketing that results in that sale is going to happen
          12    before the closing on that house.               Right?

          13    A.   No.   We don't actually just market the one house.            We're

          14    marketing a community.      So, no, the marketing continues on
11:10     15    that development and it sometimes can go even after.
          16                    I mean -- And then you said overhead, too.

          17    But we have to deal with the customer, the warranty.           It

          18    goes on for years.     I mean, we have sometimes customers that
          19    call us three years after the house closes.
11:11     20    Q.   I think I can work with the way you're trying to answer

          21    my question.

          22    A.   Okay.
          23    Q.   When closings happen, for example, in December 2016 --

          24    A.   Okay.
11:11     25    Q.   -- they produce commissions that you earn and get paid
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 44 of 183
                                                                                   4-44
                                          Ramani - Cross by Mr. Zummo




           1    in December of 2016?
           2    A.   Correct.

           3    Q.   But the expenses and the marketing efforts that were
           4    involved in creating those sales and earning those

11:11      5    commissions didn't all happen in December 2016?
           6    A.   Some of them do.     Some of them roll over into the next

           7    month also, sir, because -- I am trying to answer this as
           8    accurately as I can.

           9                     If you get an invoice for advertising and you
11:11     10    advertise every single month, some of it could carry over to

          11    the month before.     Some of them are paid three months in
          12    advance.   So, it's an average.

          13    Q.   And some of them could happen before the month where the

          14    closings happen?
11:12     15    A.   Yes, sir.   Yes.   Definitely.
          16    Q.   And, so, your method is not one that specifically

          17    matches the revenues in a month with the expenses that

          18    created those revenues?
          19    A.   I don't agree with that.          I think it's pretty accurate,
11:12     20    sir.   We have been very detailed to provide you everything

          21    we can to give you an accurate number on what those expenses

          22    are.   So, no, I don't agree with your statement.
          23    Q.   We don't have any calculation in any exhibit that you

          24    have presented to us that shows any expenses outside of the
11:12     25    month when the commissions occurred.                    Does it?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 45 of 183
                                                                                       4-45
                                          Ramani - Cross by Mr. Zummo




           1    A.    Sir, we provided you hundreds and hundreds of pages.
           2    Yes, you do have supporting --

           3               THE COURT:   No.     The answer is "yes" or "no".
           4               THE WITNESS:    "Yes."

11:12      5               THE COURT:   Yeah.      I don't mean to jump in, but if
           6    you can't answer a question "yes" or "no" let me know or the

           7    attorney know.     He's going to have to rephrase it or move
           8    on.

           9    A.    Okay.   I would think, with all the general ledger stuff,
11:13     10    yes, you do have it.

          11    Q.    Where is the calculation in an exhibit that you have
          12    presented in this lawsuit in this courtroom?

          13    A.    I don't understand the question.                  I apologize.

          14    Q.    The last thing I want to talk about is an e-mail that we
11:13     15    have seen before in this case.            It was Plaintiff's
          16    Exhibit 103.

          17                      Now, you remember -- I believe you talked

          18    about this e-mail on Friday.
          19    A.    Correct.
11:13     20    Q.    And did you tell us on Friday that the statement that

          21    "Mr. Cameron ended up having to draw a plan from scratch;

          22    so, we didn't even use this plan" was not accurate?
          23    A.    Yes, sir.

          24    Q.    Now, do you remember being asked about whether the
11:14     25    Cameron Nagle Street design was done from scratch in your
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 46 of 183
                                                                                         4-46
                                          Ramani - Cross by Mr. Zummo




           1    deposition?
           2    A.   I do.    Yes, sir.

           3    Q.   Can we go to Page 37, please.
           4                     And do you see at Line 4 I asked you:                "So, is

11:14      5    it still your affidavit testimony that Mr. Cameron prepared
           6    the design shown in Exhibit 5 from scratch?"

           7                     And what was your answer?
           8    A.   "Yes," sir.

           9    Q.   And then I asked:     "What do you mean when you use the
11:15     10    term 'from scratch'?"

          11                     And your answer was what?
          12    A.   "That he went to CAD and designed it himself."

          13    Q.   And my next question was:          "With absolutely no use of a

          14    prior design from Preston Wood?"
11:15     15                     And what did you say?
          16    A.   "Correct."

          17    Q.   And my next question was:          "And that is your sworn

          18    testimony today?"
          19    A.   "Yes."   Correct.
11:15     20    Q.   And the "today" was April 12, 2018.                 Correct?

          21    A.   Correct.

          22    Q.   And then down at Line 22 I asked:                  "Even though you can
          23    acknowledge that the Preston Wood title block and Preston

          24    Wood copyright notice are on what Mr. Cameron claims to be
11:15     25    his design for the Nagle Street townhouse, Exhibit 5?"
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 47 of 183
                                                                                   4-47
                                          Ramani - Cross by Mr. Zummo




           1                    And what was your answer?
           2    A.   "Yes."

           3               MR. ZUMMO:   Can we go back to the e-mail, please.
           4    By Mr. Zummo:

11:16      5    Q.   You were copied on this e-mail from Fina Reisinger; are
           6    you not?

           7    A.   Yes, sir, I was.
           8    Q.   Mr. Cameron was copied on this e-mail from Fina

           9    Reisinger, wasn't he?
11:16     10    A.   Yes, he was.

          11    Q.   But between the date of this e-mail, May 5th, 2014,
          12    until Friday last week, you never told Sam Wood or Preston

          13    Wood that it wasn't accurate that "Mr. Cameron ended up

          14    having to draw a plan from scratch; so, we didn't even use
11:16     15    this plan"?
          16    A.   I haven't been able to speak to them directly for a long

          17    time.   So, you are correct on that.

          18    Q.   In fact, you didn't do it before this lawsuit was filed?
          19    A.   At that time, sir, and over and over I was told that it
11:16     20    was drawn from scratch.       And when we did all the research,

          21    all the overlays, it showed that it was a completely

          22    different plan.     So, I assumed that at that time, yes.
          23    Q.   Mr. Cameron saw this e-mail, but he didn't do anything,

          24    to your knowledge, to correct the false statement that the
11:17     25    plan ended up having to be drawn from scratch and he didn't
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 48 of 183
                                                                                     4-48
                                          Ramani - Cross by Mr. Zummo




           1    even use this plan?
           2    A.   I agree, sir, yes.     It was a mistake.

           3    Q.   And you never asked Mr. Cameron to make that correction,
           4    did you?

11:17      5    A.   Yes, I did.    That's why we all sat down and decided and
           6    talked to the builder about redesigning the rest of the

           7    units; because it was a mistake that was made.               Yes, I did.
           8    Q.   I mean the correction of the false statement in this

           9    e-mail.
11:17     10    A.   Sir, at that time I didn't think it was false.

          11                    And I had a conversation with Sam asking for
          12    the credit, also, based on this e-mail and what I was told,

          13    and she did accept the credit.

          14                    It was a mistake made and I apologize.
11:17     15    Q.   When did you decide -- when did you realize that this
          16    May 5th, 2014, e-mail was false?

          17    A.   I think after the lawsuit was filed.               We started

          18    realizing it after April.
          19    Q.   The lawsuit was filed in 2016.              Correct?
11:18     20    A.   It was, sir, but I was under the impression that it was

          21    still from scratch.     Even in my deposition at that point I

          22    thought that he had drawn it.           I was told it was drawn from
          23    scratch.   And I think he also thought it was drawn from

          24    scratch.
11:18     25    Q.   And sometime between April 12 and Friday, August 24, you
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 49 of 183
                                                                                        4-49
                                          Ramani - Cross by Mr. Zummo




           1    decided that this May 5th e-mail was false?
           2    A.   No.    You're plugging -- I never said that, and I am not

           3    going to let you trick me into answering that.                 I never said
           4    that.    I never said Friday, August 24.                So, you're wrong,

11:18      5    sir.
           6    Q.   I am talking about last Friday, the first time you have

           7    ever said that this e-mail was --
           8    A.   No, sir.    You don't know what I said to my attorney and

           9    Cameron.    So, you're false and making up stuff again.
11:18     10    You're not going to trick me into answering that.

          11    Q.   You --
          12    A.   No.    Wrong.

          13    Q.   When was it between --

          14    A.   I don't know the exact date --
11:19     15                THE COURT:   Hold it a second.              One question at a
          16    time.

          17    By Mr. Zummo:

          18    Q.   When was it between your sworn deposition testimony on
          19    April 12, 2018, and last Friday that you decided this e-mail
11:19     20    was false?

          21    A.   I would think a little bit after the deposition was

          22    taken.     I don't know the exact date, sir.
          23    Q.   You had the opportunity to read and sign your

          24    deposition, didn't you?
11:19     25    A.   Yes, sir.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 50 of 183
                                                                                         4-50
                                           Ramani - Cross by Mr. Zummo




           1    Q.   And that included a chance to make corrections if
           2    anything was stated incorrectly?

           3    A.   Correct.   So, that would be a good time to look at that
           4    date, when I signed it, and then we'll be able to match up

11:19      5    exactly when I probably made that decision.
           6    Q.   Well, you never made a correction to the deposition, did

           7    you?
           8    A.   I don't know, sir.      My attorney handles that.           So, I

           9    apologize.
11:19     10                THE COURT:   Wait a second.             You never made any

          11    correction to the deposition?
          12                THE WITNESS:    I don't know, sir.           I don't think

          13    there was any updates or changes that needed to be made to

          14    it, Your Honor.
11:20     15                THE COURT:   All right.          Go on.
          16    By Mr. Zummo:

          17    Q.   When you testified on Friday that this whole thing is

          18    just a big misunderstanding -- Do you think you might have
          19    fewer misunderstandings if you didn't wait more than four
11:20     20    years to tell Preston Wood and Sam Wood that this e-mail

          21    that you sent that said "We aren't going to use your

          22    design" --
          23    A.   Yes.   If you weren't involved, then you would have let

          24    me speak to them.     I tried to call them and text them
11:20     25    multiple times, yes.       This is about greed from your side.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 51 of 183
                                                                                     4-51
                                         Ramani - Redirect by Mr. Strother




           1    So, yes, I do.     I tried to text her.
           2              MR. ZUMMO:    Your Honor, no further questions.

           3    A.   I tried to reach out to her and I tried to apologize.
           4              THE COURT:    Pardon me?

11:20      5              MR. ZUMMO:    No further questions.
           6              MR. STROTHER:      Your Honor, I do have a brief

           7    redirect.
           8              THE COURT:    Sure go on.

           9                           REDIRECT EXAMINATION
11:20     10    By Mr. Strother:

          11    Q.   Mr. Ramani, let me first draw your attention back to
          12    accounting to Defendant's Exhibit 17.

          13    A.   Okay.

          14              MR. STROTHER:      Your Honor, may I please have the
11:20     15    laptop screen.
          16              THE COURT:    All right.             Do you want your --

          17              MR. STROTHER:      Yes, Your Honor.

          18              THE COURT:    Hang on one second.
          19              MR. STROTHER:      Thank you.
11:21     20    By Mr. Strother:

          21    Q.   Mr. Zummo pointed out an error in Defendant's Exhibit 17

          22    that I wanted to ask you about.
          23                     Thank you for your patience while I find it

          24    here.
11:22     25                     I am going to use my laser pointer to ask you
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 52 of 183
                                                                                   4-52
                                         Ramani - Redirect by Mr. Strother




           1    about the portion at the bottom of Defendant's Exhibit 17.
           2    A.    Okay.

           3    Q.    Is the cost per home, over here in this column, supposed
           4    to be monthly overhead divided by closed homes in that

11:22      5    month?
           6    A.    It should be.   Yes, sir.

           7    Q.    I'd like you to pull out a calculator.
           8    A.    All right.

           9    Q.    Divide $162,475 --
11:22     10    A.    Okay.

          11    Q.    -- by 33.
          12    A.    That should be 25.

          13    Q.    Tell me what that number is.

          14    A.    Wait.    It should be 25.
11:22     15    Q.    I know.   Divide it by 33 and tell me what that number
          16    is.

          17    A.    4,923.

          18    Q.    Now divide $225,010 by 33.
          19    A.    Right.
11:22     20    Q.    What's that number?

          21    A.    6,818.

          22    Q.    Okay.    Now divide $162,475 by the correct number, the
          23    number 25.

          24    A.    6,499.
11:23     25    Q.    6,499 instead of 4,923?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 53 of 183
                                                                                         4-53
                                          Ramani - Redirect by Mr. Strother




           1    A.   We did a line item error.              Sorry.
           2    Q.   So, in that case, the number in this column is lower.

           3                     But would you do the calculation for 225.
           4    What is $225,010 divided by 38?

11:23      5    A.   5,921.
           6    Q.   That is lower.      Correct?

           7    A.   Yes.
           8    Q.   So, whenever the homes that should be divided from are

           9    lower than 33 the cost per home would go up, and whenever
11:23     10    it's higher than 33 the cost will go down.                    Correct?

          11    A.   Right.
          12    Q.   Were you aware of that error before you took the stand

          13    today?

          14    A.   No.    I did not.   And I apologize for that.
11:24     15    Q.   Regarding the meals that appear in your monthly
          16    overhead, why do you believe that that is a proper

          17    deduction?

          18    A.   The meals are all related to the sales staff and the
          19    team, again, because we have our showroom and they come in
11:24     20    pretty much seven days a week.                We try to provide benefits

          21    to them and incentives for them to be at the showroom.                   So,

          22    we will buy them Starbucks or buy them lunch.
          23                     We do things for our team to back into the

          24    sales.     So, that's why it's calculated that way.                And
11:24     25    they're all line-itemed and very detailed to show that.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 54 of 183
                                                                                    4-54
                                         Ramani - Redirect by Mr. Strother




           1    Q.   Are those meals that are provided, essentially, on the
           2    showroom for the various employees and independent

           3    contractors?
           4    A.   The majority of them are.             Or if a builder was taken out

11:24      5    to lunch or dinner, then some of that would take place also.
           6    Q.   Just a couple of quick more questions.

           7                     You were asked about e-mail blasts.
           8                     Am I correct in my understanding that an

           9    e-mail blast is a one-time e-mail sent; essentially press a
11:25     10    button and it goes to a bunch of people?

          11    A.   Correct.
          12    Q.   It's not a few hundred e-mails sent out individually?

          13    A.   Correct.

          14    Q.   And, finally, I'd like you to look at Plaintiff's
11:25     15    Exhibit 13.     This is the document Mr. Zummo was asking you
          16    about regarding some of the data that appears here.

          17    A.   Right.

          18    Q.   Do you know whether the bounce rate here is the
          19    percentage of people that didn't click on anything on the
11:25     20    page before leaving?

          21    A.   Correct.    And this also doesn't show -- I will let you

          22    answer [verbatim] -- the staff views and the team views
          23    internally in our office.

          24    Q.   Well, let me ask you that.
11:25     25                     So, these unique page views -- this number
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 55 of 183
                                                                                   4-55
                                          Ramani - Recross by Mr. Zummo




           1    doesn't break out the people working on the page or the
           2    salespeople using the page on the showroom floor?

           3    A.   Right.
           4    Q.   Back to bounce rate.

11:26      5                     Does this mean that 63 percent of the unique
           6    page views ended up with the people leaving the page without

           7    clicking on anything?
           8    A.   Correct.

           9    Q.   Such as floor plans?
11:26     10    A.   Correct.

          11    Q.   And that's the same for each of these percentages that
          12    appears on this document?

          13    A.   Yes, sir.

          14               MR. STROTHER:     Thank you, Mr. Ramani.       I pass the
11:26     15    witness.
          16               MR. ZUMMO:   Just to follow up on that.

          17               THE COURT:   Sure.

          18               MR. ZUMMO:   If you'd leave that up, please.
          19               MR. STROTHER:     Mr. Zummo, let me know if you need
11:26     20    to zoom in.

          21                            RECROSS-EXAMINATION
          22    By Mr. Zummo:
          23    Q.   Exhibit 13 [verbatim] --

          24               THE COURT:   Do you want to go back to yours?
11:26     25    Q.   -- Exhibit 103 --
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 56 of 183
                                                                                           4-56
                                          Ramani - Recross by Mr. Zummo




           1                    This is good, Your Honor.
           2              THE COURT:    Okay.

           3    Q.   -- this is the only page of any documentation that Urban
           4    Living produced to us in this case involving records of who

11:26      5    looked at your website and when.               Correct?
           6    A.   Correct, sir.

           7              MR. ZUMMO:    Nothing else, Your Honor.
           8              THE COURT:    Anything further?

           9              MR. STROTHER:      No further questions from
11:27     10    Mr. Ramani.

          11              THE COURT:    Thank you, sir.               You may step down.
          12                    Call your next witness.

          13              MR. STROTHER:      Your Honor, at this time Defendants

          14    rest.
11:27     15              THE COURT:    Defendants rest.
          16                    What says the Plaintiff?

          17              MR. ZUMMO:    We have no -- Well, actually, Your

          18    Honor, we offer Plaintiff's Exhibits 80, 81, 82, 83, 84 and
          19    85 in rebuttal to the statements by Mr. Ramani that there
11:27     20    were only -- there's only a couple of ways or one way to

          21    design a townhome.

          22              THE COURT:    What are those exhibits?              I have got
          23    them here, but tell me what they are.

          24              MR. ZUMMO:    Those exhibits are collections, just a
11:27     25    sample, of townhome designs done over the years by Preston
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 57 of 183
                                                                                   4-57



           1    Wood & Associates, Your Honor.
           2               THE COURT:   What is it again?

           3               MR. ZUMMO:   Starting with Exhibit 80.
           4               THE COURT:   Okay.    80 through?

11:27      5               MR. ZUMMO:   80 through 85.
           6               THE COURT:   Any objection?

           7               MR. STROTHER:    Yes, Your Honor.     Same as it was
           8    pretrial.

           9               THE COURT:   All right.     Ladies and gentlemen, the
11:28     10    testimony is over.

          11                    Let me rule on that one set of exhibits.
          12    That's all we have.     In other words, if they're in, they'll

          13    consider it; if they're not, they won't.

          14               MR. ZUMMO:   Exactly.
11:28     15               THE COURT:   So, we don't need the jury to remain.
          16    Correct?

          17               MR. ZUMMO:   Correct, Your Honor.

          18               THE COURT:   We're going to take about a five-minute
          19    break.   Five-minute break.      Let me see what the rest of the
11:28     20    schedule is going to be and then we'll get back with you.

          21                    So, we'll see you in about five minutes.

          22                             (Jury not present)
          23               THE COURT:   We're talking about scheduling and then

          24    I'll get...
11:28     25                      (Court and law clerk confer)
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 58 of 183
                                                                                   4-58



           1              THE COURT:    All right.     Let's take a look at those
           2    exhibits and then we'll talk about scheduling.          Okay?

           3                     Let the record reflect the jury is out of the
           4    room.

11:29      5                     Now, I think there was a conditional ruling
           6    ahead of time.     Correct?

           7              MR. ZUMMO:    Correct, Your Honor.
           8              THE COURT:    Now, why do those come in now?

           9              MR. ZUMMO:    Your Honor excluded them on a relevance
11:29     10    objection but said that they could be offered in rebuttal if

          11    certain statements were made by the Defendants.
          12                     We originally told the Court that we were

          13    presenting them because it was the Defendant's position in

          14    this case that there was only one or only a couple of ways
11:30     15    to design a townhome.      We understood the Court's ruling
          16    pretrial, but that statement has now been made in evidence

          17    by Mr. Ramani.

          18              THE COURT:    Where he said what?
          19              MR. ZUMMO:    Where he said there is -- for these
11:30     20    townhomes there was only one way to design the townhomes;

          21    you had to put a bedroom and garage on the first floor,

          22    living areas on the second floor, two bedrooms on the third
          23    floor, and there was only one way to do that.          So, we

          24    believe that --
11:30     25              THE COURT:    And, therefore, what, was his point?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 59 of 183
                                                                                   4-59



           1              MR. ZUMMO:    His point is, as I understood it and I
           2    think the Court clarified, that he believed that the

           3    architect's design had little or no impact on the value of
           4    the homes or the revenues that they derived from

11:30      5    commissions.
           6              THE COURT:    What's the response from the defense,

           7    please?
           8              MR. STROTHER:     Yes, Your Honor.

           9                    These exhibits, together, look like a giant
11:31     10    catalog of plans.     Some of them are completely unrelated to

          11    plans in this case.     For example, there are some that have a
          12    28-wide footprint.

          13                    What Mr. Ramani testified is, when you have a

          14    footprint like 20 by 40, there are only a few different ways
11:31     15    to do that.    He listed two of them on the stand.        He said,
          16    well, if you have double the length, you can put two floors

          17    and you can put more bedrooms downstairs and make it a

          18    two-story.
          19                    So, he didn't say there was only one way to do
11:31     20    this.   Because of that, these are not just irrelevant, but

          21    if they were offered into evidence or accepted into

          22    evidence, they would be unduly prejudicial.
          23              THE COURT:    Why?

          24              MR. STROTHER:     Because it's a giant collection of
11:31     25    townhome designs that have nothing to do with the case and
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 60 of 183
                                                                                   4-60



           1    haven't been testified to.
           2               THE COURT:   Let's go back, because I made that

           3    point.    Let's talk about it, because this is the last major
           4    ruling we have got, and then we'll talk about scheduling.

11:31      5                     But go on.   No.   The Plaintiff.
           6               MR. ZUMMO:   Plaintiff.

           7               THE COURT:   How do you get that in?       Why do you
           8    need them in and how are you going to get around that, in

           9    other words, where they have a different footprint?
11:32     10               MR. ZUMMO:   Well, first of all, Your Honor, the

          11    footprint that Mr. Ramani is talking about is a choice that
          12    Urban Living makes or the developer makes, because, as the

          13    Court can see from the exhibits we already have, these

          14    tracts of land where the townhomes were built are built on
11:32     15    multiple lots.     So, it's your choice how many you want to
          16    put on.   And the fact that you can do different

          17    footprints -- you can even have different footprints in the

          18    same development.     You don't have to have identical units --
          19               THE COURT:   All right.     Were any of those
11:32     20    specifically copied in that series, that 80 to what?

          21               MR. ZUMMO:   80 to 85.    No, Your Honor.     We're not

          22    alleging that those were directly coped by Urban Living; and
          23    that's why we offer them, to show that there are many, many

          24    ways to design these townhomes.
11:32     25               THE COURT:   Well, is there any contest on that
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 61 of 183
                                                                                   4-61



           1    point?
           2              MR. ZUMMO:    They just testified -- he just

           3    testified that there was only one or a limited number of
           4    ways to do it, and that meant that the architect or the

11:33      5    designer offers very little value.
           6              MR. STROTHER:     Your Honor, I disagree with what

           7    Mr. Zummo said regarding the testimony.         Not just Mr. Ramani
           8    but Mr. Bachman and Mr. Cameron testified that the footprint

           9    is dictated not by -- by the market -- and I believe
11:33     10    Ms. Wood as well -- that that is a product of what the City

          11    limits you to with regard to setbacks.         And, so, the 20 by
          12    40 is what is set by extraneous --

          13                    But that's important because, sure, when

          14    you're allowed to increase your footprint by another eight
11:33     15    feet vertically and another six feet horizontally, you can
          16    do many more different things.

          17                    But, again, I understand the purpose is to

          18    rebut Mr. Ramani's testimony, and his testimony is being
          19    misquoted.    He did not say there was only one way to do
11:34     20    this.

          21              MR. ZUMMO:    Mr. Ramani testified "just a box",

          22    that's all this is, and these show that there is a lot more
          23    than a box to townhouse design.

          24              THE COURT:    All right.     Now, you're offering this
11:34     25    in rebuttal for what limited purpose?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 62 of 183
                                                                                    4-62



           1               MR. ZUMMO:   For the limited purpose, Your Honor, of
           2    showing that there are many, many ways to design an urban

           3    townhome and that those many, many ways represent exactly
           4    the kind of creativity and selection among different design

11:34      5    choices that copyright protection is meant to afford to
           6    these designs.

           7               THE COURT:   That's 80 to what?
           8               MR. ZUMMO:   80 to 85.

           9               THE COURT:   All right.     Objection is overruled for
11:34     10    that very limited purpose.

          11                     And what I am going to do is get the jury back
          12    in and say I have admitted Exhibits 80 to 85 which are --

          13    and then you can mention what they are and you're offering

          14    for what limited purpose only, and I say that's the limited
11:35     15    purpose.
          16                     But I am also -- because I know this is not

          17    summation -- I am going to allow you to get up and say why

          18    you object to it.     And then I am going to say the jury can
          19    give whatever weight, if any, it gives to this.
11:35     20                     But I am going to allow both of you to get

          21    that in, to limit it down that narrowly.         It's unusual, but

          22    that's all right.     I am going to allow you to get up and
          23    what's the objection to it and you give me the objection

          24    just like you stated it, which is right to the point.              They
11:35     25    may buy either one or neither.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 63 of 183
                                                                                   4-63



           1               MR. STROTHER:    Yes, Your Honor.
           2               MR. ZUMMO:   Your Honor, just so I don't misspeak, I

           3    stated my limited purpose.       Can I have the court reporter
           4    give me that so that I don't say it in a different way?

11:35      5               THE COURT:   I made some notes -- but, yes, Bruce,
           6    if you would read it back -- because that's the limited

           7    purpose.    He's going to read it back and then we'll get the
           8    jury back in.

           9            (Statement by Mr. Zummo read by court reporter)
11:38     10               THE COURT:   And then, counsel, you get up, give

          11    basically the objection you have, which is a speaking
          12    objection, but I understand that, just so we get it in the

          13    record and both of you -- the narrowness is coming in and

          14    your objection is also voiced to the jury.
11:38     15               MR. STROTHER:    Yes, Your Honor.
          16               THE COURT:   Now, let's talk about as far as what

          17    time the jury comes back in.

          18                    Now, let me ask you this, because it's now --
          19    We're about to just cut off the clock.
11:38     20                    How much time does the Plaintiff want to sum

          21    up this case?    Because, don't forget, we begin at 11:30 on

          22    Tuesdays.
          23               MR. ZUMMO:   Your Honor, maximum 45 minutes.

          24               THE COURT:   What do you think?
11:38     25               MR. STROTHER:    I will take 45 as well, Your Honor.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 64 of 183
                                                                                   4-64



           1              MR. ZUMMO:    I don't know if I have that much left
           2    on the Court's clock, but...

           3              THE COURT:    Oh, no.    No.   The closing doesn't count
           4    on your time, no.     Once we end now, that's the end.

11:38      5                    Hang on one second.      Let me just talk about --
           6    And we have a long charge and, generally, it's like reading

           7    a deposition.    Sometimes it's a minute a page.
           8                    So, let me see my staff up here.        I am going

           9    to stop the clock completely now and let me just work on
11:39     10    time.

          11                        (Court confers with staff)
          12              THE COURT:    Let me talk to the attorneys about

          13    this.

          14                    We get underway, let's say, as close as we can
11:41     15    to 11:30.    I don't think it will take 45 minutes to read
          16    that charge, because it gets narrowed down.          But, right now,

          17    we're about 43 pages, I think.       And that may work out.        I

          18    may add some.
          19                    But looking at max time, max time, if I begin
11:41     20    reading at 11:30, that means my reading is over at 12:15.

          21    Okay?   Then the Plaintiff starts.       And then we always take

          22    a -- we always take a -- When you take your break --
          23                    Let's say you take 30 minutes and reserve

          24    15 minutes.    That would take us to 12:45.       We take a
11:41     25    15-minute break.     We get back in at one o'clock.       We go to
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 65 of 183
                                                                                   4-65



           1    1:45, plus another 15 minutes.        It will bring it to two
           2    o'clock.

           3                    I am going to tell the jurors to eat lunch
           4    early and we'll have snacks for them, some cookies or

11:42      5    whatever, in there.     That way, we can go straight through.
           6    I'm not talking about my schedule, but I'm talking about

           7    everybody --
           8                    Does that seem workable to you?

           9               MR. ZUMMO:   Yes, Your Honor.
11:42     10               THE COURT:   That way, they'll get it if I tell them

          11    to eat an early lunch.
          12               MR. ZUMMO:   I think that works fine.

          13               THE COURT:   Okay.    Or if they want to just wait and

          14    eat a sandwich in that one little break or whatever they
11:42     15    want.   And then, after that, I don't have anything else set.
          16                    Now, as far as today' schedule, I will talk to

          17    you as soon as we let the jury go and we get through with

          18    that evidentiary matter.      Okay?
          19               MR. ZUMMO:   Yes, sir.
11:42     20               THE COURT:   All right.     Let's call the jury back

          21    in.

          22                              (Jury present)
          23               THE COURT:   There was a matter on the table when

          24    you left.    I have made a ruling with Exhibits 80 to 85.
11:43     25    They're in pure rebuttal.       I am admitting them for a very
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 66 of 183
                                                                                   4-66



           1    narrow purpose only.
           2                    So, for what limited purpose is the Plaintiff

           3    offering these?
           4                    You notice it's written down because it was

11:43      5    actually dictated in.
           6                    For what limited purpose am I admitting 80 to

           7    85?
           8              MR. ZUMMO:    Your Honor, for the limited purpose of

           9    showing that there are many ways to design an urban townhome
11:44     10    and these many ways represent exactly the kinds of

          11    creativity and collections among different choices that
          12    copyright protection is meant to afford to these designs.

          13              THE COURT:    Now, the Defendant objects to that and

          14    I am going to allow him to sound his objection.
11:44     15                    There is objection to that offer.        Is that
          16    correct, sir?

          17              MR. STROTHER:     Yes, Your Honor.

          18              THE COURT:    What's your objection, sir?
          19              MR. STROTHER:     We object that those five exhibits
11:44     20    include much irrelevant information because they include

          21    plans that are not confined to the typical 20-by-40-foot

          22    footprint that the parties have been testifying about.
          23              THE COURT:    All right.     Now, you see the limited

          24    offer and what the objection is.        I am overruling the
11:44     25    objection.    It's a limited reason that I am entering it, but
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 67 of 183
                                                                                   4-67



           1    I am saying it goes to the weight, not to the basic
           2    admissibility.

           3                     You have heard the offer.      You have heard the
           4    objection.    You give it whatever weight, if any, you think

11:45      5    those five sets of plans deserve.
           6                     I am leaving it to the jury but with the

           7    strict limited offer, and you have heard a pretty strong
           8    objection to that.

           9                     Now, with that, anything further from the
11:45     10    Plaintiff?

          11              MR. ZUMMO:    No, Your Honor.     Plaintiff has no
          12    further evidence.

          13              THE COURT:    Anything further?

          14              MR. STROTHER:     No, Your Honor.
11:45     15              THE COURT:    All right.     The case is over.
          16                     Let me tell you what we'll be doing.

          17                     Do you have a copy of those proposed

          18    instructions?
          19                     I want to show you something.       I do this in
11:45     20    every case.

          21                     Now, in every case that goes to a jury it goes

          22    on a number of instructions and then questions.
          23                     I am looking at this.     I see this is

          24    single-spaced.     I want mine double-spaced, as we mentioned.
11:45     25    So, it's going to be longer than this.         Everything I am
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 68 of 183
                                                                                   4-68



           1    looking at here, at least on this one.
           2                    But, in any event, these are the proposed jury

           3    instructions.    It's the closest thing to pure academics that
           4    you get at the courthouse.

11:46      5                    When I get back in with the attorneys --
           6    They'll try to agree on as much as they can with all of

           7    this.   Then I'll be sitting at the head of that center table
           8    with the court reporter down there in that corner, the

           9    attorneys on each side, and we're going to discuss all of
11:46     10    the proposed instructions.

          11                    They can dictate in and object to any they
          12    want.   They may say, Well, we think it should be in this way

          13    or that way, and I will rule on that, we'll redraft it and

          14    we'll have it all ready for you.
11:46     15                    You notice there's a whole bunch of blanks to
          16    fill in, if any, when you get there.        And the last page

          17    needs to be the verdict, but we don't have a form yet on

          18    here, but we'll talk about that.
          19                    So, what we're going to do, we're going to
11:46     20    adjourn for the day.      It's a long afternoon.

          21                    In fact, when I was in state court there used

          22    to be windows at the back of the courtroom, at the back
          23    doors, and in situations like that I always invited the

          24    jurors.   If they want to hang around and make sure we're in
11:47     25    here working, they're welcome to come in and look through
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 69 of 183
                                                                                    4-69



           1    the windows.    Well, you can do the same thing with that back
           2    door, because we'll be working quite a bit.

           3                    You can't get -- A case like this does not
           4    come directly out of a form book; so, some of it has to be

11:47      5    independent drafting, and that's what we'll be doing.
           6                    So, we're going to take a break at this time.

           7    The attorneys and I -- once you leave, we'll be talking
           8    about when I need them back to go over all of this stuff.

           9    And we'll be working on it.
11:47     10                    So, tomorrow and, don't forget, every Tuesday

          11    we begin at 11:30.
          12                    So, this is what we're going to do.         We're

          13    going to get this case to you as quick as we can without

          14    putting a rush on the lawyers.       It's somewhat complex.        Each
11:47     15    side has requested and I have given them 45 minutes each to
          16    sum up the case.

          17                    So, when you get back in here tomorrow the

          18    first thing is I will read the instructions, and you will
          19    have a copy right on your chair.        That's another thing; we
11:48     20    need to run all the copies.       All right.    You will follow

          21    along.

          22                    And then we'll hear from the Plaintiff.
          23    Remember, they've got the burden of proof.         After that, we

          24    hear from the defense.      And usually the Plaintiff, in their
11:48     25    45 minutes, will reserve a little bit of time, maybe five
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 70 of 183
                                                                                   4-70



           1    minutes or ten minutes, to wrap up.        But it's a total of
           2    45 minutes each.

           3                    So, I will -- generally, the schedule is:          I
           4    will read it to you.      Sometimes it takes about a minute a

11:48      5    page to read this, maybe less, because some of it is
           6    shorter.   We'll hear the Plaintiff opening and they'll stop

           7    whenever they want within that 45-minute bracket.           Then we
           8    hear from the defense.      But we'll take a ten-minute break in

           9    between.
11:48     10                    So, I will read it to you.       You will hear the

          11    Plaintiff and we'll take a ten-minute break.          Then we'll
          12    hear all the defense 45 minutes and maybe the ten-minute

          13    wrap-up of the Plaintiff.      Then you will have the case.

          14                    My suggestion to you is to have an early
11:49     15    lunch.   I'm getting in right at 11:30 and I am going right
          16    into this.    Okay?   So, we'll have some snacks or something,

          17    some of Stephanie Leigh's cookies or something like that,

          18    after you get back, but I do suggest that you eat lunch
          19    first, or you will have a short break if you want to grab a
11:49     20    quick sandwich in that ten minutes, or if you want to hold

          21    it until later on, but we will have a little something for

          22    you.   I do suggest you do it ahead of time.         That way, we'll
          23    get the maximum in.

          24                    At that point you set your own schedule.           You
11:49     25    take breaks when you want.       You decide when you break for
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 71 of 183
                                                                                   4-71



           1    the day, within certain limits that I will give you tomorrow
           2    that I have given every jury since I have been on state

           3    court also, as to dates, as to times, that you can
           4    deliberate.

11:50      5                    If anybody is sticking around this
           6    afternoon -- and you don't have to -- I am doing a pretty

           7    hot sentencing at 2:15.
           8                    You know these folks that call up and say that

           9    they're from the IRS and they're going to come -- I have the
11:50     10    worldwide case.

          11                       (Off-the-record discussion)
          12              THE COURT:    We need you back here ready to resume

          13    tomorrow at 11:30, at which time we'll wrap the case up.

          14                    So, with our appreciation, it's short.         The
11:50     15    lawyers did a super job.      They're under their time
          16    estimates, which is fine.

          17                    It's an interesting case.       It's going to be a

          18    lot of technology going into the three days of testimony.
          19    So, we'll be working on that, too.
11:51     20                    So, ladies and gentlemen, thank you.         We'll

          21    see you tomorrow ready to resume at 11:30 a.m.          Thank you

          22    and good afternoon.
          23                             (Jury not present)
          24              THE COURT:    I'll have these time sheets.        I always
11:51     25    give you a copy of the timesheets.        I will work them up
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 72 of 183
                                                                                   4-72



           1    later, but you did fine time-wise.
           2                    All right.    Let's talk about scheduling.

           3                    The first thing, since we're down here, we
           4    might as well do at this point.       Let's talk about the

11:52      5    notices that you want for summation.        So, give me a second
           6    to do my little diagram here.

           7                    All right.    Plaintiff, when you begin I will
           8    give you notice on your opening after how much time has gone

           9    past?   Then you sit down whenever you want.         But I will give
11:52     10    you one notice after how much time has gone past on your

          11    opening?
          12               MR. ZUMMO:   I'd like 30 minutes, Your Honor, and

          13    the plan is to spend 35 in the first part.

          14               THE COURT:   That's up to you.      Stop whenever you
11:53     15    want.
          16                    All right.    Now, on the defense closing,

          17    summation, I will give you two notices.         The first one after

          18    how much time has gone past?
          19               MR. STROTHER:    40 minutes, Your Honor.
11:53     20               THE COURT:   And then how much time left?

          21               MR. STROTHER:    43 -- You're asking how much time to

          22    elapse?
          23               THE COURT:   Well, no.    In other words, your first

          24    notice is after how much time has gone past?          You want a
11:53     25    40-minute notice and then how much time before you have to
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 73 of 183
                                                                                   4-73



           1    sit down?    You don't have much time left.       Two minutes or --
           2              MR. STROTHER:     I'd like two more minutes.

           3              THE COURT:    Okay.    So, what?    Do you want a three-
           4    minute notice?

11:53      5              MR. STROTHER:     Right.   So, 40 and then 43, Your
           6    Honor.

           7              THE COURT:    Well, 40 and 43 minutes.       So, that's a
           8    two-minute notice before you sit down.         Two minutes left.

           9              MR. STROTHER:     Yes, Your Honor.
11:53     10              THE COURT:    On your last go-round I will give you

          11    one notice after how much time is left before you sit down?
          12              MR. ZUMMO:    Eight minutes, Your Honor.       So, that

          13    would be a two-minute warning as well.

          14              THE COURT:    Well, I'm not sure.      You just tell me.
11:54     15    Two minutes left?
          16              MR. ZUMMO:    Two minutes left, Your Honor, yes.

          17              THE COURT:    All right.     What's the status of the

          18    charge as you see it?
          19              MR. ZUMMO:    We --
11:54     20              THE COURT:    By the way, for whatever it's worth,

          21    one side used -- the Plaintiff used 54 minutes, the defense

          22    27 minutes.    And I'll have this all for you when we're all
          23    done.

          24              MR. ZUMMO:    Judge, the first time I ever tried a
11:54     25    case on the clock was with Judge Werlein, and there were
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 74 of 183
                                                                                   4-74



           1    out-of-state lawyers on the other side and they apparently
           2    didn't believe it.     So, when they got into their case they

           3    had, I think, 43 minutes left total and he cut them off at
           4    43 minutes and said, "You can sit down."         And I think they

11:54      5    paid attention to those time limits.
           6              THE COURT:    They say the U.S. Supreme Court is just

           7    like that, especially with Rehnquist, that you finish even
           8    mid-sentence.    "Sit down."

           9              MR. ZUMMO:    We traded some e-mails over the
11:54     10    weekend, Your Honor, and I think we're just going to have to

          11    go through with what we've submitted to the Court.           We
          12    weren't able to reach any further agreements.

          13              THE COURT:    Okay.    Realistically, the easiest thing

          14    to do would be to have me look through this and for us to
11:55     15    get together after the noon hour.        Okay?
          16              MR. ZUMMO:    Yes, sir.

          17              THE COURT:    I mean, realistically.

          18              MR. BONHAM:     You were saying about "I do notice
          19    that it is not double-spaced."       We can print that
11:55     20    double-spaced for you right now.

          21              THE COURT:    It doesn't matter.       I can work from

          22    this, but when it comes time to do the actual reading I want
          23    it double-spaced.

          24              MR. BONHAM:     Will do.
11:55     25              THE COURT:    So, for the last go-round I want it
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 75 of 183
                                                                                   4-75



           1    double-spaced.     Don't forget you want a corrected title on
           2    this case.    I am looking here.     I see it doesn't have that

           3    here at the top.
           4                     And for sure you know to knock out all the

11:55      5    footnotes when it comes time to give it to the jury.
           6                     And you do have it paginated.       It's real

           7    important for you arguing the case to have it paginated.
           8                     The last page, by the way -- you don't have to

           9    have it now -- but the last page is a separate page for the
11:56     10    verdict.   In other words, it just says the title of the case

          11    and then you say "Verdict".       And I will quote.     This is
          12    exactly what it says.      "We, the jury, return the foregoing

          13    as our unanimous verdict."

          14                     Then you jump down and there is a line for the
11:56     15    presiding juror.     And in federal court, as you know, you
          16    must have a date line.

          17                     So, why don't we do that.      In other words, see

          18    if you can narrow it down.       You will have the run of the
          19    courtroom.
11:56     20                     I have a meeting with the Chief Judge and a

          21    couple -- one circuit judge on some housekeeping matters at

          22    1:30.
          23                     I'll be here at 2:15 and do that sentencing,

          24    and then as soon as that's done we'll get underway here.
11:57     25                     So, literally, and what I am going to do -- I
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 76 of 183
                                                                                   4-76



           1    assume everything in italics is that you don't agree with.
           2    Right?

           3               MR. ZUMMO:   That's correct, Your Honor.
           4               THE COURT:   How does it work once I start reading?

11:57      5    It says "Submitted by the Plaintiff" and --
           6               MR. ZUMMO:   Usually, "The Defendant objects and

           7    submits the following."
           8               MR. STROTHER:    Sometimes I would say "The Defendant

           9    objects to this entire instruction."        However, if the Court
11:57     10    is going to let it in --

          11               THE COURT:   Like No. 16 submitted by Plaintiffs:
          12    "The Defendant objects and submits Instruction 17 as a

          13    replacement," and on the next page is what you think is a

          14    replacement.    Correct?
11:57     15               MR. STROTHER:    Right.
          16               THE COURT:   "No. 18 submitted by Plaintiff."

          17                    And, Defendant, you object to all of No. 18.

          18    Correct?
          19               MR. STROTHER:    Yes, Your Honor, but I would like to
11:57     20    call the Court's attention to No. 18.         We actually filed an

          21    alternative Instruction 18 this morning at 6:00-something.

          22               THE COURT:   Where is it?
          23               MR. STROTHER:    I have 11 or so courtesy copies in

          24    the breakout room across the hallway.
11:58     25               THE COURT:   You got that?     All right.    So, I will
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 77 of 183
                                                                                   4-77
                                              Charge Conference




           1    just put this right behind.
           2               MR. STROTHER:    Thank you, Your Honor.

           3               THE COURT:   All right.         That's the sort of thing.
           4    Why don't you sit down and give it one more shot to see if

11:58      5    you can narrow it down.
           6                     Aside from that, when we get in, don't forget

           7    all your objections are going to be made around that table,
           8    nothing tomorrow morning.

           9                     When I get in here, one side or the other is
11:58     10    going to have all copies run and they will be on Ellen's

          11    desk at a certain time, and I'll get in and we'll start
          12    reading.

          13                     All right.    Is there anything else you need to

          14    get on the record before we adjourn until 2:30?
11:58     15               MR. ZUMMO:   Not from Plaintiff.
          16               MR. STROTHER:    I have a question, Your Honor.

          17               THE COURT:   Yes, sir.

          18               MR. STROTHER:    May the parties and witnesses be
          19    fully excused?
11:58     20               THE COURT:   Oh, yeah, they can be excused at that

          21    point.   It's just pure academics.

          22                     All right.    I'll see you back at 2:30.
          23               MR. ZUMMO:   Yes, Your Honor.

          24                                   (Recess)
14:57     25               THE COURT:   Anybody can join in, as far as other
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 78 of 183
                                                                                       4-78
                                               Charge Conference




           1    lawyers go, but remember that he can take down just one at a
           2    time.

           3                     All right.     I am going to start looking down.
           4    Don't forget about cleaning up that title.              Okay.

14:57      5              MR. COOPER:     Yes, sir.
           6              THE COURT:    Also, this is, I guess you could say,

           7    "Jury Charge - Proposed" and "Jury Questions".               And in each
           8    one of these things knock out the footnote designation and

           9    at the bottom.     Those are out on everything as you type up.
14:57     10                     I read quickly and, even though it's a

          11    standard, I am going to read through everything.                So, give
          12    me a moment.

          13              MR. BONHAM:     May I stop you, Your Honor.            Again,

          14    the first paragraph, because we have, in addition to the
14:58     15    evidence, the Agreed and Stipulated Facts --
          16              THE COURT:    Yeah.

          17              MR. BONHAM:     -- and, so, what I would propose to

          18    add is --
          19              THE COURT:    Is it by agreement?
14:58     20              MR. BONHAM:     It is by agreement.

          21              THE COURT:    Okay.      Fine.       Keep going.   As long as

          22    it's by agreement, unless it's unusual, that's fine.
          23                     Keep going.      Thank you for telling me.

          24                     [Reading]    Well, "he".          "He is called..."   "He
14:58     25    or she is called..."
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 79 of 183
                                                                                     4-79
                                               Charge Conference




           1                     By the way, I am looking at the bottom of this
           2    one.   It's not paginated here.           I don't know where you pick

           3    up your numbered --
           4              MR. STROTHER:      Page 7.

14:58      5              THE COURT:     But everything else here ought to be
           6    paginated.    But it's "He or she is called an expert witness"

           7    and it's "state his or her opinion", since we had a woman
           8    expert in this case.

           9                     And, again, here's another one.         You can look
14:59     10    where I am making a circle.

          11                     Okay.     I don't see numbers here either.
          12    Anyhow, just make sure everything is sequentially paginated

          13    at the bottom.     Okay?

          14              MR. BONHAM:      Yes, sir.
14:59     15              THE COURT:     But I am looking up at the upper right.
          16    It says Page 5 of 3.

          17              MR. BONHAM:      We think we have solved our problem on

          18    Instruction No. 1.
          19              THE COURT:     On all of No. 1?
15:00     20              MR. BONHAM:      Yes, Your Honor.

          21              THE COURT:     Then, I am just going to put "by

          22    agreement".
          23                     Then we move to Proposed No. 2.         Now, this

          24    is -- is there still a question now we have to look at
15:00     25    No. 2?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 80 of 183
                                                                                    4-80
                                             Charge Conference




           1              MR. BONHAM:     The only question, Your Honor, is --
           2    The first two paragraphs are agreed.             We would like the next

           3    two added.    Mr. Strother objects and instead wants to put
           4    his proposal.

15:00      5              THE COURT:    All right.        Let me take a look.
           6                     This is Plaintiff's Proposed.          It says:   "An

           7    architectural work may be 'copied' by constructing or
           8    selling a building that is based on the protected design.

           9    To establish infringement of its copyrights Preston Wood
15:01     10    must prove..."

          11                     The Defendant's proposed language -- That's
          12    your proposed language as to the whole thing?            That's all

          13    you want, these two?      You don't agree to the Plaintiff's and

          14    you want this instead --
15:01     15              MR. STROTHER:     Yes.
          16              THE COURT:    -- or you want it in addition?

          17              MR. STROTHER:     Instead, Your Honor.

          18              THE COURT:    All right.        Let's talk about it.
          19                     Why does the Plaintiff think that that's
15:01     20    needed and what's wrong with the defense?            And then we'll go

          21    the other way.

          22              MR. BONHAM:     The reason, Your Honor, is, again, I
          23    think we need to have the Court explain to the jury the

          24    elements of the claim, which is ownership and copying, and
15:01     25    then you're going to instruct the jury that 'I have already
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 81 of 183
                                                                                   4-81
                                             Charge Conference




           1    found ownership of the valid copyrights.'           If you just
           2    present it in this fashion, that copying is the only

           3    element, I don't believe that's accurate under the law.            The
           4    elements are very well established.

15:02      5               THE COURT:    Well, your position is an architect
           6    work may be copied by constructing or selling a building

           7    that is based on the protected design.
           8               MR. BONHAM:    Correct.

           9               THE COURT:    Ordinarily, you look at that -- That's
15:02     10    where you're giving away a bit of what the perception would

          11    be.   Right?
          12               MR. BONHAM:    Correct.

          13               THE COURT:    Then you move to "To establish

          14    infringement..."     Okay?
15:02     15               MR. BONHAM:    Correct.
          16               THE COURT:    "Infringement based upon..."        They can

          17    do this:   "But to establish infringement of its copyrights,

          18    they have to prove ownership of a valid copyright in the
          19    work and 'copying' of that work by any of the Defendants."
15:02     20                    All right.    Now, what the defense wants

          21    instead of those two is:      "To establish infringement of its

          22    copyrights, Preston Wood must prove 'copying' of its work by
          23    any of the Defendants."

          24                    Again, I am not taking sides.          I am really not
15:03     25    in this thing as it goes forward.            But, in a way, doesn't
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 82 of 183
                                                                                    4-82
                                             Charge Conference




           1    the first two help you more than just putting yours in?             I
           2    mean, I am just reading it cold.            I don't do this for a

           3    living.   I mean, I do it when a case pops up.
           4                    But isn't this, in a way, more helpful to your

15:03      5    case than just that?      Because copying -- All right; they
           6    copied it.

           7              MR. STROTHER:     I look at the two Plaintiff's
           8    proposed paragraphs as independent.              So, my answer to the

           9    Court's question regarding the second paragraph:             It would
15:03     10    be more helpful to me to have those two elements there, but,

          11    admittedly, the first element is not an issue.             We have not
          12    contested that there is a -- we're not arguing that there is

          13    an invalid copyright.      I said it in opening statement.

          14    Judge Atlas has ruled that all the copyrights are valid.
15:03     15    So, that's not an issue before the jury.             So, just,
          16    procedurally, to weigh them down with unnecessary

          17    elements -- I just want it to be clear.

          18              THE COURT:    Well, I think somebody -- Again, let's
          19    talk about how you do it practically as a trial lawyer.
15:04     20                    You would say, 'Look.            This is what we've got

          21    to prove.    This is what the Judge says on Page 7.           But it's

          22    already stipulated; that we would have to ordinarily prove
          23    that, but we don't in this case.            It's been agreed and,

          24    therefore, No. 2 is the only one we're proceeding on.'
15:04     25                    Is that the point you're trying to make?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 83 of 183
                                                                                   4-83
                                             Charge Conference




           1               MR. STROTHER:    It is.      And I told Mr. Bonham that,
           2    if that your philosophy, then I would be quiet about it.            I

           3    didn't know which of the various ways --
           4               THE COURT:   Well, then, looking at it from that

15:04      5    point of view, it may be easier just to say 'For purposes of
           6    this case, it's copying of that work by any of the

           7    defendants.'
           8                     I am trying to run one off against the other.

           9    I am going to ask you, eventually, how you feel about it.
15:04     10                     By the way, if any time you need to get up and

          11    confer on the side, it's all right with me.
          12                     Let's take a look at that.       Anybody want to

          13    talk about it?

          14               MR. ZUMMO:   Honestly, Your Honor, I am indifferent
15:05     15    because I am kind of with Mr. Strother.          The issues that the
          16    jury needs to decide we certainly have to have detailed

          17    instructions on, but to tell the jury there are these other

          18    elements where we have already agreed to them -- I don't
          19    think it hurts to do that.       I don't think it's necessary to
15:05     20    do that.

          21                     So, that's my personal feeling about it.

          22               THE COURT:   Well, what you might want to do:
          23    "...establish infringement of its copyrights in this

          24    case..."
15:05     25               MR. STROTHER:    I was thinking that.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 84 of 183
                                                                                   4-84
                                             Charge Conference




           1              THE COURT:    "In this case".          And you can say -- you
           2    can argue -- Ordinarily, you would have had to prove

           3    ownership and copying, but it's already been agreed to.
           4    That's why it's only "copying in this case".

15:05      5              MR. BONHAM:     All right.        We can do that.
           6              THE COURT:    So, how does that work, then?          Do you

           7    want to knock yours out and just use his?
           8              MR. BONHAM:     Well, we knock the second blank, the

           9    one that starts "To establish infringement..."            I will take
15:06     10    that out and we'll go with Mr. Strother's with those three

          11    words added.
          12              THE COURT:    Okay.    So, "An architectural work may

          13    be 'copied' by constructing or selling a building that's

          14    based on the protected design."
15:06     15              MR. BONHAM:     Again, Your Honor, it's an accurate
          16    statement of the law.

          17              THE COURT:    "An architectural work may be 'copied'

          18    by constructing or selling..."          Okay.    All right.   Now, why
          19    do you want that out?
15:06     20              MR. STROTHER:     I think it's clutter.        I don't

          21    disagree that that is an accurate statement of the law.

          22              THE COURT:    You don't disagree?
          23              MR. STROTHER:     I don't.        I just think it's clutter.

          24              THE COURT:    All right.        Then, it's going in.
15:06     25    That's going in and the last one is going in.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 85 of 183
                                                                                   4-85
                                             Charge Conference




           1                    By the way, some of these I am going to go
           2    back and look at myself and maybe look up some of the books,

           3    but if it's that close -- I appreciate, you know, your
           4    position.    Anytime anybody needs to protect your position,

15:07      5    get it in the record.      But you have been at this business a
           6    while.   It shows.    And that's a positive.

           7                    So, let's move on.
           8                    The next one -- this is submitted by the

           9    Plaintiff.    Okay?
15:07     10              MR. BONHAM:     This one I think is going to -- if

          11    we're solving it -- Yeah.       We have solved it on Instruction
          12    No. 2; so, 3 is out.

          13              THE COURT:    Okay.

          14              MR. ZUMMO:    And 4 also.
15:07     15              THE COURT:    4 also out?
          16                    Don't forget.      You can argue within this.

          17    That's the thought I had to some of these.         You can argue

          18    within it.    The question is do you need --
          19                    Okay.   We're now on Page -- upper right,
15:07     20    Page 10 of 43 pages.      What about this one?

          21              MR. STROTHER:     It's submitted by Defendants.

          22              MR. BONHAM:     5, 6 --
          23              THE COURT:    Now, this is by Defendant.       Plaintiff

          24    objects to No. 5.
15:07     25              MR. BONHAM:     Correct.      Essentially, 5, 6, 7 and 8
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 86 of 183
                                                                                       4-86
                                              Charge Conference




           1    are ones that Mr. Strother has submitted, which is basically
           2    his view of, you know, what copyright law covers and what it

           3    doesn't, and we have got that covered in our Instruction
           4    No. 9.   And, so, we essentially have kind of dueling

15:08      5    instructions on that.
           6               THE COURT:     So, you're saying Proposed Instructions

           7    5, 6, 7 and 8 are all, in your mind, subsumed in your No. 9?
           8               MR. BONHAM:     Yes, Your Honor.

           9               THE COURT:     Let me look at No. 9 first.        Then we
15:08     10    can go back.      Okay?

          11               MR. ZUMMO:     9 is on Page 15, Your Honor.
          12               THE COURT:     There it is.        All right.   The whole

          13    concept of copying, what you can copy and what you can't

          14    copy.    Right?    This is where you're going to have to lay it
15:08     15    out for the jury.
          16                       Now, that's a Tenth Circuit case, that first

          17    one.    Correct?

          18               MR. BONHAM:     Correct.      There are others that --
          19               THE COURT:     Also, it says, "as I mentioned before".
15:08     20    Is that still "as I mentioned before" --

          21               MR. BONHAM:     I believe so.

          22               THE COURT:     -- based upon the first few?
          23               MR. BONHAM:     Correct.      It's on Instruction No. 2

          24    where it says "Copying is a shorthand version..."
15:09     25               THE COURT:     What I usually do, I don't make any
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 87 of 183
                                                                                     4-87
                                             Charge Conference




           1    comments as to what's going on.           I don't mind.    It'll add to
           2    it.   Let's leave it, if I go this route.

           3                    "As I mentioned before, 'copying' is a
           4    shorthand reference to any infringement of the copyright

15:09      5    holder's exclusive rights, not just literal copying."              And
           6    "copied" in the second sentence is in quotes.

           7                    Let me just read through here and then I am
           8    going to go back and see what he's got.

           9                    A lot of this has circuit background.            I have
15:10     10    not farmed that ground anywhere, I guess.

          11                    "You may find that a party had access to the
          12    work if the party had reasonable opportunity..."             Well,

          13    didn't they?    Do you need that one?

          14              MR. BONHAM:     They have stipulated to access on all
15:10     15    but one and, so, because they're not --
          16              THE COURT:    All right.        Got it.

          17              MR. STROTHER:     By the way, Your Honor, the portion

          18    you're reading we do not object to.              Remember, that if it's
          19    not in italics we're okay with the language.
15:10     20              THE COURT:    All right.        So, you say, "That's okay

          21    but."

          22                    Now, why do you need the remainder there, your
          23    proposed language?     The case involves -- I will tell you,

          24    before I even read what you have, I generally don't go and
15:11     25    get very case-specific.      I try to go just with the law and
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 88 of 183
                                                                                   4-88
                                             Charge Conference




           1    the abstract principles rather than say, 'As you recall, in
           2    this case you heard this and you heard that.'          I don't do

           3    that at all, generally.
           4                    So, let me look and see what you have.         If you

15:11      5    agree or if it's needed, certainly I will go with it, but,
           6    generally, that's the way I am in all my jury charges.

           7                    All right.    This business about "access to
           8    designs", is that a contested matter?

           9              MR. ZUMMO:    Only on one with -- You heard the
15:11     10    Stanford Street project.

          11              THE COURT:    Boy, you're getting into some weeds
          12    here, meaning that there's a possibility for real confusion.

          13    Because I listened to it and they did, too.          They may not

          14    have...
15:12     15                    Of course, you can argue it, but you're going
          16    to have to say, 'Now, when you get to this, these last

          17    paragraphs refer only to the Stanford Street properties.'

          18    It's going to be awkward.      If you can find some way around
          19    it...
15:12     20                    By the way, we will take a break from time to

          21    time where you can discuss to see how you're going to argue

          22    it and the effect it has when it comes to answering an
          23    objective question.

          24              MR. ZUMMO:    My plan would be to argue -- to start
15:12     25    with the agreed facts on this subject, to say we have an
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 89 of 183
                                                                                      4-89
                                             Charge Conference




           1    agreed -- we agree that there was access to four of the
           2    five --

           3               THE COURT:   So, why don't you put down this applies
           4    only, if at all, to the Stanford properties?

15:12      5               MR. ZUMMO:   I think that would be helpful, Your
           6    Honor.

           7               THE COURT:   If at all.        If it's applicable, if at
           8    all, it will be to just this one set of plans.             It's just a

           9    thought.    We can come back.      But that's why I was
15:13     10    saying --

          11                    What's your position on that one?
          12               MR. STROTHER:    I think that that would soften my

          13    objection to some of the language that's in italics, but as

          14    it goes further into the next page my objections become
15:13     15    stronger.
          16               THE COURT:   Applicable to -- what is it? --

          17    S-t-a-n --

          18               MR. STROTHER:    Stanford.
          19               THE COURT:   Stanford Street, is it?
15:13     20               MR. ZUMMO:   Stanford Street Landing.

          21               THE COURT:   Stanford Street Properties.          Right?

          22                    Take a look at those.            And if you need time to
          23    work with one another when I come back, if there's anything

          24    left that you object to -- say, you object to some items
15:13     25    later on, where later on?      Which ones?
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 90 of 183
                                                                                     4-90
                                             Charge Conference




           1               MR. STROTHER:    Your Honor --
           2               THE COURT:    Just on Stanford Street now.           So, that

           3    narrows it down.
           4               MR. STROTHER:    Correct.        I would object to the last

15:14      5    two sentences in italics -- the last two photographs.
           6               THE COURT:    All right.       Who is that that you had in

           7    mind?
           8               MR. STROTHER:    I don't know.

           9               MR. BONHAM:    Well, again, in this instance there is
15:14     10    no question that Urban Living --

          11               THE COURT:    Hold it.     Let's see.      This is
          12    Plaintiff's proposed.      I'm sorry.

          13                    Okay.    Your position?

          14               MR. BONHAM:    Our position on this is that, clearly,
15:14     15    Urban Living had access to our work.             Clearly, Cameron had
          16    access to our work.      Clearly, Oppidan had access to our

          17    work.   Ms. Wood testified to that.

          18                    Their argument is that Mr. Wooten created the
          19    works for EaDo, Stanford and Patterson, but he somehow did
15:14     20    it independently.     Now, he had access to it through all

          21    these --

          22               THE COURT:    Who did?
          23               MR. STROTHER:    But, Mr. Bonham, this is only about

          24    Stanford.
15:15     25               MR. BONHAM:    Correct.      You're claiming that Wooten
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 91 of 183
                                                                                     4-91
                                             Charge Conference




           1    created Stanford.
           2              MR. STROTHER:     Correct -- No.       I'm sorry.   I am

           3    claiming that you haven't shown any evidence that Urban
           4    Living or Cameron or Wooten had access.

15:15      5              MR. BONHAM:     Again, we did that Oppidan had access,
           6    we did that Urban Living had access, and we say that's

           7    imputed to Wooten.
           8              MR. STROTHER:     But not Stanford.      I don't believe

           9    you have put on any evidence that Oppidan ever built using
15:15     10    the Stanford plans.     That's why I have carved Stanford out.

          11    Right?
          12                    If you look at your pleadings and look at what

          13    you alleged Stanford was copied from, you didn't put on

          14    evidence that Oppidan built using those plans for other
15:15     15    projects.    So, that's why I am carving out Stanford and
          16    mine's different.

          17              THE COURT:    You also have in your last paragraph

          18    here something that may help you or not.          "You may also
          19    infer access if an accused design is so strikingly
15:16     20    similar..."    It gives a lot of area for them to drive a

          21    truck through with their theory -- I am just looking at

          22    it -- if you know what I mean.
          23                    "So similar"?      That's what a lot of this

          24    alleged copying is.     It's the extent of the copying and they
15:16     25    threw in a lot of their "position" -- I was going to say
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 92 of 183
                                                                                    4-92
                                             Charge Conference




           1    "skunks" -- into the jury box.
           2                    You have heard that term before where you

           3    said, "It's not so similar."         "So strikingly similar"?
           4                    Now, I'm not arguing one case or another.            I

15:16      5    am just saying I will let you work it out.           If you can't, I
           6    will come back and rule on it.

           7               MR. ZUMMO:    I am just going to toss this out for
           8    Mr. Strother to consider.

           9                    If we go back to the agreed last sentence on
15:16     10    Page 15:    "Preston Wood & Associates would only establish

          11    that a party had a reasonable opportunity to view the
          12    Preston Wood & Associates' work."            If we added a comma,

          13    "either directly or through a third party," comma -- Could

          14    you agree to that and then we drop our other three
15:17     15    proposed?
          16               MR. STROTHER:    Maybe.

          17               MR. ZUMMO:    If you want to think it through.

          18               THE COURT:    I am going to put this on hold, then.
          19    Right?   I am going to put this on hold, this whole section
15:17     20    on hold.

          21               MR. STROTHER:    While we're at a pause, are you sure

          22    we totally agree on Instruction No. 1?           I thought there was
          23    a sentence or two -- You may have decided not to -- I'm

          24    sorry to take us backwards.
15:17     25               MR. BONHAM:    Okay.    Just so that we're clear:        What
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 93 of 183
                                                                                         4-93
                                                Charge Conference




           1    we had talked about is that on Page 5 of 43 we were going to
           2    go with our language in italics.

           3              MR. STROTHER:     All the way through at 7 on the --
           4              MR. BONHAM:     Oh.      Okay.       I see what you're saying.

15:18      5    You're saying that the stuff after --
           6              MR. STROTHER:     Correct.           Correct.

           7              THE COURT:    What?
           8              MR. BONHAM:     I have to go back to Instruction 1

           9    again.
15:18     10              THE COURT:    Okay.

          11              MR. STROTHER:     We met and we did a lot of good
          12    work, but I think he highlighted what I objected to; so, it

          13    looked like I had agreed to it.

          14              MR. BONHAM:     It's fairly straightforward, then.
15:18     15              THE COURT:    Where is it?
          16              MR. BONHAM:     On Page 5 of 43 --

          17              THE COURT:    Go on.

          18              MR. BONHAM:     -- everything is agreed down to this
          19    last language which starts "These are..."                 The next two
15:18     20    sentences are things that we want in but Mr. Strother does

          21    not.

          22              THE COURT:    "These are not themselves protected by
          23    copyright, but the design of the buildings included in them

          24    is protected"?
15:19     25              MR. BONHAM:     Correct.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 94 of 183
                                                                                   4-94
                                             Charge Conference




           1               THE COURT:    And then the next sentence, also, you
           2    want in?

           3               MR. BONHAM:    Yes, sir.
           4               MR. STROTHER:    And I withdraw my objection to that

15:19      5    very last sentence, the one that you just read, that
           6    "copyright protection for an architectural work may

           7    encompass" --
           8               THE COURT:    So, we're looking at that one sentence,

           9    then.
15:19     10               MR. BONHAM:    That one sentence, then.

          11               MR. STROTHER:    And I don't think it's an incorrect
          12    statement of the law.      I think it's in here too many times

          13    and it's a comment by itself when it's repeated right there

          14    in that context.
15:19     15               THE COURT:    "Standard features are staple building
          16    components..."

          17               MR. STROTHER:    I do think that the word "design" is

          18    sloppy.
          19               THE COURT:    See if you can work on that.       If not,
15:20     20    come back and we'll -- I will give you a ruling on that if

          21    you can't agree.     I understand it.

          22                     Keep in mind, if it's done beforehand, the
          23    safest thing to do is "agreed"; you don't need.          If you

          24    think you need it, I will rule on it and give you a ruling.
15:20     25                     So, it's not that I'm not doing it.        "Not
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 95 of 183
                                                                                        4-95
                                               Charge Conference




           1    agreed."   Mark that down and we'll talk about it while you
           2    see if you can work it out.

           3                    All right.      So, where are we now?         Back on
           4    Page 16?   I have "hold" on Page 16.

15:20      5               MR. STROTHER:    I think we have to go back to
           6    Page 10.

           7               THE COURT:    Now Page 10?
           8               MR. STROTHER:    Right.        Don't we return to mine?

           9               THE COURT:    Oh.    Yeah.       Yeah.   Okay.   Page 10.
15:20     10    That's right.    You're going to see if you can work on --

          11    Well, you were going to see, if you added "applicable to
          12    Stanford Street properties", that we don't need yours.

          13    Okay?

          14               MR. BONHAM:    That takes all the --
15:20     15               THE COURT:    Then, we don't need yours.          Okay?     But
          16    let's go back and look at it.           All right?

          17               MR. STROTHER:    Okay.

          18               THE COURT:    Is that correct?
          19               MR. STROTHER:    When you said, "We don't need
15:21     20    yours," you mean we don't need mine?

          21               THE COURT:    Yeah.

          22               MR. STROTHER:    No.      They're very different.
          23               THE COURT:    Oh.    They are different?

          24               MR. STROTHER:    Yes.
15:21     25               THE COURT:    All right.         Now, what, basically, is 5
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 96 of 183
                                                                                   4-96
                                             Charge Conference




           1    through 8, before I start looking?
           2              MR. STROTHER:     More than one thing.

           3                    So, a couple of them are instructions on two
           4    of my clients' affirmative defenses.             I'm going to give a

15:21      5    quick preview, but let's go back.
           6                    Instruction 7 is the doctrine of scènes à

           7    fàire, which my client has pled --
           8              THE COURT:    Now, does it say you have got the

           9    burden of proof on that or do you not have the burden of
15:21     10    proof?

          11              MR. STROTHER:     I do have --
          12              THE COURT:    All right.

          13              MR. STROTHER:     That's interesting.         The doctrine --

          14    While it is pled as an affirmative defense, the doctrine is
15:21     15    the doctrine, and it basically says copyright protection is
          16    denied to expressions that are standard --

          17              THE COURT:    So, it's an instruction without a

          18    question.    Correct?
          19              MR. STROTHER:     Right.      Correct.
15:21     20              THE COURT:    All right.        Go on.

          21              MR. STROTHER:     Similarly, Instruction 8 is the

          22    merger doctrine.
          23              THE COURT:    So, it's a doctrine that they consider,

          24    but they don't have a question.
15:22     25              MR. STROTHER:     Right.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 97 of 183
                                                                                    4-97
                                             Charge Conference




           1              THE COURT:    All right.
           2              MR. STROTHER:     5 and 6 get into the concept of

           3    protected and unprotected elements.
           4              THE COURT:    Where do you get that from?         Ninth

15:22      5    Circuit pattern jury and a Fifth Circuit case.            Right?
           6              MR. STROTHER:     Correct.        No. 5, yes.   So, while the

           7    Fifth Circuit doesn't have a pattern jury charge, the Ninth,
           8    of course, probably would.       There is a lot of copyright

           9    going on.    They have a very clear pattern instruction on
15:22     10    ideas of expression.

          11              THE COURT:    Okay.
          12              MR. STROTHER:     Instruction No. 6.       This comes from

          13    United States Supreme Court and Fifth Circuit precedent.

          14              THE COURT:    What does is basically say?
15:22     15              MR. STROTHER:     You can't use a copyright to protect
          16    unprotectable elements.      And then it explains how the jury

          17    can determine what is unprotected.

          18              THE COURT:    Well, you know, somewhere you're going
          19    to have to either argue this or have a clear instruction on
15:23     20    it, because it's really tough.          And I have done a lot of

          21    copyright cases.     But it's a really tough concept to argue

          22    versus having an instruction, if it'll fly.
          23                    All right.    So, where do you want to begin?

          24              MR. STROTHER:     I think Instruction No. 5, Your
15:23     25    Honor, which is page 10.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 98 of 183
                                                                                    4-98
                                             Charge Conference




           1               THE COURT:    That's, what, ideas and expressions.
           2                    [Reading]    That's basic copyright law.          Boy,

           3    that's tough just reading it with a law audience.
           4                    All right.    Read that.         Read that.   Everybody.

15:24      5    I am sure you have.     I am thinking out loud.         That is
           6    complicated as hell.

           7                    Now, if you need all of that technology in
           8    there, all of that technical stuff -- if he's right and I

           9    keep it out, he's got a point -- I don't know if it's
15:24     10    reversible or not.      You guys do this work all the time.         I

          11    am just saying I understand, barely, what's that -- Because
          12    I have done so much of this, from my point of view, not day

          13    to day like some of your firms.           But if it's absolutely

          14    necessary it'd better be in.         If it's not necessary, it's
15:24     15    almost like you're talking in circles, although I understand
          16    it.   When you get down there, they may go off on the wrong

          17    tangent.

          18                    We're looking at about how juries -- I have
          19    talked to every jury in federal court, every one, for 32
15:25     20    years.   I don't mind taking questions.           I don't mind giving

          21    them answers to questions.       But if you tell somebody on this

          22    one what does that mean -- you know, the standard response
          23    is "Please consider the charge as written and the evidence

          24    as submitted in court."      You may get people going off on
15:25     25    tangents that you don't want.
        Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 99 of 183
                                                                                   4-99
                                             Charge Conference




           1                     I am saying -- I'm not saying what you're
           2    saying is not correct.      The question is:      Is it necessary?

           3    I don't know.    If it's necessary, then it better be in.          If
           4    it's not necessary, it's very confusing.

15:25      5              MR. ZUMMO:    I agree a hundred percent.        I think the
           6    problem is an accurate statement of the law in an appellate

           7    opinion may not be the law that the jury needs to be
           8    instructed on.

           9              THE COURT:    Sure.    Absolutely.
15:26     10              MR. ZUMMO:    And where I think the problem comes --

          11    and Your Honor knows the lingo -- which is the difference
          12    between an idea and an expression of the idea for copyright

          13    law.   I don't know how many paragraphs we go into in a jury

          14    instruction to start explaining that.
15:26     15              THE COURT:    But it's your position that you need it
          16    in there?

          17              MR. ZUMMO:    I don't think we need it in this form.

          18    And I think the trouble with approaching it as -- For
          19    example, "Ideas and Expression" as a subheading is --
15:26     20              THE COURT:    How are you going to argue that, both

          21    sides?   How are you going to argue it?

          22              MR. STROTHER:     There's a couple of sentences in
          23    here that I would use to say, 'Listen.           The Court is saying

          24    that it's a violation of copyright law to copy someone's
15:26     25    expression.    In this case the expression is the plan.'           If
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 100 of 183
                                                                                4-100
                                          Charge Conference




         1   the idea --
         2             THE COURT:    Yeah, but you can copy up to a point,

         3   right, and, after that, you can't?
         4             MR. STROTHER:    Right.       Right.

15:27    5             THE COURT:    I am just throwing it out as if I was a
         6   juror.

         7             MR. STROTHER:    By way of example, the idea of
         8   having a second floor with a kitchen, living room and dining

         9   room is an idea; and, so, if one is not exactly replicating
15:27   10   that expression of the idea, that's not a violation of

        11   copyright law.
        12             MR. BONHAM:    I disagree with that.

        13             MR. STROTHER:    They disagree, but that's okay.

        14             MR. BONHAM:    The question is, if you had simply
15:27   15   said, for example, the idea of a three-story townhouse --
        16   We're not claiming that we have all this, but once you get

        17   into, 'Okay.    It's the idea of a three-story townhouse as

        18   expressed by putting the rooms in this order,' now you're
        19   into the expression side.
15:27   20                    And, again, I agree with Mr. Zummo.       Once you

        21   start getting into this and you start injecting this, now we

        22   have got to start getting in and explaining a lot more and
        23   the charge goes from -- it starts to really get out of hand.

        24             MR. ZUMMO:    Obviously, the Court knows what I was
15:28   25   doing with Suzanne Labarthe.         I walked through 'Were these
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 101 of 183
                                                                                4-101
                                          Charge Conference




         1   creative decisions?'     'Were those creative decisions?'
         2                   I anticipated that there might be some

         3   instruction in this regard, and I'll be arguing that all of
         4   these decisions were creative choices among other choices.

15:28    5                   I don't think that some instruction along
         6   these lines somehow is error or hurts my case, but I think,

         7   when we get into the weeds of the copyright terminology,
         8   like "idea" and "expression", it gets very difficult.

         9             THE COURT:    This may be getting into the weeds, but
15:28   10   then, again, if it's a correct statement of the law...

        11                   I am going to hold on that one, meaning I will
        12   hold.   I want to look at it myself.             And I will come back

        13   out and see if you have worked it out.             If not, I will rule.

        14             MR. STROTHER:    Your Honor, the final thing I'd
15:28   15   point out is the first two paragraphs -- this is not cobbled
        16   together from a series of trial courts or even circuit

        17   courts.   This is Ninth Circuit pattern model; so, this isn't

        18   me writing this trying to make it sensible.             This is what a
        19   panel of Ninth Circuit judges wanted to put together.
15:29   20             MR. ZUMMO:    I think it's more like a committee.

        21             MR. STROTHER:    That's a bad word.

        22             MR. ZUMMO:    That's a bad word.
        23             MR. BONHAM:    And the other thing, too:           Is this the

        24   most recent Ninth Circuit instruction?             I think they
15:29   25   superceded this one.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 102 of 183
                                                                                4-102
                                          Charge Conference




         1             MR. STROTHER:    I can confirm.
         2             MR. BONHAM:    It doesn't matter.

         3             THE COURT:    All right.        The next one.   We're
         4   looking at No. 6.

15:29    5             MR. STROTHER:    This one I did put together, Your
         6   Honor.

         7                   The idea of protected and unprotected elements
         8   absolutely, in my opinion, requires some kind of instruction

         9   because, otherwise, it doesn't appear anywhere in the jury
15:29   10   questions.   There is no doubt that, in the Fifth Circuit, a

        11   filtering process needs to be undertaken, in my opinion, and
        12   you have got to filter out -- the factfinder has to filter

        13   out the unprotected elements before deciding whether there's

        14   been infringement.
15:30   15             MR. BONHAM:    I disagree, Your Honor.          The Apple
        16   Barrel case directly talks about that.

        17             THE COURT:    What's that case?

        18             MR. BONHAM:    That is a Fifth Circuit case in 1984.
        19   And I highlighted the --
15:30   20             MR. STROTHER:    1984?

        21             MR. BONHAM:    Yes.

        22             MR. STROTHER:    Your Honor --
        23             THE COURT:    What do you got?         You got something

        24   more recent?
15:30   25             MR. STROTHER:    Yes, Your Honor.        Nola Spice in 2015
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 103 of 183
                                                                                4-103
                                          Charge Conference




         1   walks through --
         2             THE COURT:    Which one?

         3             MR. STROTHER:    This is Fifth Circuit.       Nola Spice,
         4   which talks about all of the other Fifth Circuit precedent

15:30    5   and United States Supreme Court precedent.         This originates
         6   from the Feist case in 1991, which is the very first case

         7   we're taught in law school regarding copyright law.
         8                   Kudos to my opposing counsel, but this is

         9   not -- this should not be a hard decision for the Court.
15:30   10             MR. BONHAM:    Again, I disagree.

        11                   One reason is in Nola Spice you've got a --
        12   They discuss copyright.      It was mostly a trademark case.

        13   They talk about it in a very narrow point at the end.              I

        14   don't believe they talk about Apple Barrel.         Apple Barrel --
15:30   15   You know, the idea that you involve abstraction,
        16   infiltration in non-computer code cases, I don't believe, is

        17   the Fifth Circuit --

        18             THE COURT:    You have got those cases.       I know
        19   you've got it highlighted.       It was highlighted in orange.         I
15:31   20   was watching what you have.

        21             MR. STROTHER:    Yes.

        22             THE COURT:    Stick it over here because we have got
        23   time for us to go look at that also.

        24             MR. STROTHER:    There are a lot of cases.       Your
15:31   25   Honor, I would like to call your attention to something I
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 104 of 183
                                                                                 4-104
                                          Charge Conference




         1   thought was a very good writing by Judge Lake on this
         2   matter.

         3                   Judge Lake, in 2015, talks about the cases I
         4   have been mentioning -- Nola Spice, Feist Publications and

15:31    5   other Fifth Circuit opinions such as Peel and Kepner-Tregoe.
         6   He goes through and breaks this down in exquisite detail.

         7   So, I am going to give that to you as well.
         8             THE COURT:    About what?         What does it say, the

         9   bottom line?
15:31   10             MR. STROTHER:    The filtration analysis must be

        11   performed by the factfinder -- "filtration" being
        12   identifying the protected and the unprotected elements.

        13             MR. ZUMMO:    The problem -- and Mr. Strother is

        14   correct that this Nola Spice decision is more recent than
15:31   15   Apple Barrel, but a later panel of the Fifth Circuit cannot
        16   overrule a previous panel.

        17             THE COURT:    If they're different.

        18             MR. ZUMMO:    They are adopting a new principle here
        19   that's overruling lots of earlier decisions without even --
15:32   20             THE COURT:    Who was on the panel?

        21             MR. STROTHER:    For Nola Spice?

        22             THE COURT:    Yeah.
        23             MR. STROTHER:    By the way, I think Nola Spice was

        24   actually adopting a United States Supreme Court decision,
15:32   25   the Feist case, which was from 1991, which I would have to
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 105 of 183
                                                                                4-105
                                          Charge Conference




         1   compare Apple Barrel with Feist.
         2             THE COURT:    Who was on that panel?

         3             MR. STROTHER:    Nola Spice, Your Honor, was
         4   Judges King, Graves and Higginson and it was written by

15:32    5   Judge Higginson.
         6             THE COURT:    Yeah.

         7             MR. BONHAM:    Again, as Mr. Zummo points out, I
         8   think we actually had this in an architecture case that you

         9   decided about 15 years ago, the King Empire case, where you
15:33   10   had two Fifth Circuit opinions that conflicted and, as you

        11   pointed out, if you have them passing like ships in the
        12   night like this, later on it's treated as a nullity.

        13                   So we're clear again:            I'm not contending --

        14   You know, Feist is very clear about you only protect things
15:33   15   that are original.     The difference is what Apple Barrel
        16   points out, is you don't take -- especially graphic work --

        17   you don't take it and chop it into little pieces and then

        18   say, 'Okay.   This piece is' --
        19             THE COURT:    Yeah.    Go on.
15:34   20             MR. BONHAM:    -- 'this piece has been seen before.

        21   We don't consider this.'

        22                   We say, no, it's how you put all the pieces
        23   together; it's the entirety of the work.             That's what Apple

        24   Barrel covered and that's what this case involves.
15:34   25             THE COURT:     Say it again.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 106 of 183
                                                                                  4-106
                                          Charge Conference




         1             MR. BONHAM:    Okay.
         2             THE COURT:    You don't --

         3             MR. BONHAM:    We're saying you don't take a work and
         4   chop it into pieces and say, 'Okay.              This kind of door has

15:34    5   been used before.     Don't consider it.           This kind of stair
         6   has been used before.     Don't consider it.'           It's how you put

         7   the pieces together.
         8             THE COURT:    Is it your position, then, that all

         9   should not be given?     Correct?
15:34   10             MR. ZUMMO:    All of No. 6.            Correct.

        11             MR. BONHAM:    Correct.
        12             THE COURT:    Okay.    No. 7.          Scènes à Faire.

        13             MR. ZUMMO:    I think we have a jury question on how

        14   to pronounce it, Your Honor.
15:35   15             THE COURT:    How do you pronounce it in Texas?
        16                      (Off-the-record discussion)
        17             THE COURT:    Okay.    Let's talk about -- Now we're on

        18   Page 13, Proposed Instruction No. 7.              What is this?    Do you
        19   need this?
15:36   20             MR. STROTHER:    I do.

        21             THE COURT:    Do you agree that he needs it or

        22   doesn't he need it?
        23             MR. ZUMMO:    I don't think he needs it.           I don't

        24   think we are harmed by a proper instruction on scènes à
15:37   25   faire.   I don't think it applies here.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 107 of 183
                                                                                     4-107
                                            Charge Conference




         1                   The doctrine, Your Honor, in general, means --
         2   In fact, Mr. Bonham and I had a case in your court where

         3   this came up, as you might remember, a movie script case we
         4   had ten or twelve years ago.

15:37    5             THE COURT:    Oh, yeah.
         6             MR. ZUMMO:    And I picked the example that I wish my

         7   client had never put --
         8             THE COURT:    Was that the Schwarzenegger case?

         9             MR. ZUMMO:    Yes.      In his script he had a bar called
15:37   10   "Kelly's Bar" and in the movie they had Kelly's Bar, and

        11   when he put his similarities together that was one of the
        12   things he picked up.     And I think we ended up all agreeing

        13   Kelly's Bar is probably a scènes à faire, if you're going to

        14   have a detective story or downtown-type story, because it's
15:37   15   pretty often you find a place called "Kelly's Bar".
        16                   Now, if you have a detective or police show,

        17   there's going to be a car chase.              So, having a car chase,

        18   just in and of itself, is not evidence of --
        19             THE COURT:    What was the name of that movie?
15:38   20             MR. ZUMMO:    The Sixth Day.

        21             THE COURT:    The Sixth Day.             I went and got the

        22   movie later on.
        23             MR. ZUMMO:    That's where it comes in.

        24                   I know what Mr. Strother wants to argue on
15:38   25   merger is -- there is only one way to do this and, if you
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 108 of 183
                                                                                4-108
                                           Charge Conference




         1   say there is a couple of ways to do it, then it's scènes à
         2   faire, and I think that's how --

         3              THE COURT:   Yeah.     What's your theory on why you
         4   needs this?

15:38    5              MR. STROTHER:   Well, it comes straight from
         6   Professor Bachman's testimony regarding these are the way

         7   things are always done in this situation, and that scènes à
         8   faire.    Straight from the Fifth Circuit case law, the scènes

         9   à faire doctrine excludes from protection expressions that
15:38   10   are dictated by external factors, including industry demand

        11   and practice.
        12              THE COURT:   Now, where is it?

        13              MR. STROTHER:   That's the third paragraph, the

        14   first sentence.
15:38   15              THE COURT:   Where is it?          Down here is that case
        16   listed?

        17              MR. STROTHER:   Yes.       Engineering Dynamics, Your

        18   Honor.
        19              THE COURT:   Oh.    Yeah, 1994.        'Under the doctrine
15:39   20   of scènes à faire copyright protection is denied" -- so

        21   you're saying denied -- "to those expressions that are

        22   standard stock or common to a particular topic or that flow
        23   necessarily or naturally from a common theme or setting.

        24   Furthermore, where a particular expression is common to the
15:39   25   treatment of a particular idea, process or discovery, it is
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 109 of 183
                                                                                4-109
                                          Charge Conference




         1   lacking in the originality that is required for copyright
         2   protection."

         3                   Now, you'd better explain what you just said,
         4   if you're going to do it at all.

15:39    5                   Hang on.    Then they go down... [Reading]
         6                   All right.    Where does all that come from?

         7             MR. STROTHER:    That paragraph comes from a case out
         8   of the Second Circuit, Your Honor, called Zalewski.

         9             THE COURT:    "Scènes à faire excludes from
15:40   10   protection expressions that are dictated by external

        11   factors, including industry demand and practice, regulations
        12   and other external design elements attributable to

        13   buildings, codes, topography, structures..."

        14                   All right.    Go ahead.          I have my own idea, but
15:40   15   you tell me.    Tell me what your objection is since you're
        16   objecting to it.

        17             MR. BONHAM:    Number one, since he's talking about

        18   protection is denied -- and this gets back down to if we're
        19   not going to instruct that --
15:40   20             THE COURT:    Where does it say that, where it is

        21   denied?

        22             MR. BONHAM:    If you're saying protection is denied,
        23   then I think we have to come back to at least tell the jury

        24   the Court has already found that we have valid copyrights,
15:40   25   these are protected works.       The main thing is me saying
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 110 of 183
                                                                                4-110
                                          Charge Conference




         1   "dictated by".
         2                    It's one thing, for example, if you have got

         3   something in The Woodlands -- if The Woodlands had a rule
         4   that said --

15:40    5             THE COURT:    Where is "dictated by"?      Where is that?
         6             MR. BONHAM:    Mr. Strother just read it in terms of

         7   dictated by -- Third paragraph, second line, first two
         8   words.

         9             THE COURT:    "Dictated by".
15:41   10             MR. BONHAM:    Correct.       If you're having something

        11   like in The Woodlands where they're saying the townhouses in
        12   this neighborhood have to be Georgian, they have to be two

        13   stories, no more than three bedrooms, something to where

        14   they tell you very much and they constrict what you're
15:41   15   doing, okay, that's one thing.
        16                    It's another thing to just simply say, well,

        17   it's dictated by.     And I don't think there is any evidence

        18   that anything was dictated by anything.          So --
        19             THE COURT:    Okay.    Now, this word at the
15:41   20   beginning -- I'm sorry for cutting you off, but I am

        21   thinking.

        22                    "Under the doctrine of scènes à faire
        23   copyright protection is denied to those expressions..."             You

        24   say you have got a problem with that?
15:41   25             MR. BONHAM:    Yes.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 111 of 183
                                                                                 4-111
                                          Charge Conference




         1             THE COURT:    All right.        I want to give you some
         2   idea as to where I am thinking -- I'm not there yet -- that

         3   maybe perhaps to allow -- if he thinks it's important, allow
         4   him to have a shot at that, but you have a concern about the

15:42    5   word "denied".    So, if I -- Again, I am listening to what
         6   you have to say, but I'm saying, if that's what he says,

         7   that he needs it as part of that defense, my inclination,
         8   probably, is to go that route, but I'd look to see if you

         9   want to tweak it a little bit where it doesn't blow out your
15:42   10   portion of your case because he's getting that instruction.

        11   Or does it?
        12             MR. ZUMMO:    What Mr. Bonham is saying is we already

        13   have a ruling that we have a protectable copyright --

        14             THE COURT:    I understand that.          But what --
15:42   15                    And you say you need that.           Right?
        16             MR. STROTHER:    Absolutely.           I think it's a -- Yes.

        17             THE COURT:    All right.        I am just saying I am going

        18   to hold on that one.     I will come back and look.            See if
        19   both of you can work out something.
15:42   20                    If he thinks he needs it as his affirmative

        21   defense, my inclination always is to give it to them.

        22                    But I understand, for instance, it now goes on
        23   where I might not be doing all of this -- There are scènes à

        24   faire -- For example, I very often do that neoclassical,
15:43   25   government buildings, Colonial houses, modern -- I usually
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 112 of 183
                                                                                4-112
                                          Charge Conference




         1   don't go with all of that type of fluff after that.           If you
         2   think you're entitled to it see if you can work it out.

         3                   Now, you may object to it, but at the bottom
         4   line -- and you need to listen to them, where if you want to

15:43    5   modify it some if you think you need it.           Because I don't
         6   hesitate to rule and, if you can't agreeing on anything, I

         7   am just going to rule on it.
         8              MR. ZUMMO:   Well, I am thinking what can we do with

         9   "denied".
15:43   10              THE COURT:   If he thinks he has to have a shot at

        11   it, I think it would be a concern for the case on appeal to
        12   say, 'Well, he said he had to have this and you didn't even

        13   give him a shot or instruction on it.'

        14              MR. ZUMMO:   Yes, sir.
15:43   15              THE COURT:   Then, of course, the circuit could say,
        16   'Well, he could have argued it.'

        17                   But the question is does he need, at least, an

        18   instruction before he can argue.            Because if he starts
        19   arguing it and you get up to object, then I am going to have
15:44   20   to make a ruling in the middle of summation.

        21                   All right.    That's why we take a break.

        22                   Now, No. 9 is what we talked about already.
        23   Correct?    We've already done 9.

        24              MR. STROTHER:   Did you skip 8?         That may have
15:44   25   been --
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 113 of 183
                                                                                4-113
                                          Charge Conference




         1             THE COURT:    8 is a short one.        Is it?
         2             MR. STROTHER:    Yes.

         3             THE COURT:    "Merger.      When an idea can be expressed
         4   in very few ways, copyright law does not protect that

15:44    5   expression because doing so would confer a de facto monopoly
         6   over the idea.    In such cases, 'idea' and 'expression' are

         7   said to be merged."
         8             MR. ZUMMO:    Here, Your Honor, we have already got a

         9   summary judgment that we own a valid copyright, that the
15:44   10   copyright is valid.     If what he's saying is that copyright

        11   law does not protect that expression -- You know, again,
        12   unless we go back and get an instruction that we have

        13   already been -- The court has already ruled they have valid

        14   copyrights.   I think this opens the door to really confuse
15:45   15   the jury.
        16             MR. STROTHER:    I disagree.

        17                    First of all, the United States Supreme Court

        18   in Feist makes it clear -- and I am going to paraphrase, but
        19   I think I am hewing close to the language -- not all the
15:45   20   elements in a valid copyright are protectable.

        21             THE COURT:    Well, we know that generally.

        22             MR. STROTHER:    Right.       When this says copyright law
        23   does not protect that expression, it's not attacking the

        24   validity of the copyright.       It's saying that there are
15:45   25   things in the design that are simply not protectable even
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 114 of 183
                                                                                4-114
                                          Charge Conference




         1   though they're copyrightable.
         2                    This is a quote from the Fifth Circuit about

         3   what the merger doctrine is.
         4             THE COURT:    You cite a case down here, F.3d --

15:45    5             MR. STROTHER:    Yes.      That's a Fifth Circuit case.
         6             THE COURT:    That's an old case, though, relatively,

         7   isn't it?
         8             MR. STROTHER:    It is from 1994.

         9             THE COURT:    1991 -- It's amazing that Federal 3d.
15:45   10   went in that long ago.

        11             MR. ZUMMO:    Can I just confer with Mr. Bonham just
        12   a second?

        13             THE COURT:    Absolutely.

        14             MR. ZUMMO:    I think the difference here, Your
15:46   15   Honor -- this is the difference between scènes à faire
        16   versus merger.

        17                    Scènes à faire is something courts consider as

        18   part of the substantial similarity or probative similarity
        19   case.   But the merger doctrine, as I understand it, only
15:46   20   applies to say is this a valid copyright, and that's

        21   something that's already been decided.

        22             THE COURT:    I got it.       Let's move on.
        23                    We now jump over 9 and see what the next one

        24   is.
15:46   25                    "Substantial Similarity".
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 115 of 183
                                                                                4-115
                                          Charge Conference




         1             MR. BONHAM:    And here we have again -- we have
         2   dueling instructions.     The first five perhaps are what we

         3   think the instruction should be.            And, again, I think this
         4   instruction largely is drawn from what you did in Abshire

15:46    5   many years ago, and then subsequently it's been done in a
         6   couple of other cases in the Southern District.           And then

         7   you have, essentially, we say toe-may-to; he says
         8   toe-ma-toe.

         9             THE COURT:    Okay.    These summaries, let me read
15:47   10   them.

        11                   That's a pretty strong -- it ends on a pretty
        12   strong note.    I'm now going to read the defense proposed

        13   instruction.

        14                   I am looking at:        "...substantially similar if
15:48   15   an ordinary reasonable person would find the total concept
        16   and feel of the two works to be substantially similar.

        17   Substantial similarity only applies for similarity that

        18   exists between the protected elements of a work and another
        19   work.
15:48   20                   "Copying is shown through a detailed

        21   side-by-side comparison of the works.            Therefore, to

        22   determine whether two works are substantially similar you
        23   must make a direct side-by-side comparison between the

        24   original architectural work and the copying.           In determining
15:49   25   substantial similarity you should compare only the
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 116 of 183
                                                                                   4-116
                                              Charge Conference




         1   protectable or copyrightable portions of the two works
         2   copyrighted."

         3                    Okay.    What's the problem with theirs?
         4              MR. BONHAM:     Again, first is Apple Barrel.          Apple

15:49    5   Barrel is directly on point on this, that you don't break it
         6   into individual pieces; you look at the whole.

         7                    Secondly, when he talks about, looking at the
         8   very last line --

         9              THE COURT:     No.     I am talking about the first
15:49   10   paragraph.

        11              MR. BONHAM:     First paragraph.
        12              THE COURT:     What's wrong with the first paragraph?

        13              MR. BONHAM:     Up through Footnote 63, that's fine.

        14                    The last sentence of that is the problem.               It
15:49   15   says:   "Substantial similarity only applies for similarity
        16   that exists between the protected elements of a work and

        17   another work."

        18              THE COURT:     All right.          Now, look.   I am not
        19   touching my paper.       Okay?
15:49   20                    Take a look what I have here just in the first

        21   one.    Okay?   I have that blocked off already.            I am reading

        22   it.    I am looking at it.        Not being attuned to that, it's
        23   already blocked off.      Also, we said many times copying, on

        24   its own, is not legally actionable.
15:50   25                    Again, take a look.             I haven't touched the
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 117 of 183
                                                                                 4-117
                                          Charge Conference




         1   paper.   I have that blocked there.              Some of this kind of
         2   rings true.   I haven't gone as compared to yours.             But keep

         3   in mind, from your point of view, the safer thing to do is,
         4   if you can go with his, it pulls the possibility of any

15:50    5   objection later on.
         6                   But I'm not saying I am avoiding it.             Again,

         7   some of yours I have marked down.            And that's why we're
         8   going to take a break, to see if you can narrow it down.

         9                   All right.    What about the last paragraph?
15:50   10             MR. BONHAM:    Again, the first sentence is accurate.

        11   The second sentence accurate.         It's the third one I have got
        12   a problem with, because it's basically saying you chop it

        13   into pieces and just look at whether the pieces are the

        14   same, and that's not what you do in a copyright case.
15:51   15             THE COURT:    Okay.    Take a look at this.          I'm not
        16   saying you're going to go with what they have, but if they

        17   go with what you have, you see where they want to chop it

        18   up.   See if it hurts you.
        19                   That's why we take a break.             And I ask for how
15:51   20   much time you need because we need some also.

        21                   The last thing I want to do -- and I will do

        22   it if I have to -- come and say, 'That's granted,' 'That's
        23   granted,' 'That's out.'      'I'm going all with No. 10 and your

        24   tendered instruction for the defense is denied.'              Or 'The
15:51   25   Plaintiff's is denied.     We go with everything from the
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 118 of 183
                                                                                4-118
                                           Charge Conference




         1   Defendant.'
         2                   It's cut and paste, but it's the safer thing

         3   to do for you, to see if you can chop it up.            Otherwise, I
         4   will do it, but I may not use my brackets as much as I need

15:51    5   to.
         6             MR. BONHAM:    The good news on this is that, other

         7   than one toe-may-toe/toe-ma-toe instruction, it's downhill
         8   from here.

         9             THE COURT:    That's all right.          I like going
15:52   10   downhill.

        11                   Let's see.     What's the next one?        Defendant
        12   objects to No. 11.     Why?

        13             MR. BONHAM:    Because there is already summary

        14   judgment that says no "innocent infringement" defense.
15:52   15   Judge Atlas has said there's no -- We have got summary
        16   judgment on it.

        17             MR. STROTHER:    I have a problem.          Mr. Bonham is

        18   correct; that's what the summary judgment says.            I think
        19   that's not what it was intended to say.            And I'm not saying
15:52   20   that Judge --

        21             THE COURT:    Now, I haven't read it.

        22             MR. STROTHER:    Okay.
        23             THE COURT:    The question is do you need to do it at

        24   all if it's already the law of the case?            Again, notice I
15:52   25   haven't gone down and read the thing.             I am just saying,
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 119 of 183
                                                                                4-119
                                          Charge Conference




         1   listening to the argument, you say it's already been done;
         2   so, the question is why do we go it again?

         3             MR. STROTHER:    You may be able to direct me to --
         4   It may be that, after you react to what I am about to say, I

15:52    5   withdraw this.     I am uncertain.
         6             THE COURT:    It always helps to let me read it

         7   first.   Right?
         8                     The Defendants object to No. 11.

         9                     "A copyrighted work need not contain a
15:53   10   formal" -- ah!     okay -- "copyright notice to be protected.

        11   However, if a copyright notice appears on a copy of the work
        12   to which the Defendants had access, then you shall give no

        13   weight to any defense or claim of innocent infringement.

        14                     "In this case the Court has found that a
15:53   15   copyright notice appeared in copies of it to which the
        16   Defendant had access.     The Defendant cannot assert a defense

        17   of innocent infringement.      You are, therefore, instructed to

        18   give no weight to any defense or claim of innocent
        19   infringement."
15:53   20                     Now, that's a lot of instruction from the way

        21   I do jury instructions, that last paragraph.

        22             MR. BONHAM:    Where we are on this is, again, you
        23   have to kind of jump to the end because Mr. Strother has

        24   submitted a question on innocent infringement which, again,
15:53   25   based on the fact that Judge Atlas gave a summary judgment
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 120 of 183
                                                                                4-120
                                          Charge Conference




         1   on his affirmative defense of innocent infringement.
         2             THE COURT:    "Therefore, Plaintiff is entitled to

         3   summary judgment on innocent infringement as an affirmative
         4   defense."

15:54    5             MR. BONHAM:    Correct.       So, if he's going to get
         6   it -- I don't think he should get an issue on something that

         7   we have already gotten a summary judgment on, but, if he is,
         8   then we need this instruction.          I don't think we need this

         9   instruction because I don't think he gets to add the issue.
15:54   10             MR. STROTHER:    May I explain, in one minute, why I

        11   think I am entitled to it?
        12             THE COURT:    Yes, sir.

        13             MR. STROTHER:    So, this case involves five

        14   projects.   Right?    Two of them are Nagle and Mount Vernon
15:54   15   and those are the ones that both experts testified about.
        16   They're the ones that there's evidence that Urban Living

        17   gave Cameron Architects Preston Wood plans to -- I think

        18   that's correct -- Preston Wood plans to create work from.
        19   The other three, there is a different route that Plaintiff
15:54   20   gets defense to.

        21                   So, we pled innocent infringement, and

        22   Plaintiff moved for summary judgment and claimed that
        23   because we had notice of the copyright on the Mount Vernon

        24   and Nagle plan that we weren't entitled to innocent
15:55   25   infringement as a matter of law.            That's the evidence they
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 121 of 183
                                                                                4-121
                                          Charge Conference




         1   have put forth.
         2                   And Judge Atlas said, 'Yeah.       You're right.

         3   That's what the law says.      If you have notice of the
         4   copyrights you can't claim to be an innocent infringer,' and

15:55    5   she said no innocent infringement.
         6                   However, I don't think that she intended to

         7   and I'm not sure she had the power to grant innocent
         8   infringement as to the other three because Plaintiffs put

         9   forth no evidence that there was any access or notice to the
15:55   10   copyright notices on the other three.

        11              THE COURT:    So, you say if any of this applies to
        12   certain plans and not others?

        13              MR. STROTHER:   Yes, Your Honor.

        14              MR. BONHAM:    Two reasons why this is wrong.
15:55   15                   First, innocent infringement is an affirmative
        16   defense.    We filed a no-evidence motion for summary

        17   judgment.    I then came back and said, 'And on top of that,

        18   here's the evidence that they had access to.'         They didn't
        19   put on any evidence of innocent infringement.
15:55   20                   So, saying we didn't put on any evidence -- It

        21   was his burden and she's granted summary judgment.

        22                   Secondly, the evidence that's come in in this
        23   case -- "yes" on Nagle, "yes" on Mount Vernon -- there is no

        24   question because the plans are in the record.         But,
15:56   25   additionally, they have stipulated to access to the plans
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 122 of 183
                                                                                4-122
                                             Charge Conference




         1   that are at issue on Patterson and EaDo where we had notices
         2   on everything.

         3             THE COURT:     I have got a question here.        Do you
         4   need Instruction No. 11 based upon the history of the case?

15:56    5             MR. ZUMMO:     Only if he gets his question on the
         6   affirmative defense.

         7             THE COURT:     The question later on?
         8             MR. ZUMMO:     Yes.

         9             MR. BONHAM:     Correct.         If he doesn't get that, we
15:56   10   don't need it.

        11             THE COURT:     Hang on.        I am going to put this on
        12   hold.   I'm going put "See Question No." -- what? --

        13             MR. BONHAM:     14.

        14             THE COURT:     -- "Question 14."
15:56   15                    Let's keep moving because, like you say, we're
        16   close to the end.

        17             MR. BONHAM:     Okay.       We have worked out 12.

        18             MR. STROTHER:    I think we have.
        19             MR. BONHAM:     We have worked out 12.        There is going
15:57   20   to be some language added to it and we'll get that to you.

        21                    Okay.   And then here's, like I say, the last

        22   toe-may-toe/toe-ma-toe.      This is a big one.
        23                    What we have got is -- essentially, we have

        24   submitted 13, 14, 15 and 16.            The form of this is basically
15:57   25   from the form that you gave in Kevin Young v. Abshire, that
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 123 of 183
                                                                                 4-123
                                          Charge Conference




         1   Judge Stacy gave in Kipp Flores v. Hallmark and that
         2   Judge Werlein gave in the Hewlett v. Frontier case.

         3              THE COURT:    Any appellate record on any of those
         4   cases?

15:57    5              MR. BONHAM:    Yes, both.        In Hallmark that was
         6   affirmed with the Court complimenting Judge Stacy.           And they

         7   also affirmed the Frontier one.           And, as you know, in
         8   Abshire, shortly after you ruled on their post-judgment

         9   motions, that case settled; so, there is no appellate record
15:57   10   on that one.

        11                   But, again, these are very standard
        12   instructions in copyright cases.            The problem is that

        13   because you have to go through -- the statute has, first,

        14   the plaintiff has to prove gross revenues, what are gross
15:58   15   revenues.   Then the defendant proves deductible expenses,
        16   what are deductible expenses.         If you're going to go with

        17   overhead, there's a dance that you have to do under

        18   copyright law, and then you have got the apportionment
        19   issue.
15:58   20                   And I think, to sum up, the way we have set

        21   forth here is accurate under the law.            I think that the

        22   Defendants' instruction tries to collapse things down way
        23   too far.

        24              THE COURT:    All right.       Now, for example -- I don't
15:58   25   give examples, generally, but it may be necessary because
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 124 of 183
                                                                                4-124
                                          Charge Conference




         1   this is a complex theory.      It says:          "For example" -- I am
         2   in the third paragraph, third sentence up -- "For example,

         3   the value of a building constructed in violation of an
         4   architectural work copyright can be evidence of gross

15:58    5   revenue even when that building has not been sold."
         6   Correct?

         7              MR. BONHAM:    Correct.      We use that just because,
         8   again, that is an accurate statement of the law.             It's being

         9   done to explain the previous sentence, the idea that gross
15:59   10   revenues is not just cash; it's any value.             And the example

        11   is proven by the cases cited in Note 13.
        12              THE COURT:    Now, "Upon proof of gross revenues, the

        13   burden then shifts to the Defendants to prove what expenses,

        14   if any, should be deducted from the gross revenues to
15:59   15   establish net profit.      If the Defendants fail to adduce
        16   competent evidence of expenses, the gross revenue figure

        17   stands as the measure of profits."

        18              MR. BONHAM:    That's right out of the Hewlett case.
        19              MR. STROTHER:    And you can tell by the use of the
15:59   20   word "adduce" -- That's not a word that should appear in a

        21   jury charge.

        22              MR. ZUMMO:    Thank you.       I keep telling him.
        23              MR. STROTHER:    There are some things that are in

        24   these four instructions that are correct statements of law
15:59   25   and there are some that are incorrect.             There's some that I
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 125 of 183
                                                                                 4-125
                                          Charge Conference




         1   have gone and looked at some of the cases and the court has
         2   said that and I still think the court is wrong.              There are

         3   some things that are nonsensical that some courts have been
         4   tricked into saying.

16:00    5                    These instructions, together, conflate direct
         6   expenses with overhead, and there is a difference at their

         7   core between what should be considered direct expense and
         8   what should be considered overhead.

         9             THE COURT:    I am going to get to it.           You submit
16:00   10   No. 17 as a replacement.      Because we need some instruction

        11   on this stuff.    Right?
        12             MR. STROTHER:    Well, yes.            And No. 17, Your Honor,

        13   is 100 percent the Ninth Circuit pattern charge.

        14             THE COURT:    Thank you.        Now you're breaking it
16:00   15   down.   I haven't looked at the Ninth Circuit pattern.             I
        16   will ask you now.     Does it break down all these elements

        17   that they're talking about with individuals?

        18             MR. STROTHER:    Not as granulated as they did, but
        19   yes.
16:00   20             THE COURT:    Okay.    Let me just take a quick look.

        21   Profits, overhead, expenses.         We've got that.       We pulled the

        22   Ninth Circuit pattern.
        23                    And here's 16.      "...who has profits from

        24   copyright infringement is allowed to prove that a portion of
16:01   25   the profits resulted from factors other than an infringer
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 126 of 183
                                                                                  4-126
                                          Charge Conference




         1   who has" -- claiming you.       Right?
         2              MR. STROTHER:   Yes, Your Honor.

         3              THE COURT:   "...who has profits from copyright
         4   infringement is allowed to prove that a portion of the

16:01    5   profits resulting from factors other than the acts..."
         6                   Okay.   Now let's see what No. 17 says.             Okay?

         7   Look at 17.   Where did you get that from?
         8              MR. STROTHER:   The Ninth Circuit.

         9              THE COURT:   Ninth Circuit.           I am going to read the
16:01   10   whole thing because, usually -- if it sums it up, let's see

        11   what it says.    I do better orally anyhow than I do in
        12   writing.

        13                   "The copyright owner is entitled to any

        14   profits of the Defendants attributable to the infringer.               It
16:02   15   may not include, in award of profits, any amount that you
        16   took into account to determine actual damages."             Okay.    And

        17   that's spelled out later on.         Right?

        18              MR. STROTHER:   There are no actual damages at issue
        19   for the jury; so, that would have to be struck.
16:02   20              THE COURT:   What do you strike?

        21              MR. STROTHER:   That entire sentence.          "You may not

        22   include" --
        23              THE COURT:   Okay.    All right.        "You may make an

        24   award of the Defendants' profits only if you find that the
16:02   25   Plaintiff showed a causal relationship between the
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 127 of 183
                                                                                4-127
                                           Charge Conference




         1   infringement and the Defendants' profits."            A causal
         2   relationship.

         3                   "The Defendants' profit is determined by
         4   deducting all expenses from the Defendants' gross revenue.

16:02    5   The Defendants' gross revenue is all of the Defendants'
         6   receipts from the sale of a" -- it should be, what,

         7   "buildings"?    "Of buildings".
         8             MR. STROTHER:    "Building".

         9             THE COURT:    -- "of a building."
16:03   10                   Let's go again.         "Defendant's gross revenue is

        11   all of the Defendant's receipts from the sale of a building
        12   associated with the infringement.             The Plaintiff has the

        13   burden of proving the Defendants' gross revenue by a

        14   preponderance of the evidence."
16:03   15                   Now, shift.      "Expenses are all operating
        16   costs, overhead costs and production costs incurred in

        17   producing the Defendants' gross revenue.            The Defendant has

        18   the burden of proving the Defendants' expenses by a
        19   preponderance of the evidence."            There is the shift, right,
16:03   20   to the other side?

        21                   "Unless you find that a portion of the profit

        22   from the sale of a building containing or using the
        23   copyrighted work is attributable to factors other than use

        24   of the copyrighted work, all of the profit is to be
16:04   25   attributable to the infringement.             The Defendant has the
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 128 of 183
                                                                                4-128
                                          Charge Conference




         1   burden of proving the portion of the profit, if any,
         2   attributable to factors other than copying the copyrighted

         3   work."
         4                   Okay.   What's wrong with that?

16:04    5             MR. BONHAM:    All right.         Let's start at the top.
         6                   First, the idea of a casual -- causal

         7   relationship between the infringement and Defendants'
         8   profits -- As set forth in our trial brief that I filed this

         9   morning, this gets into the distinction between direct
16:04   10   profits and indirect profits.

        11                   Judge Ellison addressed this in the Interplan
        12   Architects case where you're talking about direct profits.

        13                   For example, Cameron Architects' revenues for

        14   doing infringing plans, those are direct profits.           We don't
16:04   15   have to prove anything else.
        16                   Similarly, Urban Living's profits that they

        17   made as commissions on the sale of the infringing houses,

        18   those are direct profits.
        19                   The proof of the causal relationship is only
16:05   20   applicable where you're talking about indirect profits.

        21             THE COURT:    So, you're saying --

        22             MR. BONHAM:    I am saying this is incorrect.        This
        23   is not a correct statement of the law.

        24             THE COURT:    Is not.      Because it's not applicable to
16:05   25   this case --
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 129 of 183
                                                                                  4-129
                                          Charge Conference




         1              MR. BONHAM:    Correct.
         2              THE COURT:    -- or that it's not applicable to the

         3   law?
         4              MR. BONHAM:    I think it overstates it because you

16:05    5   do not have to prove a causal relationship where it's direct
         6   profits because the proof of that is self-effectuated.

         7                   Secondly, "The Defendants' profit is
         8   determined by deducting all expenses from the Defendants'

         9   gross revenue."    Not accurate.        You prove it by proving the
16:05   10   expenses associated with the project.            This is set forth in

        11   our Instruction No. 14.
        12              THE COURT:    Keep going.

        13              MR. BONHAM:    Okay.    "Defendants' gross revenue is

        14   all Defendants' rights."      It's not rights.       It's any value.
16:05   15   By using the word "rights" you're implying that it's got to
        16   be cash.   It doesn't have to be.

        17                   "From the sale of a building".          No.   It's

        18   from -- as we put it, I think it's from creating the
        19   infringing copy or from selling the infringing copy.            This
16:06   20   instruction, for example, would let Mr. Cameron off the hook

        21   for his -- in this way.

        22                   "Defendant has the burden of proving gross
        23   revenues by a preponderance of the evidence."           That's, of

        24   course, correct.
16:06   25                   "Evidence of all operating costs, overhead
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 130 of 183
                                                                                4-130
                                          Charge Conference




         1   costs and production costs incurred in producing the
         2   Defendants' gross revenue."        That's not a correct statement

         3   of the law.
         4              THE COURT:    In this case or generally?

16:06    5              MR. ZUMMO:    Generally.       The distinction, Your
         6   Honor --

         7              THE COURT:    What's the date of this?      It's 2017.
         8   Okay.   What I was doing, for the record, looking at the date

         9   of the Ninth Circuit pattern.
16:06   10              MR. BONHAM:    On this one, I think, the Powell v.

        11   Penhollow case, which is a Fifth Circuit case which talks
        12   about -- also in the -- It's discussed indirectly in the

        13   Hewlett case, again Fifth Circuit 2015 case, that talks

        14   about what you do.
16:06   15                   But, again, when you're talking about, for
        16   example, overhead costs, what are overhead costs?          There's a

        17   special way you have to do it under 504(b) to do overhead.

        18   It's not just anything you call overhead.          First, you have
        19   got to identify what categories of expenses contributed to
16:07   20   the production or sale of the works in question.          And then

        21   you have got to promulgate an appropriate formula -- which

        22   there's been no evidence in this case -- and then you have
        23   got to accurately apply it.        You can't just simply go in and

        24   instruct -- just say "overhead costs" in general.
16:07   25                   "The Defendant has burden of proving..."
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 131 of 183
                                                                                4-131
                                          Charge Conference




         1   That's okay.
         2                   The allocation instruction is generally okay,

         3   but, again, it leaves out a big part of the story.
         4             THE COURT:    Which is?

16:07    5             MR. BONHAM:    The intertwinedness doctrine; and that
         6   is, if all of these other factors are so balled up that you

         7   can't separate out what is attributable to the infringement
         8   and not, then you have to give it to the plaintiff.             And,

         9   again, that's from the Hewlett case.
16:08   10                   The other thing that's not in here which is in

        11   the other ones and which I have had you give before is that
        12   on all of these, if there is any doubt, the burden -- excuse

        13   me -- any doubt as to expenses or factors allocable, you

        14   resolve those in favor of the Plaintiff.             And that is from
16:08   15   the Ninth Circuit.     That's from the Eales case.
        16             THE COURT:    What's your response?

        17             MR. STROTHER:    There's a lot to respond to there.

        18                   I found things that I agree with him on.
        19                   I think there was the issue that, if it's
16:08   20   limited to just rights from the sale a building, that

        21   doesn't include Cameron Architects.              So, that would have to

        22   be adjusted.
        23                   I think that the way the third paragraph is

        24   worded -- "The Defendants' profit is determined by deducting
16:08   25   all expenses from the Defendants' gross revenue" -- is
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 132 of 183
                                                                                   4-132
                                            Charge Conference




         1   misleading when we're reading it quickly.            What the Ninth
         2   Circuit committee was doing -- it has this sentence, then

         3   broken down into definitions in the next two paragraphs.
         4   Defendants' profit would be the paragraph right behind it.

16:09    5   And then "expenses" it defines as operating costs, overhead
         6   costs and production costs incurred in producing the

         7   Defendants' gross revenue.
         8                   So, maybe we could tighten it up and tie it

         9   better, but, other than that, I disagree with him.              I think
16:09   10   that this is a correct statement of the law and it's

        11   captured in all these different cases and it doesn't need to
        12   be further fleshed out.

        13             THE COURT:    All right.          Let's move to 18.   Any

        14   problem with that?
16:09   15                   What's your objection to "Integrity of
        16   Copyright Management Information"?

        17             MR. BONHAM:    I think the only disagreement we have

        18   is that, if you look on Page -- actually, this is on the
        19   extra one, on Page 2 of that.
16:09   20             THE COURT:    Yeah, I've got it.         Which is what?

        21             MR. BONHAM:    This is the Defendants' --

        22             THE COURT:    Well, this is submitted by the
        23   Plaintiff.   Are you withdrawing it?

        24             MR. BONHAM:    No.      What he's done is he's just
16:09   25   simply taken what is in the file version and he's adding one
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 133 of 183
                                                                                     4-133
                                           Charge Conference




         1   paragraph.
         2             THE COURT:    Oh.    I see.        I see what you're doing

         3   here.
         4             MR. BONHAM:    Correct.

16:10    5             THE COURT:    In other words -- Hold it.             See...
         6   What would you call this?

         7             MR. STROTHER:    Alternate instruction.
         8             THE COURT:    Alternate Instruction 18.             All right.

         9   Let me take a look at this.
16:10   10             MR. STROTHER:    Before you do, Your Honor, to be

        11   clear, I am going to have an objection to this one way or
        12   the other.   My objection is going to be that they don't have

        13   evidence to support an instruction or question on this at

        14   all.
16:10   15             THE COURT:    What's this about?
        16             MR. BONHAM:    This deals with DMCA 1202(b) and we

        17   filed a trial brief on that.          It was in our trial brief.

        18   We've also filed a supplemental that really fleshes it out.
        19                   Under DMCA 1202 you cannot take someone's --
16:10   20   whether it's copyright management information, which can be

        21   the name, the copyright notice, the terms and conditions --

        22   you can't take that off of a copy.                And, again, we'll talk
        23   about what a "copy" is in a second.                If you do it

        24   intentionally and you do it with the -- you know, and it
16:11   25   facilitates or encourages or otherwise assists infringement,
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 134 of 183
                                                                                 4-134
                                          Charge Conference




         1   then it violates 1202.
         2                   Now, we think the evidence in this case is

         3   absolutely clear.     They knew they were not supposed to
         4   remove our CMI from our copies.           And, again, a copy is not

16:11    5   just a reproduction that they had.               It's their creation of a
         6   derivative work that counts as a copy.              If they removed it

         7   and they weren't supposed to and they knew about it -- which
         8   they did because it was in the contract, they were on actual

         9   notice that they were not supposed to do this and if they
16:11   10   did it -- and, again, this is what Judge Atlas already dealt

        11   with on denying their motion for summary judgment -- If
        12   that's the case, then each time they violated, you know,

        13   1202(b) that's a violation.

        14              THE COURT:    All right.       How much is that?     That's
16:12   15   where you've got a lot of money riding on it.              Right?
        16              MR. BONHAM:    Could very well be, and that's what

        17   we're talking about here.

        18                   Now, the difference between what we're
        19   proposing and what they're proposing is they're wanting to
16:12   20   add this last paragraph on this replacement.

        21              THE COURT:    What you're doing, I think, the

        22   Plaintiff -- you're tracking just the language of the
        23   statute.

        24              MR. BONHAM:    Yes, Your Honor.
16:12   25              THE COURT:    Now, what's the difference between what
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 135 of 183
                                                                                4-135
                                          Charge Conference




         1   they have and you have?
         2              MR. STROTHER:   There is an additional instruction

         3   there about what is a violation, what is an act, that the
         4   statute would grab.

16:12    5              THE COURT:   Hang on one second.      Okay.   This last
         6   paragraph.   Right?

         7              MR. STROTHER:   Yes, Your Honor.
         8              THE COURT:   This is "add", a-d-d, question mark.

         9   Right?
16:12   10              MR. STROTHER:   Yes, Your Honor.

        11                   So, what the statute, first of all, requires
        12   is that someone intentionally and with knowledge publish or

        13   distribute an infringing -- not infringing work -- a work

        14   that has had its copyright management information altered or
16:13   15   removed.   So, we're going to be arguing that there's been no
        16   evidence of any alteration or removal.

        17                   If the Court moves past that and wants to give

        18   the question and the instruction -- the Court has let in the
        19   evidence of page views, which is what Mr. Ramani was being
16:13   20   cross-examined about.

        21                   The case law is very clear about this, that

        22   the number of times someone looks at something online does
        23   not constitute a violative act under DMCA.         It's been in

        24   front of several courts and they all say, no, that would
16:13   25   lead to -- that's a perversion of the language and it would
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 136 of 183
                                                                                4-136
                                          Charge Conference




         1   lead to a windfall for plaintiffs.
         2                   What this means is, when someone does the

         3   actual violative act -- which in that case would be actually
         4   uploading the alleged violative work -- that that equals a

16:13    5   violation.   But the Court has allowed Plaintiff to put in
         6   evidence of 20,000 views and the jury is going to be

         7   distracted by that.     So, in this paragraph is an instruction
         8   that the jury is not to consider that information when

         9   answering a question about how many times the act had been
16:14   10   violated.

        11             MR. BONHAM:    The case he's referring to is called
        12   McClatchy, and in McClatchy what they -- and this is in my

        13   trial brief that I filed this morning.

        14             THE COURT:    Yeah.    We've got them all in the back.
16:14   15             MR. BONHAM:    Okay.     With McClatchy is that the
        16   basis of it is saying each violation is somehow ambiguous.

        17   It's not.    Each violation means each violation.         The court

        18   then went on to say, 'So, therefore, I am interpreting each
        19   violation to mean,' you know, 'each violative act committed
16:14   20   by the defendant.'

        21                   As I explained in my trial brief, even under

        22   that, I think, we're still -- I don't believe you can then
        23   say page views don't count, because what's a page view?

        24   It's their computer distributing the image downstream.             Now,
16:14   25   that's different from McClatchy.            McClatchy was a wire
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 137 of 183
                                                                                4-137
                                          Charge Conference




         1   service case.    That's when they put it up on the wire.           It's
         2   not how many people are grabbing it down.

         3                   The bigger question, though, and the more
         4   fundamental one is -- In the Fifth Circuit it is absolutely

16:15    5   clear that when a statute is unambiguous you apply it as
         6   written even when that results in something you might not

         7   like.
         8                   You have seen this in DMCA cases before and

         9   you had what were called -- for example, we call it the
16:15   10   "textile secret" line of cases.           Mr. Strother tried to get

        11   Judge Atlas to go with those, just like Judge Ellison before
        12   and just like the Third Circuit in the Murphy case.          They

        13   said no because the statute is clear we're not going to then

        14   draft extra language onto it.
16:15   15             THE COURT:    All right.        Let's look at the next one.
        16   No. 19.   Any problem?

        17             MR. BONHAM:    On this one we're actually moving for

        18   a directed verdict and Mr. Strother is not going to -- does
        19   not dispute that.     So that's...
16:15   20             THE COURT:    So, the Plaintiff is granted a judgment

        21   as a matter of law?

        22             MR. BONHAM:    Correct, on vicarious.
        23             THE COURT:    On that one issue?

        24             MR. STROTHER:    Sure.
16:16   25             THE COURT:    Okay.    That's granted.      We have that
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 138 of 183
                                                                                 4-138
                                           Charge Conference




         1   noted.
         2                    All right.    "Contributory Infringement".

         3   Anything right there or not?
         4             MR. STROTHER:    I object to that instruction and the

16:16    5   questions that go along with it.
         6             THE COURT:    Instruction No. 20.            "The Defendant" --

         7   Well, where is that?     "The Defendant can also be liable for
         8   infringement committed by another by intentionally inducing

         9   or encouraging direct infringement."
16:16   10             MR. STROTHER:    That cites to the Grokster case, and

        11   that's a very small piece of Grokster.            But that's not my
        12   main argument.    My main problem with this is I don't

        13   understand what additional evidence there is that would get

        14   a "Yes" answer --
16:16   15             THE COURT:    Where is it?          What's the evidence of
        16   that?

        17             MR. STROTHER:    And who?          By who?

        18             THE COURT:    I am saying, Plaintiff, what's the
        19   evidence?
16:16   20             MR. ZUMMO:    We have Mr. Ramani giving our work to

        21   Mr. Cameron and directing him or asking him to use it to

        22   make copies.
        23             MR. BONHAM:    To answer a little differently, you

        24   have got Urban Living providing the materials to Cameron and
16:17   25   inducing him to create them.          So, we believe Urban Living
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 139 of 183
                                                                                  4-139
                                             Charge Conference




         1   is, therefore, contributorily liable for what Cameron did.
         2                   Similarly, because, in their interrogatory,

         3   the Defendants admitted that they created the marketing
         4   plans they put up by using Cameron's plans.               So, therefore,

16:17    5   Cameron is as --
         6             THE COURT:    You're saying that's not in the case?

         7             MR. STROTHER:    I don't belive what he just said is
         8   what the evidence shows.         And, right, I don't think that

         9   what Mr. Zummo said is significantly enough to warrant a
16:17   10   separate question about contributory infringement.

        11             THE COURT:    Got it.
        12                   No. 21.    Those are just -- What's all that?

        13             MR. BONHAM:     That's just instructions, the short

        14   forms of everything that are going to be in the actual jury
16:18   15   questions.
        16                   And the only one is the last one.

        17             THE COURT:    Mount Vernon?

        18             MR. BONHAM:     No.      No.     Defendants' proposed
        19   additional.   It's italicized.
16:18   20             THE COURT:    Oh.      Proposed additional.

        21                   Deductible expenses, all operating costs,

        22   overhead costs, production costs.               Okay.   Now, don't we have
        23   an instruction one way or another?

        24             MR. STROTHER:    We might.            Yes.
16:18   25             THE COURT:    One way or another.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 140 of 183
                                                                                4-140
                                          Charge Conference




         1             MR. ZUMMO:    One way or another.
         2             MR. BONHAM:    So, I don't think it needs to go here.

         3             THE COURT:    All right.        Now let's look at the
         4   questions as to the form only.          Okay?

16:18    5                   I understand you say it doesn't waive any of
         6   your rights to object as to what's in evidence, but which

         7   one of these questions do you object --
         8                   Now, by the way, this is -- any of these

         9   predicated?
16:19   10             MR. STROTHER:    Some, yes.

        11             THE COURT:    Any of these questions predicated or
        12   are they freestanding?

        13             MR. STROTHER:    Further down the list some of them.

        14             THE COURT:    They are predicated.        Okay.
16:19   15                   I am looking here.          Which ones -- Question
        16   No. 1, No. 2, submitted by the Plaintiff.           Which ones do you

        17   object to for any reason, except that there may not be any

        18   evidence or whatever?
        19             MR. STROTHER:    Okay.
16:19   20             THE COURT:    Which one do we look at as --

        21             MR. STROTHER:    No. 6 has a difference between

        22   Plaintiff's and Defendant.
        23             THE COURT:    That's what I want to see.

        24             MR. STROTHER:    And No. 8 does.
16:19   25             THE COURT:    No. 6 is what?
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 141 of 183
                                                                                4-141
                                          Charge Conference




         1             MR. STROTHER:    So, this one, Your Honor, it asks
         2   the question that we all agree should be asked:          What's the

         3   percent of profit due to factors other than infringement?
         4                   And the only difference between Plaintiff's

16:19    5   and Defendants' submission is that Plaintiffs say what
         6   percentage were attributable to factors other than

         7   copyrighted work, and I ask what percentage is attributable
         8   to factors other than the protected portions of the

         9   copyrighted work.
16:20   10             MR. BONHAM:    I don't believe that's an accurate

        11   statement of the law.     The one to look at is Hewlett v.
        12   Frontier Homes.

        13             MR. STROTHER:    I wish I could take you on voir dire

        14   because how could that not be a correct statement of the
16:20   15   law?   You can't get someone's profits from unprotected
        16   portions.

        17             MR. ZUMMO:    Look at Section 504(b).      The statute

        18   says "Elements of profit attributable to factors other than
        19   the copyrighted work."     So, our proposed instruction tracks
16:20   20   the statute in that regard exactly.

        21             THE COURT:    And your position is "...were

        22   attributable to factors other than protected portions."
        23   Right?

        24             MR. STROTHER:    Correct.
16:20   25             THE COURT:    Where did you get that language?           Or
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 142 of 183
                                                                                4-142
                                          Charge Conference




         1   you say that has to be the rational way of looking at it?
         2             MR. STROTHER:    Mr. Strother -- Justice Strother

         3   saying that that's the rational way to look at that.
         4             MR. BONHAM:    We object to that.

16:21    5             THE COURT:    All right.
         6             MR. BONHAM:    It's the same -- 8 is the same issue.

         7             MR. STROTHER:    Exactly.
         8             THE COURT:    Hang on.      504(b).    All right.   You're

         9   saying 504(b) says this.      Right?
16:21   10             MR. BONHAM:    Yes, sir.

        11             THE COURT:    Other than the protected portions.          All
        12   right.

        13             MR. STROTHER:    The next one we have a disagreement

        14   on, Your Honor, is No. 9.
16:21   15             THE COURT:    Right.
        16             MR. STROTHER:    This is similar to the 6 and 8

        17   questions because there's just one tiny difference.           The

        18   statute -- the DMCA statute requires that the Defendant have
        19   altered or removed or published things that have been --
16:21   20             MR. BONHAM:    We'll go with your --

        21             MR. STROTHER:    Sorry about that.

        22             THE COURT:    You will go with the Defendants'
        23   suggested question?

        24             MR. BONHAM:    We'll go with the Defendants'.
16:21   25             THE COURT:    Okay.    No. 10.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 143 of 183
                                                                                4-143
                                          Charge Conference




         1             MR. STROTHER:    No. 10.        This question, Your Honor,
         2   is like the instruction that I am -- No. 18, the alternate

         3   instruction regarding the number of page views and what
         4   constitutes a violative act.         So, we have crafted from that

16:22    5   case law an addition to the question.
         6             THE COURT:    Now, No. 10 right now for Plaintiff:

         7   "For each project on which you have answered 'Yes' in
         8   Question No. 9 how many times did Urban Living do so?"

         9                   And your position is "intentionally".         Right?
16:22   10             MR. STROTHER:    "Knowingly and intentionally".

        11             THE COURT:    "Knowingly and intentionally".        That's
        12   the difference.

        13             MR. STROTHER:    That's the difference in that

        14   question, yes, and --
16:22   15             THE COURT:    But then you have to keep going with
        16   your instruction.     That's the basic ruling that needs to be

        17   made if you can't work it out.

        18             MR. BONHAM:    Again, our objection to it in
        19   Question 10 is that all this is covered by the instruction
16:22   20   on, you know, protection of the integrity of copyright

        21   management information.      You don't put instructions in the

        22   questions.   That's what instructions are for.
        23             MR. ZUMMO:    So, that's an objection to the form as

        24   proposed.
16:23   25             THE COURT:    11, 12.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 144 of 183
                                                                                     4-144
                                            Charge Conference




         1             MR. BONHAM:    Again, 11 is moot because we have got
         2   a directed verdict on that.

         3             THE COURT:    Okay.
         4             MR. ZUMMO:    12 is a duplicate.

16:23    5             MR. BONHAM:    11 and 12 are moot.              And 13 is moot.
         6                   And 14 is the one where, again, Mr. Strother

         7   wants an instruction.     We think that there's already summary
         8   judgment on this.     We filed a no-evidence motion.             They

         9   didn't carry their burden.         It's already been decided.
16:23   10             THE COURT:    Contributory infringement?

        11             MR. BONHAM:    No.      Innocence infringement.
        12             MR. STROTHER:    I'd like to correct Mr. Bonham.

        13                   We did meet our burden.               We put forth some

        14   evidence of innocent infringement.                 What Judge Atlas ruled
16:24   15   was that as matter of law, not because of evidentiary
        16   issues, because you have submitted evidence.                He submitted

        17   evidence of the Mount Vernon plan and the Nagle plan that

        18   showed copyright on that.        And, so, she said, as a matter of
        19   law, you can't claim innocent infringement.
16:24   20                   So, this instruction only pertains to the

        21   remaining three that they did not put forth any evidence on

        22   and that we did.
        23             THE COURT:    Okay.      Don't forget.          I need one last

        24   page.   That's all we need, is the heading of the case,
16:24   25   "Verdict".
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 145 of 183
                                                                                4-145
                                          Charge Conference




         1              MR. BONHAM:    "We, the jury" --
         2              MR. ZUMMO:    Signature and date.

         3              THE COURT:    "...return the foregoing as our
         4   unanimous verdict."

16:24    5                   Okay.    It's now 4:25.          What time do you want
         6   me to be back out?      Because we need to do some work

         7   ourselves.   We won't stick around far into the evening, but
         8   I'll come back in and, if you haven't resolved anything,

         9   I'll be ready to rule.
16:25   10              MR. ZUMMO:    I have got two suggestions to talk to

        11   Mr. Strother about on the specifics the Court identified.                I
        12   think we can do it in 15 or 20 minutes.

        13              MR. STROTHER:    Okay.

        14              THE COURT:    As far as we're concerned, I am going
16:25   15   to give myself a half hour.        I'll be back out right about
        16   five minutes to 5:00.      If I am running late I will let you

        17   know.   And then we'll put it all in the record, maybe get

        18   the court reporter out of here early.
        19                   All right.    Thanks for working on it.
16:55   20                                 (Recess)
        21              THE COURT:    All right.       We're going to go down page

        22   by page.   Let's see where you are.
        23                   Okay.    I am on No. 1.          Have you reached any

        24   agreement on No. 1?
17:39   25              MR. BONHAM:    Just that one sentence.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 146 of 183
                                                                                 4-146
                                          Charge Conference




         1              MR. STROTHER:   One sentence.
         2              THE COURT:    Which one?       "These are not themselves

         3   protected"?
         4              MR. STROTHER:   Yes, Your Honor.

17:39    5              MR. BONHAM:    Yes.
         6              THE COURT:    Are you still hung up?

         7              MR. BONHAM:    We want it in.         He does not.
         8              THE COURT:    The rule is that it goes in.           So, your

         9   objection is overruled.      That one sentence goes in.
17:39   10                   Wait a second.       Then we have the

        11   Defendants' -- you're entitled to a ruling because you have
        12   Defendant proposed additional language, right, on the second

        13   page?

        14              MR. STROTHER:   Yes, Your Honor.
17:39   15              THE COURT:    That's refused.
        16              MR. STROTHER:   Thank you, Your Honor.

        17              THE COURT:    I just want to make sure your record is

        18   protected.
        19              MR. STROTHER:   Thank you Your Honor.
17:39   20              THE COURT:    Because that's it.        Nothing tomorrow

        21   morning.

        22                   No. 2 you had all worked out.
        23              MR. BONHAM:    We had that all worked out.

        24              THE COURT:    No. 3 there was no problem.
17:39   25                   No. 4 no problem.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 147 of 183
                                                                                4-147
                                          Charge Conference




         1             MR. BONHAM:    Nothing on No. 4.           And this is
         2   something that, trying to -- by cutting all this out you're

         3   going to have to have something whether you go with his
         4   agreed instruction or our -- his instruction or our

17:40    5   instruction.    We notice that there is not a definition of
         6   the word "original".     So, what we are proposing is that we

         7   change this instruction to just be "Originality" and that we
         8   use the --

         9             THE COURT:    A definition of that?
17:40   10             MR. BONHAM:    -- a definition of that that's in the

        11   third paragraph of that.
        12             THE COURT:    Any objection?

        13             MR. STROTHER:    No objection?

        14             THE COURT:    No objection.            It's in.
17:40   15             MR. BONHAM:    Let me read it in the way that we were
        16   discussing.    It will be:    "'Original', as that term is used

        17   in copyright law, means only that the work was independently

        18   created by the author as opposed to copied from other works
        19   and that it possesses at least some minimal degree of
17:40   20   creativity.    It does not need to be unique or novel."

        21             MR. STROTHER:    I have a problem with that "It does

        22   not need to be unique or novel."
        23             MR. BONHAM:    Okay.     Again --

        24             THE COURT:    Do you want a ruling on it?
17:41   25             MR. BONHAM:    Please.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 148 of 183
                                                                                   4-148
                                             Charge Conference




         1              THE COURT:    It's out.         I think, if you agreed on
         2   the other, that that's out.

         3                   So, in effect, as far as that goes, that's
         4   your tender of that additional phrase, that sentence.

17:41    5   Correct?
         6              MR. BONHAM:    Yes, sir.

         7              THE COURT:    Tender is denied.          Because I'm not
         8   going to go back and re-rule, but, if you need protection on

         9   your objections, now is the time.
17:41   10                   Okay.    No. 5.

        11              MR. BONHAM:    Again, we're still -- 5, 6 -- We have
        12   the one where he's wanting 5, 6 -- 5 through 8 and we're

        13   wanting it to be 9 and 10.          So...

        14              THE COURT:    Hang on.        All right.   You can't agree
17:41   15   on No. 5.   Correct?
        16              MR. STROTHER:   Correct.

        17              MR. BONHAM:    Correct.

        18              THE COURT:    This is submitted by the Defendant.
        19   Tender is refused.
17:41   20                   No. 6.    You still have disagreements on that?

        21              MR. ZUMMO:    Yes.

        22              THE COURT:    I am going read it in.         Take a look at
        23   what I did.   I chopped it up.           I am going to read in what's

        24   in.   It's granted, meaning your instruction submitted by the
17:42   25   Defendant is granted, but only to this extent.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 149 of 183
                                                                                 4-149
                                          Charge Conference




         1                   The paragraph "Although..." and through the
         2   word "protected" is in.

         3             MR. ZUMMO:    That's the Headnote 29.          Correct?
         4             THE COURT:    That's correct.          Yeah.

17:42    5                   And then the last sentence of that first
         6   paragraph, "Infringement, therefore, requires copying of

         7   constituent elements of the work that are original..." --
         8   that is in.   Got it?

         9             MR. BONHAM:    Got it.
17:42   10             THE COURT:    Also, in the next paragraph -- the only

        11   one that's in from the next paragraph is the first sentence.
        12   "The protected elements of an architectural work do not

        13   include the individual standard features, such as windows,

        14   doors and other staple building components."             And my note
17:43   15   here is you can argue the rest.
        16             MR. BONHAM:    Okay.

        17             THE COURT:    The same thing.          Now let's move down to

        18   the very last sentence down below, that "To support a claim
        19   of copyright infringement the copy must bear a substantial
17:43   20   similarity to the protected aspects of the original."               That

        21   is in, but I don't want that "protected aspects" bolded.

        22                   Now, it's submitted by the Defendants.           So,
        23   that's what's granted.     All other tender is denied.

        24             MR. STROTHER:    Thank you.
17:43   25             THE COURT:    Okay.    Let's look at No. 7.        Where are
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 150 of 183
                                                                                 4-150
                                          Charge Conference




         1   you on No. 7?
         2             MR. STROTHER:    We never -- We tried.

         3             MR. BONHAM:    We tried.
         4             MR. STROTHER:    We never got to -- We never

17:43    5   concluded --
         6             THE COURT:    I have one question.          All right.    I

         7   will tell you what I am going to do.             Get ready.
         8                   I am granting -- This is submitted by the

         9   Defendants.    Granted as to the first paragraph.             Denied as
17:44   10   to the last two paragraphs.

        11                   Take a look.     So, your tender is denied on the
        12   second and third paragraphs.         However, there was a question

        13   about the word "denied".

        14             MR. BONHAM:    "Denied".        And also the last sentence
17:44   15   where it says "is lacking in the originality that is
        16   required for copyright protection," because that now seems

        17   to undercut the fact that we already got a finding that we

        18   have valid copyrights.
        19             MR. ZUMMO:    What we proposed, Your Honor, and --
17:44   20   Our problem on this paragraph was really that it made what

        21   Mr. Strother thought was a very unruly instruction.

        22                   We believe, as the Plaintiff, that the scènes
        23   à faire is a "substantial similarity" concept.

        24                   It should read that "Under the doctrine of
17:44   25   scènes à faire, the presence of expressions that are
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 151 of 183
                                                                                4-151
                                          Charge Conference




         1   standard stock or common to a particular topic or that flow
         2   necessarily or naturally from a common theme or setting or

         3   are common to the treatment of a particular idea, process or
         4   discovery in the works being compared is not, on its own,

17:45    5   evidence of copy."     And I believe that's an accurate
         6   statement of how the doctrine works.

         7             THE COURT:    Okay.
         8             MR. STROTHER:    The "evidence of copying" part of

         9   that tender I object to and disagree with.         A solution to
17:45   10   getting rid of the word "deny" I am okay with.

        11             THE COURT:    What?    What's your suggestion?      What
        12   word can we plug in there?

        13                   "Under the doctrine of scènes à faire

        14   copyright protection is denied..." what?         Well, give me some
17:45   15   suggestions, guys.     That's where we're at.
        16             MR. STROTHER:    Your Honor, I am pulling up a

        17   thesaurus to see if something --

        18             THE COURT:    "Foreclosed" or --
        19             MR. STROTHER:    "Copyright is not 'extended' to
17:46   20   those expressions...'

        21             MR. BONHAM:    It's still -- This is all sounding

        22   like it's undercutting the fact that we have valid
        23   copyrights.

        24             MR. STROTHER:    But the question of valid copyright
17:46   25   is not even before the jury.         The issue of protectable and
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 152 of 183
                                                                                4-152
                                          Charge Conference




         1   non-protectable elements is.
         2              MR. BONHAM:    But, when you talk about the

         3   originality that is required for copyright protection or
         4   copyright protection is denied, now you're undercutting that

17:46    5   ruling.
         6              MR. STROTHER:    I disagree.          I mean, I don't even

         7   have a big problem with "copyright protection is denied"
         8   because that's a truthful statement and accurate statement

         9   of the law.
17:46   10              THE COURT:    Give me an alternative to "denied".

        11              MR. ZUMMO:    The concept is these things should not
        12   be considered, just on their own, as evidence of similarity,

        13   maybe.    Does that work?

        14              MR. STROTHER:    No.    No, because this goes, in my
17:46   15   opinion -- well, my opinion -- I'm sorry.             This is case law.
        16   The filtration that must be done -- that's when scènes à

        17   faire comes into play.      These elements that fall into the

        18   doctrine of scènes à faire are filtered out before they do
        19   their comparison.
17:47   20              THE COURT:    What alternative do you have to

        21   "denied"?   It's coming down to that.            Let me at least

        22   listen.
        23              MR. ZUMMO:    I think, Your Honor --

        24              THE COURT:    Or, if you have an objection, you need
17:47   25   to object to the whole thing in that form without you
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 153 of 183
                                                                                 4-153
                                          Charge Conference




         1   jumping in with another word.
         2             MR. ZUMMO:    With another word, yes, sir.

         3                   Well, first, we object to the first paragraph
         4   of Defendants' Proposed Instruction No. 7 because it

17:47    5   misstates doctrine of scènes à faire as one that either
         6   denies copyright protection or that states that certain

         7   things are lacking in the originality that is required for
         8   copyright protection.     We --

         9             THE COURT:    Okay.    Objection is overruled.
17:47   10                   Now, as an alternative -- do you have an

        11   alternative relative to that word?               If not, stand on your
        12   objection.

        13             MR. ZUMMO:    I have an alternative.

        14             THE COURT:    Yes, sir.       What is it?
17:48   15             MR. ZUMMO:    The alternative would read:            "Under the
        16   doctrine of scènes à faire, the presence of expressions that

        17   are standard stock or are common to a particular topic or

        18   that flow necessarily or naturally from a common theme or
        19   setting or that is common to the treatment of a particular
17:48   20   idea, process or discovery to what it's being compared is

        21   not, on its own, evidence of copying."

        22             THE COURT:    Tender is denied.            It will stay the way
        23   it is, but you certainly can argue around it.

        24                   The merger doctrine submitted by the
17:48   25   Defendant.   The Plaintiff objects to it completely.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 154 of 183
                                                                                    4-154
                                             Charge Conference




         1   Correct?
         2              MR. ZUMMO:    Correct, Your Honor.

         3              THE COURT:    Okay.      The entry by Defendant is
         4   granted.   Objection is overruled.              It is in.

17:49    5                   Okay.    Now we come to No. 9.
         6              MR. STROTHER:   I believe we have fixed that one.

         7                   Do you believe so, Mr. --
         8              MR. BONHAM:    We have.

         9              THE COURT:    Well, that helps, because I had yellow
17:49   10   and I had -- You have cured -- As far as you're concerned,

        11   what you're suggesting is agreed to.                Is that correct?
        12              MR. BONHAM:    That is correct.

        13              THE COURT:    As to form only.            All right.   As to

        14   form.
17:49   15              MR. ZUMMO:    And as revised by agreement.
        16              THE COURT:    As revised.

        17              MR. STROTHER:   Yes, sir.

        18              THE COURT:    All right.          That's granted.      I don't
        19   need to see it.    Just do it and put it in.             Because I had
17:49   20   all kinds of rulings on that.

        21                   So, now we jump to what page?

        22              MR. BONHAM:    17.
        23              THE COURT:    We jump to Page 17 and this is

        24   "Substantial Similarity".
17:49   25              MR. BONHAM:    Correct.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 155 of 183
                                                                                4-155
                                          Charge Conference




         1             THE COURT:    Now, this one, the Plaintiff's proposed
         2   instruction.

         3             MR. BONHAM:    There is a typo on the third line.           It
         4   refers to the wrong party, which will be fixed, of course.

17:50    5             THE COURT:    Okay.    Have you worked anything out on
         6   that?

         7             MR. STROTHER:    No, Your Honor.
         8             MR. BONHAM:    We tried but haven't been able to do

         9   it.
17:50   10             THE COURT:    All right.        Your tender of Instruction

        11   No. 10, Plaintiff's, is denied.
        12                   As far as the Defendants' proposed

        13   instruction, it's granted, except -- now you can take a

        14   look -- except the first sentence is out, that "Copying, on
17:50   15   its own, is not legally actionable."             That's out.
        16                   The last sentence in the first paragraph

        17   beginning with "Substantial" and ending with "another work"

        18   is out.
        19                   And in the last paragraph the last sentence is
17:50   20   out, "In determining" through the word "to works" is out.

        21                   All right.    No. 11.

        22             MR. BONHAM:    On 11 I guess the real question is:
        23   Is Jury Question No. 14 going to be offered?

        24             THE COURT:    Hang on a second.          Question No. 14.
17:51   25             MR. ZUMMO:    It's the very last page.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 156 of 183
                                                                                4-156
                                          Charge Conference




         1             THE COURT:     That's out.
         2             MR. BONHAM:     Okay.

         3             THE COURT:     That is out.        Denied.    Question No. 14
         4   submitted by the Defendant is denied.            It's out.

17:51    5                   Therefore, No. 11.
         6             MR. ZUMMO:     We withdraw.

         7             THE COURT:     Okay.    That's withdrawn.       Let me write
         8   that.   That is withdrawn.

         9             MR. BONHAM:     We have got a solution on No. 12.
17:52   10             THE COURT:     Okay.

        11             MR. BONHAM:     With that --
        12             THE COURT:     I don't need the solution if you've

        13   agreed to it.    Okay.

        14                   13.
17:52   15             MR. STROTHER:    I don't believe we have reached any
        16   solutions to any of the --

        17             THE COURT:     Now, you notice I have that with a

        18   paperclip because -- I have all of that going from 13
        19   through 16 and then the suggested No. 17.              Okay?
17:52   20             MR. BONHAM:     Okay.

        21             THE COURT:     Have you agreed on anything here?

        22             MR. BONHAM:     We have not.
        23             MR. STROTHER:    No, Your Honor.

        24             THE COURT:     All right.       Every once in a while you
17:52   25   come across -- in every jury charge you come across
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 157 of 183
                                                                                 4-157
                                          Charge Conference




         1   something that I think could be a reversible matter.               Again,
         2   I'm not an expert in this, but I am looking at it.            I have

         3   done it a long time, as have you.            Some of you, you earn
         4   your living in this area.

17:52    5                   The safer way maybe -- and I am looking at the
         6   Plaintiffs at this point -- is to work with some sort of a

         7   conglomeration of the Defendant.            The damages, the profits
         8   question, they have No. 17.        And we talked about it

         9   beforehand.   Some you can live with, some that you can't.
17:53   10                   I am asking now the Plaintiffs:           Do you

        11   absolutely want to go with 13, 14, 15 and 16 and the request
        12   that I deny 17, the tender on 17?

        13             MR. ZUMMO:    Yes, Your Honor, because we were not

        14   able to work out any agreement.
17:53   15             THE COURT:    Okay.    Then, the Defendants' objections
        16   to 13, 14, 15, and 16 are overruled.             It's going in.    And,

        17   therefore, the tender of the Defendants' No. 17 is denied.

        18   I think that protects everybody.
        19                   Everybody agree?
17:53   20             MR. ZUMMO:    Yes, Your Honor.

        21             THE COURT:    Are you satisfied with that?

        22             MR. STROTHER:    My record --
        23             THE COURT:    You may not be satisfied with it, but

        24   is your record protected?
17:54   25             MR. STROTHER:    Yes, Your Honor.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 158 of 183
                                                                                4-158
                                             Charge Conference




         1             THE COURT:    You objected to all of those.         Those
         2   objections are overruled.         Those four are coming in.      And

         3   your substitute instruction No. 17 is denied.            Okay?
         4                   No. 18 is out.          Correct?

17:54    5             MR. BONHAM:     No.
         6             THE COURT:    Or is it?          "See alternate instruction."

         7             MR. BONHAM:     Correct.
         8             THE COURT:    "See alternate instruction."

         9             MR. BONHAM:     And the question on this is whether or
17:54   10   not the last paragraph that the Defendants have offered

        11   comes in or not.
        12             THE COURT:    Have you agreed on anything here?

        13             MR. BONHAM:     We have not.

        14             THE COURT:    Okay.       The Plaintiff's submission of
17:54   15   No. 18 is granted.     The objection is overruled.
        16                   Now, I am adding to Instruction 18 the first

        17   sentence in the Defendant's submission on the last page

        18   where it says -- I am allowing this in -- "To determine the
        19   number of violations, you are to consider only the number of
17:55   20   individual acts as committed by a defendant that violated

        21   this law."   All the other tender, then, of the defense is

        22   denied.   Tender is refused.          And that's the only sentence
        23   that goes there.    The rest of it is denied.

        24                   No. 19.
17:55   25             MR. BONHAM:     19 we have a directed verdict on that.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 159 of 183
                                                                                   4-159
                                          Charge Conference




         1   That's out.
         2             THE COURT:    Now, "Contributory Infringement".             You

         3   object to that on principle.         You object to it --
         4             MR. STROTHER:    Yes, Your Honor.

17:55    5             THE COURT:    -- to the whole thing?          That's denied.
         6                   Instruction No. 20 is in.            It's granted.

         7                   How about 21?
         8             MR. BONHAM:    The only thing is the Defendant's

         9   proposed additional language, which I think is now picked up
17:55   10   by the prior rulings.

        11             MR. STROTHER:    I will withdraw that, now that we
        12   have that definition.

        13             THE COURT:    Thank you.        That's withdrawn.     So,

        14   granted as to No. 21, but there is no objection to it, in
17:55   15   effect.
        16             MR. BONHAM:    Correct.

        17             MR. ZUMMO:    Correct, Your Honor.

        18             THE COURT:    Now let's take a look.          Now, you needs
        19   some rulings on these questions.            Right?
17:56   20             MR. STROTHER:    On 2 and 4.

        21             MR. BONHAM:    You're correct.         I apologize.

        22             MR. ZUMMO:    2 and 4, yes.
        23             THE COURT:    Defendant's objection to the submission

        24   of Question No. 2 is denied.         In effect, overruled.
17:56   25   Objection overruled.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 160 of 183
                                                                                4-160
                                          Charge Conference




         1                    Objection overruled, by the defense, as to
         2   Question No. 4.

         3                    Now we're at No. 6.
         4             MR. BONHAM:    Correct.

17:56    5             THE COURT:    Have you worked anything out?
         6             MR. BONHAM:    We have not.

         7             MR. STROTHER:    No, Your Honor.
         8             THE COURT:    As to No. 6, the Plaintiff's proposed

         9   language is granted.     The Defendants' proposed language is
17:56   10   denied.   It's overruled.     Tender of that is denied.

        11                    How about No. 8?
        12             MR. BONHAM:    Same issue.

        13             THE COURT:    Again, same ruling.        Granted as to the

        14   Plaintiff's proposed language.          Denied as to the tender of
17:57   15   the Defendants' proposed language.
        16                    You have agreed on No. 9.

        17             MR. BONHAM:    Correct.

        18             THE COURT:    Now we have No. 10.
        19             MR. BONHAM:    We have not.
17:57   20             MR. STROTHER:    Correct.         We haven't figured this

        21   out.

        22             THE COURT:    At that point, the Question No. 10, the
        23   Plaintiff's proposed language is granted.           The Defendants'

        24   tender is overruled as to proposed No. 10.           Granted as to
17:57   25   the Plaintiff.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 161 of 183
                                                                                 4-161
                                          Charge Conference




         1                   No. 11 is moot.
         2                   I think 12 is moot.

         3              MR. ZUMMO:    Yes, Your Honor.
         4              THE COURT:    13 moot.     And No. 14 is out.

17:57    5              MR. ZUMMO:    Yes, sir.
         6              THE COURT:    Okay.

         7              MR. ZUMMO:    So, we need the verdict form to be
         8   added --

         9              THE COURT:    Correct.
17:57   10              MR. ZUMMO:    -- as instructed by the Court.

        11              THE COURT:    Now, let me tell you how many copies
        12   we'll need.

        13              MR. BONHAM:    Ellen told me 15.

        14              THE COURT:    We have got eight on the jury.         Right?
17:58   15   We have got five of our staff.          Right?    We have got the
        16   court reporter and we have four interns.            Right?   What does

        17   that add up to?

        18              LAW CLERK:    We usually ask for 20, sir.
        19              THE COURT:    More than that.         Right?   Eight for the
17:58   20   jury.    Five for our full-time staff including the Judge.

        21   Right?

        22              LAW CLERK:    Yes, sir.
        23              THE COURT:    Five.   One for the court reporter.         So,

        24   what is that?    Eight, 13, 14, 18.          Plus, one becomes the
17:58   25   original or one gets a blue back on it.
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 162 of 183
                                                                                4-162
                                          Charge Conference




         1                   So, tomorrow we begin at 11:30.           At eleven
         2   o'clock I will need -- Oh, yeah, Judge Atlas.             I talked to

         3   her.    I'm keeping her informed.         We'll need 25 on Ellen's
         4   desk at eleven o'clock.

17:59    5              MR. ZUMMO:    And, Your Honor, the double-spacing,
         6   does that extend to the questions that's being asked?

         7              THE COURT:    Oh, yeah.      I think so.
         8              MR. ZUMMO:    The whole thing.

         9              THE COURT:    The whole thing.
17:59   10              MR. BONHAM:    I think they're pretty much already --

        11   I will make sure everything is double-spaced.
        12              THE COURT:    Yeah.   It makes it a lot easier.         And

        13   that's how we'll do it.

        14                   They'll grab a bite to eat earlier and we'll
17:59   15   go straight through.
        16                   I will tell you this.            I will tell this to the

        17   jury.   I have done this with every jury since state court,

        18   including being downtown late.          I allow the jury to
        19   deliberate each day until 6:00 p.m., but we'll not take a
17:59   20   verdict after 5:00 p.m.      So, around 5:05 if there is no

        21   indication they're coming out with a verdict yet, then we'll

        22   come in and say we're all gone.
        23                   Like the last case.          They decided the case at

        24   about 5:45 and they sealed it up; and, as you know, there is
18:00   25   a procedure on sealing it up.         They seal it and sign it and
    Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 163 of 183
                                                                                4-163
                                          Charge Conference




         1   then the next morning you give it to the presiding juror who
         2   opens it up and confirms that's the verdict.

         3                   So, that's how we're doing it.
         4                   All right.    It's an interesting case.       It will

18:00    5   be interesting to see how you're going to walk them all
         6   through it.

         7                   Thank you for your work on it.       It's been
         8   really a pleasure.     In other words, you have been at each

         9   other as advocates, but it's a good professional job.              I
18:00   10   appreciate the guidance you have given to me.

        11                   Thank you, Bruce, for sticking around.
        12             THE COURT REPORTER:        Yes, sir, as always.

        13             THE COURT:    Never forget the court reporter.

        14                   And tomorrow we'll see you at 11:30.
18:00   15             MR. ZUMMO:    Thank you, Your Honor.
        16             MR. BONHAM:    Thank you, Your Honor.

        17             MR. STROTHER:    Thank you, Your Honor.

        18             THE COURT:    Thank you so much.
        19
        20                     COURT REPORTER'S CERTIFICATE
        21             I, BRUCE SLAVIN, certify that the foregoing is a

        22   correct transcript from the record of proceedings in the
        23   above entitled matter, to the best of my ability.

        24
        25                                        s/Bruce Slavin_
                                                  BRUCE SLAVIN, RPR, CMR
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 164 of 183
                                                                          4-1


            $                                        122:24, 145:12,          20,000 [1] - 136:6          4-16 [1] - 2:7
                                     1
                                                     157:11, 157:16,          20-by-40 [1] - 10:2         4-163 [1] - 1:13
$162,475 [2] - 52:9,      1 [12] - 9:18, 28:7,       161:13                   20-by-40-foot [1] -         4-5 [1] - 2:6
 52:22                     28:11, 28:24, 37:16,     15,000 [2] - 17:13,        66:21                      4-51 [1] - 2:8
$216,692 [1] - 41:1        79:18, 79:19, 92:22,      18:7                     2014 [2] - 47:11, 48:16     4-56 [2] - 2:10, 2:11
$225,010 [3] - 39:21,      93:8, 140:16,            15-minute [1] - 64:25     2015 [4] - 38:22,           4-77 [1] - 2:12
 52:18, 53:4               145:23, 145:24           16 [19] - 29:25, 30:2,     102:25, 104:3,             40 [6] - 6:23, 59:14,
$237,000 [1] - 38:9       1,618 [1] - 40:17          30:8, 30:16, 31:2,        130:13                      61:12, 72:19, 73:5,
$27,378 [2] - 36:2,       10 [15] - 85:20, 95:6,     32:20, 33:14, 33:16,     2016 [10] - 30:9,            73:7
 36:4                      95:7, 95:9, 97:25,        35:20, 37:16, 38:8,       30:18, 31:18, 34:9,        40-minute [1] - 72:25
$4,049.50 [1] - 34:23      117:23, 142:25,           76:11, 95:4, 122:24,      38:1, 38:10, 43:23,        42 [2] - 40:25, 41:2
$5,159 [1] - 41:6          143:1, 143:6,             125:23, 156:19,           44:1, 44:5, 48:19          43 [9] - 64:17, 72:21,
$5,500 [1] - 38:23         143:19, 148:13,           157:11, 157:16           2017 [2] - 4:8, 130:7        73:5, 73:7, 74:3,
$50 [1] - 28:22            155:11, 160:18,          17 [38] - 3:15, 3:17,     2018 [4] - 1:5, 4:8,         74:4, 85:20, 93:1,
$6,077 [1] - 38:13         160:22, 160:24            3:18, 3:19, 3:20,         46:20, 49:19                93:16
$6,566 [2] - 41:1, 41:7   100 [1] - 125:13           3:21, 4:5, 4:11, 5:4,    21 [3] - 139:12, 159:7,     439 [2] - 24:24, 24:25
$81,529 [1] - 38:22       103 [2] - 45:16, 55:25     12:3, 12:8, 12:14,        159:14                     45 [7] - 63:23, 63:25,
$9,580.50 [1] - 34:21     105 [4] - 16:18, 16:19,    13:16, 25:15, 26:1,      22 [1] - 46:22               64:15, 69:15, 69:25,
$9,680 [1] - 34:22         16:21, 18:11              26:2, 37:8, 38:15,       225 [2] - 40:4, 53:3         70:2, 70:12
$900 [1] - 40:18          108 [2] - 20:18, 20:19     38:19, 40:16, 41:10,     24 [2] - 48:25, 49:4        45-minute [1] - 70:7
                          11 [11] - 76:23,           42:20, 51:12, 51:21,     25 [4] - 52:12, 52:14,      4:25 [1] - 145:5
                           118:12, 119:8,
            '                                        52:1, 76:12, 125:10,      52:23, 162:3
                           122:4, 143:25,            125:12, 126:6,
'15 [1] - 13:24            144:1, 144:5,             126:7, 154:22,
                                                                              27 [2] - 1:5, 73:22                     5
                                                                              27,000 [1] - 36:20
'16 [1] - 13:25            155:21, 155:22,           154:23, 156:19,                                      5 [24] - 8:25, 9:1, 9:4,
                                                                              28-wide [1] - 59:12
'17 [1] - 13:22            156:5, 161:1              157:8, 157:12,                                        9:13, 9:15, 35:14,
                                                                              29 [1] - 149:3
'18 [1] - 13:22           113 [3] - 21:23, 21:25,    157:17, 158:3                                         46:6, 46:25, 79:16,
                                                                              2:15 [2] - 71:7, 75:23
'and [1] - 121:17          24:1                     18 [11] - 76:16, 76:17,                                85:22, 85:24, 85:25,
                                                                              2:30 [2] - 77:14, 77:22
'As [1] - 88:1            117 [3] - 3:13, 3:15,      76:20, 76:21,                                         86:7, 93:1, 93:16,
'copied' [3] - 80:7,       3:16                      132:13, 133:8,                                        95:25, 97:2, 97:6,
  84:13, 84:17            11:30 [9] - 63:21,         143:2, 158:4,
                                                                                          3                97:24, 148:10,
'copying' [3] - 81:19,     64:15, 64:20, 69:11,      158:15, 158:16,          3 [8] - 8:23, 9:12, 9:13,    148:11, 148:12,
  81:22, 87:3              70:15, 71:13, 71:21,      161:24                    9:15, 40:16, 79:16,         148:15
'each [1] - 136:19         162:1, 163:14            19 [3] - 137:16,           85:12, 146:24              5,159 [1] - 41:5
'expression' [1] -        12 [12] - 27:13, 27:15,    158:24, 158:25           3,752 [1] - 24:7            5,500 [1] - 14:3
  113:6                    46:20, 48:25, 49:19,     1984 [2] - 102:18,        30 [2] - 64:23, 72:12       5,700 [1] - 13:25
'extended' [1] -           122:17, 122:19,           102:20                   3000 [1] - 1:21             5,750 [1] - 41:25
  151:19                   143:25, 144:4,           1991 [3] - 103:6,         32 [1] - 98:19              5,921 [2] - 40:15, 53:5
'For [1] - 83:5            144:5, 156:9, 161:2       104:25, 114:9            33 [6] - 38:23, 52:11,      50 [3] - 6:23, 19:16,
'from [1] - 46:10         1202 [2] - 133:19,        1994 [2] - 108:19,         52:15, 52:18, 53:9,         29:4
'idea' [1] - 113:6         134:1                     114:8                     53:10                      504(b [2] - 130:17,
'Listen [1] - 99:23       1202(b [2] - 133:16,      1:00 [1] - 8:16           348 [1] - 1:21               142:9
'Look [1] - 82:20          134:13                   1:30 [1] - 75:22          35 [1] - 72:13              504(b) [2] - 141:17,
'Now [1] - 88:16          12:15 [1] - 64:20         1:45 [1] - 65:1           3500 [2] - 1:16, 1:18        142:8
'Okay [3] - 100:17,       12:45 [1] - 64:24                                   37 [1] - 46:3               5260 [1] - 33:24
  105:18, 106:4           13 [12] - 54:15, 55:23,              2              38 [3] - 39:24, 40:4,       54 [1] - 73:21
'original' [1] - 147:16    106:18, 122:24,                                     53:4                       5:00 [4] - 8:16, 8:19,
                           124:11, 144:5,           2 [24] - 9:15, 9:18,                                   145:16, 162:20
'So [1] - 136:18                                                              3:00 [1] - 8:19
                           156:14, 156:18,           13:15, 17:3, 17:5,
'The [1] - 117:24                                                             3d [1] - 114:9              5:05 [1] - 162:20
                           157:11, 157:16,           18:11, 20:22, 21:1,
'this [1] - 105:20                                                                                        5:45 [1] - 162:24
                           161:4, 161:24             25:22, 30:5, 30:7,
'under [1] - 108:19
                          14 [12] - 122:13,          30:17, 31:2, 79:23,                  4               5th [3] - 47:11, 48:16,
'Well [2] - 112:12,                                                                                        49:1
                           122:14, 122:24,           79:25, 82:24, 85:12,     4 [11] - 1:12, 21:4,
  112:16
                           129:11, 144:6,            86:23, 132:19,            21:6, 46:4, 85:14,
'were [2] - 100:25,
                                                     140:16, 146:22,           85:15, 146:25,
                                                                                                                      6
  101:1                    155:23, 155:24,
                           156:3, 157:11,            159:20, 159:22,           147:1, 159:20,             6 [19] - 8:23, 9:1, 9:4,
'yeah [1] - 121:2
                           157:16, 161:4,            159:24                    159:22, 160:2               9:15, 85:22, 85:25,
'Yes' [1] - 143:7
                           161:24                   20 [8] - 10:5, 59:14,     4,923 [2] - 52:17,           86:7, 97:2, 97:12,
                          15 [10] - 64:24, 65:1,     61:11, 138:6,             52:25                       102:4, 106:10,
                           86:11, 92:10, 105:9,      145:12, 159:6,           4-1 [1] - 1:13               140:21, 140:25,
                                                     161:18                                                142:16, 148:11,
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 165 of 183
                                                                          4-2


 148:12, 148:20,                                      134:8, 136:3, 139:14       89:1, 92:14, 92:22,        12:2, 28:24, 36:16,
                                     A
 160:3, 160:8                                        ADD [1] - 135:8             94:21, 99:5, 100:20,       36:23, 126:15
6,000 [1] - 14:3          a.m [1] - 71:21            add [7] - 64:18, 78:18,     106:21, 131:18,           analysis [1] - 104:10
6,499 [2] - 52:24,        ability [1] - 163:23        87:1, 120:9, 134:20,       141:2, 148:14,            analytics [5] - 22:1,
 52:25                    able [8] - 30:13, 31:17,    135:8, 161:17              157:19                     22:5, 22:17, 24:9,
6,818 [1] - 52:21          47:16, 50:4, 74:12,       added [6] - 80:3,          Agreed [1] - 78:15          24:18
60 [1] - 10:2              119:3, 155:8, 157:14       84:11, 92:12, 95:11,      agreed [18] - 80:2,        AND [1] - 1:11
6260 [1] - 33:24          Abshire [3] - 115:4,        122:20, 161:8              82:23, 83:18, 84:3,       annual [1] - 41:20
63 [2] - 55:5, 116:13      122:25, 123:8             adding [2] - 132:25,        88:25, 89:1, 92:9,        answer [14] - 19:6,
6:00 [1] - 162:19         absolutely [9] - 46:13,     158:16                     93:13, 93:18, 94:23,       42:8, 42:10, 43:20,
6:00-something [1] -       98:13, 99:9, 102:8,       addition [3] - 78:14,       95:1, 147:4, 148:1,        44:7, 45:3, 45:6,
 76:21                     111:16, 114:13,            80:16, 143:5               154:11, 156:13,            46:7, 46:11, 47:1,
                           134:3, 137:4, 157:11      additional [7] - 135:2,     156:21, 158:12,            54:22, 82:8, 138:14,
                          abstract [1] - 88:1                                    160:16
           7                                          138:13, 139:19,                                       138:23
                          abstraction [1] -           139:20, 146:12,           agreeing [2] - 107:12,     answered [1] - 143:7
7 [11] - 79:4, 82:21,      103:15                     148:4, 159:9               112:6                     answering [5] - 35:6,
 85:25, 86:7, 93:3,       academics [2] - 68:3,      additionally [1] -         agreement [6] - 78:19,      49:3, 49:10, 88:22,
 96:6, 106:12,             77:21                      121:25                     78:20, 78:22,              136:9
 106:18, 149:25,          accept [1] - 48:13         address [2] - 23:4,         145:24, 154:15,           answers [1] - 98:21
 150:1, 153:4             accepted [1] - 59:21        23:15                      157:14                    anticipated [1] - 101:2
7,087 [2] - 24:14,        access [17] - 87:11,       addressed [1] -            agreement" [1] -           anyhow [2] - 79:12,
 24:15                     87:14, 88:7, 89:1,         128:11                     79:22                      126:11
77010 [2] - 1:16, 1:19     90:15, 90:16, 90:20,      adduce [2] - 124:15,       agreements [1] -           anytime [1] - 85:4
77027 [1] - 1:21           91:4, 91:5, 91:6,          124:20                     74:12                     apologize [13] - 12:11,
79 [1] - 18:1              91:19, 119:12,            adjourn [2] - 68:20,       ahead [3] - 58:6,           19:11, 19:19, 22:3,
7:00 [1] - 7:2             119:16, 121:9,             77:14                      70:22, 109:14              32:12, 34:1, 39:7,
                           121:18, 121:25            adjusted [1] - 131:22      aided [1] - 1:25            45:13, 48:14, 50:9,
           8              according [1] - 34:8       admissibility [1] -        Alexander [1] - 4:4         51:3, 53:14, 159:21
                          account [2] - 13:20,        67:2                      alleged [3] - 91:13,       appeal [1] - 112:11
8 [11] - 85:25, 86:7,
                           126:16                    admitted [4] - 4:11,        91:24, 136:4              appear [4] - 12:8,
 96:1, 96:21, 112:24,
                          accountant [1] - 38:25      4:20, 62:12, 139:3        alleging [1] - 60:22        53:15, 102:9, 124:20
 113:1, 140:24,
                          accountant/                admittedly [1] - 82:11     allocable [1] - 131:13     appeared [1] - 119:15
 142:6, 142:16,
                           bookkeeper [1] -          admitting [2] - 65:25,     allocated [1] - 37:7       appellate [3] - 99:6,
 148:12, 160:11
                           25:18                      66:6                      allocating [1] - 36:15      123:3, 123:9
8,000 [2] - 17:12, 18:7
                          accounting [3] -           adopting [2] - 104:18,     allocation [1] - 131:2     Apple [8] - 102:15,
8,578 [1] - 23:22
                           25:12, 27:20, 51:12        104:24                    allow [8] - 17:25,          103:14, 104:15,
80 [13] - 18:1, 18:2,
                          accounts [1] - 30:25       advance [1] - 44:12         62:17, 62:20, 62:22,       105:1, 105:15,
 56:18, 57:3, 57:4,
                          accurate [20] - 33:5,      advertise [1] - 44:10       66:14, 111:3, 162:18       105:23, 116:4
 57:5, 60:20, 60:21,
                           33:7, 39:7, 41:10,        advertisements [1] -       allowed [4] - 61:14,       apple [1] - 103:14
 62:7, 62:8, 62:12,
                           44:19, 44:21, 45:22,       37:24                      125:24, 126:4, 136:5      applicable [6] - 89:7,
 65:24, 66:6
                           47:13, 81:3, 84:15,       advertising [3] - 6:17,    allowing [1] - 158:18       89:16, 95:11,
81 [1] - 56:18
                           84:21, 99:6, 117:10,       37:5, 44:9                almost [2] - 19:16,         128:20, 128:24,
82 [1] - 56:18
                           117:11, 123:21,           advocates [1] - 163:9       98:15                      129:2
83 [1] - 56:18
                           124:8, 129:9,             affidavit [1] - 46:5       alter [2] - 15:9, 15:13    applies [6] - 89:3,
84 [1] - 56:18
                           141:10, 151:5, 152:8      affirmatively [1] -        alteration [1] - 135:16     106:25, 114:20,
85 [7] - 56:19, 57:5,
                          accurately [3] - 28:2,      39:15                     altered [3] - 15:16,        115:17, 116:15,
 60:21, 62:8, 62:12,
                           44:8, 130:23              affirmed [2] - 123:6,       135:14, 142:19             121:11
 65:24, 66:7
                          accused [1] - 91:19         123:7                     altering [1] - 14:10       apply [2] - 130:23,
                          acknowledge [1] -          afford [2] - 62:5, 66:12   alternate [5] - 133:7,      137:5
           9               46:23                                                 133:8, 143:2, 158:6,      apportionment [1] -
                                                     afternoon [3] - 68:20,
9 [12] - 86:4, 86:7,      act [6] - 135:3, 135:23,    71:6, 71:22                158:8                      123:18
 86:9, 86:11, 112:22,      136:3, 136:9,             agent [1] - 9:15           alternative [7] - 76:21,   appreciate [2] - 85:3,
 112:23, 114:23,           136:19, 143:4             agent" [1] - 9:3            152:10, 152:20,            163:10
 142:14, 143:8,           actionable [2] -           aggressive [1] - 6:17       153:10, 153:11,           appreciation [1] -
 148:13, 154:5,            116:24, 155:15            ago [5] - 7:16, 105:9,      153:13, 153:15             71:14
 160:16                   acts [1] - 158:20           107:4, 114:10, 115:5      Although.. [1] - 149:1     approaching [1] -
909 [2] - 1:16, 1:18      acts.. [1] - 126:5         agree [21] - 37:16,        amazing [1] - 114:9         99:18
9:00 [1] - 7:2            actual [9] - 6:9, 23:4,     41:9, 41:11, 44:19,       ambiguous [1] -            appropriate [1] -
                           40:19, 74:22,              44:22, 48:2, 68:6,         136:16                     130:21
                           126:16, 126:18,            76:1, 80:13, 88:5,        amount [6] - 6:19,         April [7] - 27:8, 27:13,
 Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 166 of 183
                                                                         4-3


 27:15, 46:20, 48:18,     137:11, 144:14,          barely [1] - 98:11        bill [2] - 15:1, 15:23      133:16, 134:16,
 48:25, 49:19             162:2                    Barrel [9] - 102:16,      Bill [1] - 15:4             134:24, 136:11,
architect [7] - 10:15,   attacking [1] - 113:23     103:14, 104:15,          binder [1] - 31:24          136:15, 137:17,
 11:6, 11:13, 11:19,     attempting [1] - 41:15     105:1, 105:15,           bit [5] - 49:21, 69:2,      137:22, 138:23,
 15:1, 61:4, 81:5        attention [4] - 51:11,     105:24, 116:4, 116:5      69:25, 81:10, 111:9        139:13, 139:18,
architect's [1] - 59:3    74:5, 76:20, 103:25      base [1] - 10:4           bite [1] - 162:14           140:2, 141:10,
architects [3] -         Attorney [1] - 1:15       based [9] - 29:21,        blank [1] - 84:8            142:4, 142:6,
 120:17, 128:12,         attorney [5] - 26:6,       48:12, 80:8, 81:7,       blanks [1] - 68:15          142:10, 142:20,
 131:21                   32:11, 45:7, 49:8,        81:16, 84:14, 86:22,     blast [7] - 16:15,          142:24, 143:18,
ARCHITECTS [1] - 1:6      50:8                      119:25, 122:4             17:10, 18:22, 19:11,       144:1, 144:5,
architects' [1] -        attorneys [4] - 64:12,    basic [3] - 67:1, 98:2,    19:18, 20:11, 54:9         144:11, 145:1,
 128:13                   68:5, 68:9, 69:7          143:16                   blast" [1] - 17:6           145:25, 146:5,
architectural [7] -      attributable [10] -       basis [9] - 7:18, 10:3,   blasts [2] - 16:16, 54:7    146:7, 146:23,
 80:7, 84:12, 84:17,      109:12, 126:14,           14:22, 15:6, 26:14,      block [1] - 46:23           147:1, 147:10,
 94:6, 115:24, 124:4,     127:23, 127:25,           26:18, 32:6, 41:20,      blocked [3] - 116:21,       147:15, 147:23,
 149:12                   128:2, 131:7, 141:6,      136:16                    116:23, 117:1              147:25, 148:6,
architecture [2] -        141:7, 141:18,           baths [1] - 10:18         blow [1] - 111:9            148:11, 148:17,
 10:22, 105:8             141:22                   bear [1] - 149:19                                     149:9, 149:16,
                                                                             blue [1] - 161:25
are.. [1] - 93:19        attuned [1] - 116:22      become [1] - 89:14                                    150:3, 150:14,
                                                                             bolded [1] - 149:21
area [3] - 7:9, 91:20,   audience [1] - 98:3       becomes [1] - 161:24                                  151:21, 152:2,
                                                                             Bonham [8] - 1:17,
 157:4                   August [3] - 1:5,         bedroom [2] - 10:6,                                   154:8, 154:12,
                                                                              83:1, 90:23, 107:2,
areas [1] - 58:22         48:25, 49:4               58:21                                                154:22, 154:25,
                                                                              111:12, 114:11,
argue [14] - 84:2,       author [1] - 147:18       bedrooms [6] - 10:7,                                  155:3, 155:8,
                                                                              118:17, 144:12
 85:16, 85:17, 88:15,    auto [1] - 31:22           10:10, 10:17, 58:22,                                 155:22, 156:2,
                                                                             BONHAM [153] - 3:17,
 88:21, 88:24, 97:19,    automobile [3] - 31:3,     59:17, 110:13                                        156:9, 156:11,
                                                                              74:18, 74:24, 78:13,
 97:21, 99:20, 99:21,     31:18, 33:16             BEFORE [1] - 1:11                                     156:20, 156:22,
                                                                              78:17, 78:20, 79:14,
 107:24, 112:18,                                                                                         158:5, 158:7, 158:9,
                         automobiles [2] - 31:8    before" [1] - 86:19        79:17, 79:20, 80:1,
 149:15, 153:23                                                                                          158:13, 158:25,
                         average [15] - 9:1,       beforehand [2] -           80:22, 81:8, 81:12,
argued [1] - 112:16                                                                                      159:8, 159:16,
                          13:2, 13:25, 25:20,       94:22, 157:9              81:15, 84:5, 84:8,
arguing [6] - 75:7,                                                                                      159:21, 160:4,
                          26:17, 32:15, 35:12,     begin [6] - 63:21,         84:15, 85:10, 85:22,
 82:12, 92:4, 101:3,                                                                                     160:6, 160:12,
                          38:3, 38:5, 38:7,         64:19, 69:11, 72:7,       85:25, 86:8, 86:18,
 112:19, 135:15                                                                                          160:17, 160:19,
                          40:19, 41:1, 41:15,       97:23, 162:1              86:21, 86:23, 87:14,
                                                                                                         161:13, 162:10,
argument [3] - 90:18,     41:25, 44:12             beginning [5] - 6:13,      90:9, 90:14, 90:25,
                                                                                                         163:16
 119:1, 138:12           averaged [2] - 34:18,      12:18, 25:23,             91:5, 92:25, 93:4,
                                                                                                        book [1] - 69:4
aside [1] - 77:6          37:2                      110:20, 155:17            93:8, 93:14, 93:16,
                                                                                                        bookkeeper [7] -
aspects [3] - 25:12,     averages [1] - 13:23      behind [5] - 5:1, 7:22,    93:18, 93:25, 94:3,
                                                                                                         32:21, 32:22, 33:2,
 149:20, 149:21          Aviv [2] - 15:23, 15:24    33:6, 77:1, 132:4         94:10, 95:14,
                                                                                                         33:3, 33:13, 33:14,
Aspire [1] - 34:17       avoiding [1] - 117:6      believer [1] - 8:1         100:12, 100:14,
                                                                                                         39:1
assert [1] - 119:16      award [2] - 126:15,       belive [1] - 139:7         101:23, 102:2,
                                                                                                        bookkeeping [1] -
assist [1] - 34:15        126:24                   below [2] - 42:7,          102:15, 102:18,
                                                                                                         26:23
assisted [2] - 29:11,    awards [1] - 36:8          149:18                    102:21, 103:10,
                                                                              105:7, 105:20,            books [5] - 27:2,
 36:12                   aware [2] - 14:9, 53:12   benefits [1] - 53:20
                                                                              106:1, 106:3,              27:16, 27:19, 28:3,
assists [1] - 133:25     awkward [1] - 88:18       best [1] - 163:23
                                                                              106:11, 109:17,            85:2
associated [2] -                                   better [5] - 98:14,
                                                                              109:22, 110:6,            bore [1] - 40:7
 127:12, 129:10                     B               99:3, 109:3, 126:11,
                                                                                                        bottom [13] - 13:1,
Associates [7] -                                    132:9                     110:10, 110:25,
                         Bachman [1] - 61:8                                   115:1, 116:4,              13:6, 17:11, 25:19,
 18:13, 18:16, 18:19,                              between [25] - 9:1,
                         Bachman's [1] - 108:6                                116:11, 116:13,            25:21, 37:10, 38:16,
 25:6, 25:9, 57:1,                                  17:12, 18:7, 23:11,
                         background [1] - 87:9                                117:10, 118:6,             52:1, 78:9, 79:1,
 92:10                                              28:23, 29:9, 29:18,
                         backup [4] - 3:14,                                   118:13, 119:22,            79:13, 104:9, 112:3
ASSOCIATES [1] - 1:3                                47:11, 48:25, 49:13,
                          3:23, 4:12, 5:1                                     120:5, 121:14,            bounce [2] - 54:18,
Associates' [1] -                                   49:18, 70:9, 99:12,
                         backwards [1] - 92:24                                122:9, 122:13,             55:4
 92:12                                              114:15, 115:18,
                         bad [2] - 101:21,                                    122:17, 122:19,           box [7] - 10:16, 11:14,
assume [2] - 39:6,                                  115:23, 116:16,
                          101:22                                              123:5, 124:7,              13:6, 37:10, 61:21,
 76:1                                               125:7, 126:25,
                         balled [1] - 131:6                                   124:18, 128:5,             61:23, 92:1
assumed [1] - 47:22                                 128:7, 128:9,
                         banners [1] - 32:1                                   128:22, 129:1,            boxes [1] - 10:16
assuming [2] - 4:19,                                134:18, 134:25,
                         bar [1] - 107:9                                      129:4, 129:13,            boy [2] - 88:11, 98:2
 4:21                                               140:21, 141:4
                         Bar [3] - 107:10,                                    130:10, 131:5,            bracket [1] - 70:7
Atlas [8] - 82:14,                                 big [5] - 8:1, 50:18,
                          107:13                                              132:17, 132:21,           brackets [1] - 118:4
 118:15, 119:25,                                    122:22, 131:3, 152:7
                         Bar" [1] - 107:15                                    132:24, 133:4,            break [17] - 55:1,
 121:2, 134:10,                                    bigger [1] - 137:3
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 167 of 183
                                                                          4-4


 57:19, 64:22, 64:25,      but.. [1] - 64:2           101:6, 102:16,           change [2] - 4:22,         32:19, 34:5, 82:17,
 65:14, 69:6, 70:8,        button [1] - 54:10         102:17, 102:18,           147:7                     92:25, 97:9, 97:19,
 70:11, 70:19, 70:25,      buy [5] - 8:2, 36:9,       103:6, 103:12,           changes [2] - 27:21,       105:13, 105:14,
 88:20, 112:21,             53:22, 62:25              104:25, 105:8,            50:13                     113:18, 133:11,
 116:5, 117:8,             buyer [1] - 8:5            105:9, 105:24,           Charge [2] - 2:12, 78:7    134:3, 135:21,
 117:19, 125:16            buyer's [2] - 6:2, 6:15    107:2, 107:3, 107:8,     charge [9] - 64:6,         137:5, 137:13
breaking [1] - 125:14      by" [2] - 110:1, 110:9     108:8, 108:15,            64:16, 73:18, 97:7,      clearer [1] - 43:3
breakout [1] - 76:24                                  109:7, 111:10,            98:23, 100:23,           clearly [3] - 90:14,
                                                      112:11, 114:4,
breaks [2] - 70:25,                   C                                         124:21, 125:13,           90:15, 90:16
 104:6                                                114:5, 114:6,             156:25                   clerk [1] - 57:25
brief [6] - 51:6, 128:8,   CAD [1] - 46:12            114:19, 117:14,          charges [1] - 88:6        CLERK [2] - 161:18,
 133:17, 136:13,           calculate [2] - 12:24,     118:24, 119:14,          chart [1] - 30:25          161:22
 136:21                     36:5                      120:13, 121:23,          chase [2] - 107:17        click [1] - 54:19
briefly [1] - 25:12        calculated [3] - 8:23,     122:4, 123:2, 123:9,     check [3] - 32:1, 32:2    clicking [1] - 55:7
bring [2] - 21:22, 65:1     38:7, 53:24               124:18, 128:12,          checked [1] - 33:13       client [5] - 4:1, 8:4,
brochure [1] - 21:14       calculation [5] -          128:25, 130:4,           checks [1] - 29:5          9:12, 96:7, 107:7
brochures [5] - 6:19,       38:12, 42:1, 44:23,       130:11, 130:13,          chief [1] - 75:20         clients' [1] - 96:4
 8:4, 29:15, 31:13,         45:11, 53:3               130:22, 131:9,                                     clock [4] - 63:19, 64:2,
                                                                               choice [2] - 60:11,
 32:2                      calculations [2] -         131:15, 134:2,                                      64:9, 73:25
                                                                                60:15
broken [2] - 26:16,         25:19, 39:9               134:12, 135:21,                                    close [8] - 6:23, 7:3,
                                                                               choices [4] - 62:5,
 132:3                     calculator [5] - 40:5,     136:3, 136:11,                                      12:22, 27:3, 64:14,
                                                                                66:11, 101:4
brought [2] - 9:12,         40:6, 40:10, 41:6,        137:1, 137:12,                                      85:3, 113:19, 122:16
                                                                               chop [5] - 105:17,
 15:23                      52:7                      138:10, 139:6,                                     closed [4] - 13:7,
                                                                                106:4, 117:12,
bruce [1] - 11:25          calculator] [1] - 40:9     143:5, 144:24,                                      13:22, 27:17, 52:4
                                                                                117:17, 118:3
BRUCE [2] - 163:21,        called.. [2] - 78:24,      152:15, 162:23,                                    closer [1] - 19:25
                                                                               chopped [1] - 148:23
 163:25                     78:25                     163:4                                              Closes [1] - 2:11
                                                                               circle [1] - 79:10
Bruce [3] - 1:22, 63:5,    Cameron [20] - 45:21,     case" [2] - 84:1, 84:4                              closes [1] - 43:19
                                                                               circles [1] - 98:15
 163:11                     45:25, 46:5, 46:24,      case-by-case [1] -                                  closest [1] - 68:3
                                                                               circuit [7] - 75:21,
builder [5] - 14:24,        47:8, 47:13, 47:23,       14:22
                                                                                87:9, 101:16,            closing [9] - 4:8,
 15:9, 15:16, 48:6,         48:3, 49:9, 61:8,        case-specific [1] -
                                                                                112:15, 125:13,           25:20, 38:13, 41:1,
 54:4                       90:15, 91:4, 120:17,      87:25
                                                                                125:15, 137:12            42:25, 43:1, 43:12,
builder's [1] - 14:24       128:13, 129:20,          case.. [1] - 83:24
                                                                               Circuit [29] - 86:16,      64:3, 72:16
builders [1] - 10:23        131:21, 138:21,          cases [14] - 97:21,
                                                                                97:5, 97:7, 97:13,       closings [15] - 4:3,
                            138:24, 139:1, 139:5      103:16, 103:18,
building [13] - 6:3,                                                            101:17, 101:19,           4:6, 26:12, 26:21,
                           CAMERON [2] - 1:6,         103:24, 104:3,
 80:8, 81:6, 84:13,                                                             101:24, 102:10,           28:4, 28:11, 38:9,
                            1:7                       113:6, 115:6, 123:4,
 94:15, 124:3, 124:5,                                                           102:18, 103:3,            38:23, 39:24, 40:25,
 127:9, 127:11,            Cameron's [1] - 139:4      123:12, 124:11,                                     41:17, 42:5, 42:21,
                                                                                103:4, 103:17,
 127:22, 131:20,           cannot [3] - 104:15,       125:1, 132:11,                                      43:23, 44:14
                                                                                104:5, 104:15,
 149:14                     119:16, 133:19            137:8, 137:10                                      clutter [2] - 84:20,
                                                                                105:10, 108:8,
building" [2] - 127:8,     captured [1] - 132:11     cash [2] - 124:10,                                   84:23
                                                                                109:8, 114:2, 114:5,
 129:17                    car [2] - 107:17           129:16                    125:22, 126:8,           CMI [1] - 134:4
buildings [4] - 93:23,     carry [2] - 44:10,        casual [1] - 128:6         126:9, 130:9,            CMR [2] - 1:22, 163:25
 109:13, 111:25,            144:9                    catalog [1] - 59:10        130:11, 130:13,          co [4] - 9:3, 9:7, 9:8,
 127:7                     carrying [1] - 19:23      categories [2] - 30:23,    131:15, 132:2, 137:4      9:9
buildings" [1] - 127:7     carved [1] - 91:10         130:19                   cite [1] - 114:4          co-op [4] - 9:3, 9:7,
built [5] - 14:14,         carving [1] - 91:15       category [1] - 35:15      cited [1] - 124:11         9:8, 9:9
 60:14, 91:9, 91:14        case [98] - 11:15,        causal [5] - 126:25,      cites [1] - 138:10        cobbled [1] - 101:15
bulk [1] - 3:23             14:22, 17:15, 35:4,       127:1, 128:6,            city [1] - 61:10          code [3] - 33:23,
bunch [2] - 54:10,          36:4, 36:6, 45:15,        128:19, 129:5            City [1] - 10:1            35:15, 103:16
 68:15                      53:2, 56:4, 58:14,       center [1] - 68:7         claim [6] - 80:24,        coded [1] - 13:20
burden [13] - 69:23,        59:11, 59:25, 63:21,     certain [6] - 37:3,        119:13, 119:18,          codes [4] - 30:20,
 96:9, 121:21,              67:15, 67:20, 67:21,      58:11, 71:1, 77:11,       121:4, 144:19,            30:21, 30:23, 109:13
 124:13, 127:13,            69:3, 69:13, 69:16,       121:12, 153:6             149:18                   cold [1] - 82:2
 127:18, 128:1,             70:13, 71:10, 71:13,     certainly [3] - 83:16,    claimed [1] - 120:22      collapse [1] - 123:22
 129:22, 130:25,            71:17, 73:25, 74:2,       88:5, 153:23             claiming [4] - 90:25,     collection [1] - 59:24
 131:12, 144:9,             75:2, 75:7, 75:10,       CERTIFICATE [1] -          91:3, 100:16, 126:1      collections [2] -
 144:13                     79:8, 82:3, 82:5,         163:20                   claims [1] - 46:24         56:24, 66:11
business [7] - 22:7,        82:23, 83:6, 86:16,      certify [1] - 163:21      clarified [1] - 59:2      Colonial [1] - 111:25
 29:14, 31:12, 35:11,       87:23, 87:25, 88:2,      chair [1] - 69:19         cleaning [1] - 78:4       column [3] - 13:9,
 42:24, 85:5, 88:7          92:4, 97:5, 99:25,       chance [1] - 50:1         clear [16] - 4:25, 9:4,    52:3, 53:2
 Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 168 of 183
                                                                         4-5


coming [5] - 6:11,        23:19, 103:16,            105:13                    96:15, 97:8, 97:15,       55:10, 56:5, 56:6,
 63:13, 152:21,           136:24                   contest [1] - 60:25        97:21, 98:2, 99:12,       57:16, 57:17, 58:6,
 158:2, 162:21           computer-aided [1] -      contested [2] - 82:12,     99:24, 100:11,            58:7, 66:16, 76:3,
comma [2] - 92:12,        1:25                      88:8                      101:7, 103:7,             76:14, 76:18, 81:8,
 92:13                   concept [7] - 28:15,      context [1] - 94:14        103:12, 108:20,           81:12, 81:15, 85:25,
comment [1] - 94:13       86:13, 97:2, 97:21,      CONTINUED [1] - 5:16       109:1, 110:23,            86:17, 86:18, 86:23,
comments [1] - 87:1       115:15, 150:23,          Continued [1] - 2:6        111:13, 113:4,            90:4, 90:25, 91:2,
commission [10] -         152:11                   continues [3] - 43:7,      113:9, 113:10,            93:6, 93:25, 95:18,
 8:22, 9:2, 28:21,       concern [2] - 111:4,       43:8, 43:14               113:20, 113:22,           96:18, 96:19, 97:6,
 28:23, 28:24, 29:9,      112:11                   contract [2] - 9:6,        113:24, 114:20,           99:2, 101:10,
 29:10, 37:22, 42:25,    concerned [4] - 13:18,     134:8                     117:14, 119:10,           104:14, 106:9,
 43:10                    35:10, 145:14,           contractors [1] - 54:3     119:11, 119:15,           106:10, 106:11,
commissions [9] -         154:10                   contracts [1] - 8:14       120:23, 121:10,           110:10, 112:23,
 7:10, 12:22, 13:3,      concluded [1] - 150:5     contributed [1] -          123:12, 123:18,           118:18, 120:5,
 41:16, 43:25, 44:5,     condensed [1] - 17:18      130:19                    124:4, 125:24,            120:18, 122:9,
 44:25, 59:5, 128:17     conditional [1] - 58:5    contribution [2] -         126:3, 126:13,            124:6, 124:7,
committed [3] -          conditions [1] -           11:5, 11:13               132:16, 133:20,           124:24, 128:23,
 136:19, 138:8,           133:21                   contributorily [1] -       133:21, 135:14,           129:1, 129:24,
 158:20                  confer [4] - 57:25,        139:1                     143:20, 144:18,           130:2, 132:10,
committee [2] -           83:11, 113:5, 114:11     contributory [4] -         147:17, 149:19,           133:4, 137:22,
 101:20, 132:2           Conference [1] - 2:12      138:2, 139:10,            150:16, 151:14,           141:14, 141:24,
common [9] - 108:22,     conference [1] - 8:6       144:10, 159:2             151:19, 151:24,           144:12, 148:5,
 108:23, 108:24,         confers [1] - 64:11                                  152:3, 152:4, 152:7,      148:15, 148:16,
                                                   conversation [1] -
 151:1, 151:2, 151:3,    confined [1] - 66:21                                 153:6, 153:8              148:17, 149:3,
                                                    48:11
 153:17, 153:18,                                                             copyrightable [2] -        149:4, 154:1, 154:2,
                         confirm [1] - 102:1       cookies [2] - 65:4,
 153:19                                                                       114:1, 116:1              154:11, 154:12,
                         confirms [1] - 163:2       70:17
communities [1] - 7:7                                                        copyrighted [8] -          154:25, 158:4,
                         conflate [1] - 125:5      COOPER [1] - 78:5
community [2] -                                                               116:2, 119:9,             158:7, 159:16,
                         conflicted [1] - 105:10   coordinators [3] -
 12:22, 43:14                                                                 127:23, 127:24,           159:17, 159:21,
                         confuse [1] - 113:14       28:17, 28:20, 28:25
companies [2] - 7:20,                                                         128:2, 141:7, 141:9,      160:4, 160:17,
                         confusing [1] - 99:4      coped [1] - 60:22
 7:21                                                                         141:19                    160:20, 161:9,
                         confusion [1] - 88:12     copied [8] - 47:5,
company [7] - 6:12,                                                          copyrights [11] - 80:9,    163:22
                         conglomeration [1] -       47:8, 60:20, 81:6,
 7:5, 15:24, 26:14,                                                           81:1, 81:17, 81:22,      corrected [1] - 75:1
                          157:7                     82:6, 87:6, 91:13,
 29:21, 29:22                                                                 82:14, 83:23,            correction [4] - 48:3,
                         connected [1] - 22:20      147:18
company's [1] - 30:17                                                         109:24, 113:14,           48:8, 50:6, 50:11
                         connecting [1] - 23:20    copies [7] - 69:20,
compare [2] - 105:1,                                                          121:4, 150:18,           corrections [1] - 50:1
                         consider [10] - 57:13,     76:23, 77:10,
 115:25                                                                       151:23                   correlate [3] - 34:17,
                          92:8, 96:23, 98:23,       119:15, 134:4,
compared [3] - 117:2,                                                        core [1] - 125:7           36:25, 37:4
                          105:21, 106:5,            138:22, 161:11
 151:4, 153:20                                                               corner [1] - 68:8         correlated [2] - 36:18,
                          106:6, 114:17,           copy [20] - 17:17,
comparison [3] -                                                             correct [135] - 6:6,       37:12
                          136:8, 158:19             17:18, 30:13, 34:21,
 115:21, 115:23,                                                              11:7, 12:13, 13:11,      cost [12] - 13:2, 13:8,
                         considered [4] -           67:17, 69:19, 71:25,
 152:19                                                                       13:14, 14:8, 15:3,        13:9, 25:20, 28:16,
                          29:10, 125:7, 125:8,      86:13, 86:14, 99:24,
competent [1] -                                                               18:10, 18:21, 20:15,      35:3, 35:11, 40:18,
                          152:12                    100:2, 119:11,
 124:16                                                                       20:16, 21:9, 21:21,       52:3, 53:9, 53:10
                         consistent [3] - 8:20,     129:19, 133:22,
complaining [3] -                                                             22:22, 23:5, 23:8,       costs [17] - 37:23,
                          13:24, 14:1               133:23, 134:4,
 4:16, 4:17, 4:18                                                             23:18, 24:3, 26:10,       38:18, 127:16,
                         constituent [1] - 149:7    134:6, 149:19, 151:5
                                                                              27:3, 27:13, 27:16,       129:25, 130:1,
completely [4] -         constitute [1] - 135:23   copying [17] - 80:24,
                                                                              28:2, 28:13, 28:19,       130:16, 130:24,
 47:21, 59:10, 64:9,     constitutes [1] - 143:4    81:2, 82:5, 83:6,
                                                                              30:3, 31:9, 34:9,         132:5, 132:6,
 153:25                  constrict [1] - 110:14     84:3, 84:4, 86:13,
                                                                              34:12, 34:25, 36:3,       139:21, 139:22
complex [2] - 69:14,     constructed [1] -          87:5, 91:24, 115:20,
                                                                              37:25, 38:3, 38:6,       counsel [3] - 42:15,
 124:1                    124:3                     115:24, 116:23,
                                                                              38:11, 38:23, 38:24,      63:10, 103:8
complicated [1] - 98:6   constructing [4] -         128:2, 149:6, 151:8,
                                                                              39:3, 39:6, 41:7,        count [2] - 64:3,
complimenting [1] -       80:7, 81:6, 84:13,        153:21
                                                                              41:8, 41:22, 42:23,       136:23
 123:6                    84:18                    Copying [2] - 86:24,
                                                                              44:2, 45:19, 46:16,      counts [1] - 134:6
components [1] -         consultant [1] - 29:3      155:14
                                                                              46:19, 46:20, 46:21,     couple [10] - 33:22,
 149:14                  consulting [1] - 6:5      copyright [65] - 14:10,
                                                                              47:17, 47:24, 48:19,      39:9, 54:6, 56:20,
components.. [1] -       contain [1] - 119:9        15:13, 18:18, 25:8,
                                                                              50:3, 52:22, 53:6,        58:14, 75:21, 96:3,
 94:16                   containing [1] -           46:24, 62:5, 66:12,
                                                                              53:10, 54:8, 54:11,       99:22, 108:1, 115:6
computer [7] - 1:25,      127:22                    81:18, 82:13, 86:2,
                                                                              54:13, 54:21, 55:8,      course [5] - 88:15,
 22:19, 22:20, 23:15,    contending [1] -           87:4, 93:23, 94:6,
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 169 of 183
                                                                          4-6


 97:8, 112:15,             CROSS-                     129:8, 131:24            117:24, 118:14,           46:6, 46:14, 46:25,
 129:24, 155:4              EXAMINATION [1] -        deduction [2] - 36:5,     119:13, 119:16,           50:22, 56:21, 58:15,
Court [20] - 1:22, 31:6,    16:6                      53:17                    119:18, 120:1,            58:20, 59:3, 60:24,
 39:10, 59:2, 74:6,        cross-examined [1] -      defendant [26] -          120:4, 120:20,            61:23, 62:2, 62:4,
 74:11, 76:9, 80:23,        135:20                    66:13, 76:6, 76:8,       121:16, 122:6,            66:9, 80:8, 81:7,
 97:13, 99:23,             cured [1] - 154:10         76:12, 76:17, 118:1,     158:21, 160:1             84:14, 91:19, 93:23,
 100:24, 103:5,            customer [4] - 7:6,        118:11, 119:16,         defenses [1] - 96:4        94:17, 109:12,
 103:9, 104:24,             7:23, 8:6, 43:17          123:15, 127:17,         defines [1] - 132:5        113:25
 109:24, 113:17,           customers [3] - 16:13,     127:25, 129:22,         definitely [2] - 8:20,    designation [1] - 78:8
 123:6, 145:11,             17:8, 43:18               130:25, 136:20,          44:15                    designed [1] - 46:12
 161:10                    cut [3] - 63:19, 74:3,     138:6, 138:7,           definition [4] - 147:5,   designer [2] - 10:15,
court [35] - 4:4, 4:10,     118:2                     140:22, 142:18,          147:9, 147:10,            61:5
 4:11, 4:14, 4:19,         cutting [2] - 110:20,      146:12, 148:18,          159:12                   designer/architect [1]
 4:20, 4:22, 5:5, 12:1,     147:2                     148:25, 153:25,         definitions [1] - 132:3    - 14:25
 57:25, 58:12, 60:13,                                 154:3, 156:4, 158:20    degree [1] - 147:19       designs [5] - 56:25,
 63:3, 63:9, 64:11,                                  Defendant [2] - 85:23,
                                      D                                       deliberate [2] - 71:4,     59:25, 62:6, 66:12,
 68:8, 68:21, 71:3,                                   157:7                    162:19                    88:8
 75:15, 98:19, 98:24,      d/b/a [1] - 1:7           Defendant's [14] -       deliver [1] - 4:1         desk [2] - 77:11, 162:4
 107:2, 113:13,            daily [1] - 36:10          3:16, 12:3, 12:8,       demand [2] - 108:10,      detail [1] - 104:6
 119:14, 125:1,            damages [3] - 126:16,      28:7, 28:11, 29:25,      109:11                   detailed [7] - 33:5,
 125:2, 135:17,             126:18, 157:7             30:16, 37:8, 51:21,     denied [29] - 96:16,       36:17, 37:6, 44:20,
 135:18, 136:5,            dance [1] - 123:17         52:1, 80:11, 127:10,     108:20, 108:21,           53:25, 83:16, 115:20
 136:17, 145:18,           data [1] - 54:16           127:11, 159:23           109:18, 109:21,          details [1] - 6:9
 161:16, 161:23,           date [10] - 12:23,        defendant's [5] -         109:22, 110:23,          detective [2] - 107:14,
 162:17, 163:13             27:10, 47:11, 49:14,      12:14, 51:12, 58:13,     117:24, 117:25,           107:16
court's [1] - 64:2          49:22, 50:4, 75:16,       158:17, 159:8            148:7, 149:23,           determine [4] - 97:17,
Court's [4] - 3:25,         130:7, 130:8, 145:2      Defendants [6] - 1:8,     150:9, 150:11,            115:22, 126:16,
 58:15, 76:20, 82:9        dates [2] - 4:8, 71:3      1:20, 2:10, 81:19,       152:4, 152:7,             158:18
courtesy [1] - 76:23       DAVID [1] - 1:11           81:23, 85:21             152:21, 153:22,          determined [3] -
courthouse [1] - 68:4      day-to-day [1] - 7:18     defendants [13] -         155:11, 156:3,            127:3, 129:8, 131:24
courtroom [4] - 41:21,     days [6] - 6:16, 7:3,      56:13, 56:15, 58:11,     156:4, 157:17,           determining [2] -
 45:12, 68:22, 75:19        7:8, 53:20, 71:18         83:7, 119:8, 119:12,     158:3, 158:22,            115:24, 155:20
courts [5] - 101:16,       de [1] - 113:5             124:13, 124:15,          158:23, 159:5,           developer [3] - 14:21,
 101:17, 114:17,           deal [3] - 9:7, 10:20,     126:14, 139:3,           159:24, 160:10,           29:2, 60:12
 125:3, 135:24              43:17                     149:22, 150:9,           160:14                   developer/builder [1]
covered [5] - 22:18,       deals [1] - 133:16         158:10                  denied" [5] - 111:5,       - 6:3
 37:21, 86:3, 105:24,      dealt [1] - 134:10        Defendants' [24] -        112:9, 150:13,           developers [1] - 10:23
 143:19                    December [9] - 30:9,       123:22, 126:24,          150:14, 152:10           developers/sellers [1]
covers [1] - 86:2           30:18, 31:18, 34:9,       127:1, 127:3, 127:5,    denied.. [1] - 151:14      - 8:14
CPA [2] - 13:19, 27:4       35:21, 38:10, 43:23,      127:13, 127:17,         denies [1] - 153:6        development [4] -
crafted [1] - 143:4         44:1, 44:5                127:18, 128:7,          deny [2] - 151:10,         19:3, 43:8, 43:15,
create [2] - 120:18,       decide [3] - 48:15,        129:7, 129:8,            157:12                    60:18
 138:25                     70:25, 83:16              129:13, 131:24,         denying [1] - 134:11      diagram [1] - 72:6
created [7] - 16:25,       decided [8] - 48:5,        132:4, 132:21,          depictions [1] - 14:14    dial [1] - 37:11
 26:11, 44:18, 90:18,       49:1, 49:19, 92:23,       139:18, 142:24,         deposition [18] -         dictate [1] - 68:11
 91:1, 139:3, 147:18        105:9, 114:21,            146:11, 153:4,           17:15, 17:18, 17:25,     dictated [10] - 61:9,
creating [2] - 44:4,        144:9, 162:23             155:12, 157:15,          18:3, 22:9, 27:5,         66:5, 108:10,
 129:18                    deciding [1] - 102:13      157:17, 160:9            27:8, 27:13, 27:15,       109:10, 110:1,
creation [1] - 134:5       decision [4] - 50:5,      defendants' [9] -         27:23, 46:1, 48:21,       110:5, 110:7, 110:9,
creative [4] - 6:11,        103:9, 104:14,            127:4, 129:14,           49:18, 49:21, 49:24,      110:17, 110:18
 101:1, 101:4               104:24                    130:2, 131:25,           50:6, 50:11, 64:7        difference [15] -
creativity [3] - 62:4,     decisions [4] - 101:1,     132:7, 141:5,           depth [1] - 10:9           23:11, 28:23, 29:9,
 66:11, 147:20              101:4, 104:19             142:22, 160:15,         derivative [1] - 134:6     99:11, 105:15,
credit [3] - 11:21,        deduct [2] - 35:2,         160:23                  derived [2] - 7:10,        114:14, 114:15,
 48:12, 48:13               41:16                    defending [1] - 35:3      59:4                      125:6, 134:18,
Cross [1] - 2:7            deducted [1] - 124:14     defense [24] - 59:6,     described [1] - 14:6       134:25, 140:21,
cross [1] - 135:20         deductible [4] - 12:25,    69:24, 70:8, 70:12,     descriptions [1] -         141:4, 142:17,
CROSS [1] - 16:6            123:15, 123:16,           72:16, 73:21, 80:20,     36:18                     143:12, 143:13
Cross-Examination           139:21                    81:20, 96:14, 111:7,    deserve [1] - 67:5        different [21] - 11:19,
 [1] - 2:7                 deducting [3] - 127:4,     111:21, 115:12,         design [22] - 45:25,       12:12, 31:12, 34:11,
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 170 of 183
                                                                          4-7


 37:5, 47:22, 59:14,       distributing [1] -       131:12, 131:13           48:12, 48:16, 49:1,        137:11
 60:9, 60:16, 60:17,        136:24                 down [50] - 8:3, 8:5,     49:7, 49:19, 50:20,       Empire [1] - 105:9
 61:16, 62:4, 63:4,        distributions [1] -      8:7, 10:6, 13:1,         54:7, 54:9                employees [3] - 6:24,
 66:11, 91:16, 95:22,       16:9                    40:23, 46:22, 48:5,     E-Mail [1] - 17:6           31:11, 54:2
 95:23, 104:17,            District [1] - 115:6     53:10, 56:11, 62:21,    e-mails [7] - 16:13,       encompass [1] - 94:7
 120:19, 132:11,           DISTRICT [2] - 1:1,      64:16, 66:4, 68:8,       16:15, 18:7, 18:22,       encourages [1] -
 136:25                     1:1                     72:3, 72:9, 73:1,        19:12, 54:12, 74:9         133:25
differentiate [1] - 6:22   divide [7] - 36:16,      73:8, 73:11, 74:4,      EaDo [16] - 12:17,         encouraging [1] -
differently [1] - 138:23    41:1, 41:17, 52:9,      74:8, 75:14, 75:18,      12:18, 14:7, 17:10,        138:9
difficult [2] - 33:1,       52:15, 52:18, 52:22     77:4, 77:5, 78:1,        18:8, 18:12, 18:20,       end [9] - 3:5, 6:14,
 101:8                     divided [8] - 38:22,     78:3, 82:16, 89:3,       20:10, 24:10, 24:12,       27:3, 27:7, 64:4,
dining [3] - 10:6,          39:4, 39:24, 41:24,     90:3, 93:18, 95:1,       25:4, 34:16, 36:13,        103:13, 119:23,
 10:10, 100:8               42:21, 52:4, 53:4,      98:16, 104:6,            36:22, 90:19, 122:1        122:16
dinner [1] - 54:5           53:8                    108:15, 109:18,         Eales [1] - 131:15         ended [5] - 45:21,
dire [1] - 141:13          dividing [1] - 38:9      114:4, 117:7, 117:8,    early [5] - 21:9, 65:4,     47:13, 47:25, 55:6,
direct [13] - 15:6,        DIVISION [1] - 1:2       118:25, 123:22,          65:11, 70:14, 145:18       107:12
 28:16, 29:11,             division [2] - 39:1,     125:15, 125:16,         earn [4] - 5:25, 9:14,     ending [1] - 155:17
 115:23, 119:3,             40:1                    132:3, 137:2,            43:25, 157:3              ends [2] - 27:6, 115:11
 125:5, 125:7, 128:9,      DMCA [5] - 133:16,       140:13, 145:21,         earned [1] - 5:22          engineering [1] -
 128:12, 128:14,            133:19, 135:23,         149:17, 149:18,         earning [2] - 7:10,         108:17
 128:18, 129:5, 138:9       137:8, 142:18           152:21                   44:4                      entering [1] - 66:25
Direct [1] - 2:6           doctrine [20] - 96:6,   down.. [1] - 109:5       easel [1] - 14:6           entertainment [1] -
DIRECT [1] - 5:16           96:13, 96:14, 96:15,   downhill [2] - 118:7,    easier [2] - 83:5,          36:1
directed [3] - 137:18,      96:22, 96:23, 107:1,    118:10                   162:12                    Entertainment" [1] -
 144:2, 158:25              108:9, 108:19,         downstairs [1] - 59:17   easiest [1] - 74:13         35:15
directing [1] - 138:21      110:22, 114:3,         downstream [1] -         eat [5] - 65:3, 65:11,     entire [6] - 6:13, 6:25,
directly [14] - 28:21,      114:19, 131:5,          136:24                   65:14, 70:18, 162:14       7:4, 9:1, 76:9,
 29:15, 34:19, 36:12,       150:24, 151:6,         downtown [2] -           effect [4] - 88:22,         126:21
 36:19, 36:25, 37:4,        151:13, 152:18,         107:14, 162:18           148:3, 159:15,            entirety [1] - 105:23
 37:12, 47:16, 60:22,       153:5, 153:16,         downtown-type [1] -       159:24                    entitled [8] - 35:2,
 69:4, 92:13, 102:16,       153:24                  107:14                  effectuated [1] - 129:6     112:2, 120:2,
 116:5                     document [3] - 17:5,    draft [1] - 137:14       effort [3] - 11:18,         120:11, 120:24,
directs [1] - 29:18         54:15, 55:12           drafting [1] - 69:5       25:24, 25:25               126:13, 146:11,
disagree [11] - 61:6,      documentation [3] -     draw [3] - 45:21,        efforts [2] - 42:24,        163:23
 84:21, 84:22,              19:5, 26:7, 56:3        47:14, 51:11             44:3                      entries [3] - 34:11,
 100:12, 100:13,           documents [2] - 19:7,   drawing [5] - 18:9,      eight [6] - 7:16, 61:14,    35:20, 36:12
 102:15, 103:10,            42:4                    18:12, 18:15, 18:19,     73:12, 161:14,            entry [5] - 23:25, 24:8,
 113:16, 132:9,            dollars' [1] - 36:20     18:20                    161:19, 161:24             34:23, 39:18, 154:3
 151:9, 152:6              done [17] - 42:20,      drawings [1] - 20:13     either [7] - 18:19,        equals [1] - 136:4
disagreement [2] -          45:25, 56:25, 73:23,   drawn [6] - 47:20,        38:25, 62:25, 79:11,      error [4] - 51:21, 53:1,
 132:17, 142:13             75:24, 94:22, 97:20,    47:25, 48:22, 48:23,     92:13, 97:19, 153:5        53:12, 101:6
disagreements [1] -         98:12, 108:7,           115:4                   elapse [1] - 72:22         especially [2] - 74:7,
 148:20                     112:23, 115:5,         drive [1] - 91:20        element [2] - 81:3,         105:16
discovery [3] -             119:1, 124:9,          driving [1] - 8:9         82:11                     essentially [6] - 54:1,
 108:25, 151:4,             132:24, 152:16,        drop [1] - 92:14         Elements [1] - 141:18       54:9, 85:25, 86:4,
 153:20                     157:3, 162:17          due [2] - 9:19, 141:3    elements [19] - 80:24,      115:7, 122:23
discuss [3] - 68:9,        door [4] - 3:8, 69:2,   dueling [2] - 86:4,       81:4, 82:10, 82:17,       establish [8] - 80:9,
 88:21, 103:12              106:4, 113:14           115:2                    83:18, 97:3, 97:16,        81:13, 81:17, 81:21,
discussed [2] - 25:13,     doors [2] - 68:23,      duplicate [1] - 144:4     102:7, 102:13,             83:23, 84:9, 92:10,
 130:12                     149:14                 during [1] - 24:5         104:12, 109:12,            124:15
discussing [2] - 3:5,      double [8] - 59:16,     Dynamics [1] - 108:17     113:20, 115:18,           established [1] - 81:4
 147:16                     67:24, 74:19, 74:20,                             116:16, 125:16,           estate [1] - 7:21
discussion [2] -            74:23, 75:1, 162:5,              E               149:7, 149:12,            estimate [1] - 17:12
 71:11, 106:16              162:11                                           152:1, 152:17             estimates [1] - 71:16
dispute [1] - 137:19       double-spaced [6] -     e-mail [25] - 16:16,
                                                                            eleven [2] - 162:1,        evening [1] - 145:7
distinction [3] - 29:18,    67:24, 74:19, 74:20,    17:7, 17:10, 17:13,
                                                                             162:4                     event [1] - 68:2
                            74:23, 75:1, 162:11     18:25, 19:11, 19:18,
 128:9, 130:5                                                               Ellen [1] - 161:13         eventually [1] - 83:9
                           double-spacing [1] -     20:11, 45:14, 45:18,
distracted [1] - 136:7                                                      Ellen's [2] - 77:10,       evidence [47] - 42:1,
                            162:5                   47:3, 47:5, 47:8,
distribute [2] - 16:12,                                                      162:3                      58:16, 59:21, 59:22,
                           doubt [3] - 102:10,      47:11, 47:23, 48:9,
 135:13                                                                     Ellison [2] - 128:11,       67:12, 78:15, 91:3,
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 171 of 183
                                                                          4-8


 91:9, 91:14, 98:23,         20:19, 21:23, 21:25,        100:18, 113:3             falls [1] - 6:17              116:13
 107:18, 110:17,             24:1, 25:15, 26:1,         expression [11] -          false [7] - 47:24, 48:8,    finish [1] - 74:7
 120:16, 120:25,             26:2, 28:7, 28:11,          97:10, 99:12, 99:25,        48:10, 48:16, 49:1,       finished [1] - 8:15
 121:9, 121:16,              28:24, 29:25, 30:2,         100:10, 100:19,             49:9, 49:20               finishes [1] - 6:8
 121:18, 121:19,             30:8, 30:16, 31:2,          101:8, 108:24,            Fannin [2] - 1:16, 1:18     Firm [1] - 1:20
 121:20, 121:22,             32:20, 33:14, 33:16,        113:5, 113:11,            far [11] - 23:19, 35:10,    firms [1] - 98:13
 124:4, 124:16,              35:20, 37:16, 38:8,         113:23                      63:16, 65:16, 77:25,      first [50] - 16:20,
 127:14, 127:19,             38:15, 38:19, 40:16,       Expression [1] - 99:19       123:23, 145:7,              16:23, 21:1, 21:8,
 129:23, 129:25,             41:10, 42:20, 45:16,       expressions [7] -            145:14, 148:3,              22:25, 38:21, 49:6,
 130:22, 133:13,             46:6, 46:25, 51:12,         96:16, 98:1, 108:9,         154:10, 155:12              51:11, 58:21, 60:10,
 134:2, 135:16,              51:21, 52:1, 55:23,         108:21, 109:10,           farmed [1] - 87:10            69:18, 70:19, 72:3,
 135:19, 136:6,              55:25, 57:3                 150:25, 153:16            fashion [1] - 81:2            72:13, 72:17, 72:23,
 138:13, 138:15,            exhibit [14] - 3:24, 5:3,   expressions.. [2] -        favor [1] - 131:14            73:24, 78:14, 80:2,
 138:19, 139:8,              12:3, 13:5, 20:6,           110:23, 151:20            features [2] - 94:15,         82:1, 82:11, 86:9,
 140:6, 140:18,              20:7, 20:22, 25:17,        exquisite [1] - 104:6        149:13                      86:16, 86:22,
 144:8, 144:14,              26:3, 35:14, 41:7,         extend [1] - 162:6         February [1] - 13:16          101:15, 103:6,
 144:16, 144:17,             44:23, 45:11, 54:15        extent [2] - 91:24,        federal [3] - 75:15,          108:14, 110:7,
 144:21, 151:5,             exhibits [13] - 3:4,         148:25                      98:19, 114:9                113:17, 115:2,
 151:8, 152:12,              20:3, 32:12, 56:18,        external [3] - 108:10,     fees [7] - 34:6, 34:9,        116:4, 116:9,
 153:21                      56:22, 56:24, 57:11,        109:10, 109:12              34:14, 34:20, 34:21,        116:11, 116:12,
evidentiary [2] -            58:2, 59:9, 60:13,         extra [2] - 132:19,          35:3, 35:10                 116:20, 117:10,
 65:18, 144:15               62:12, 65:24, 66:19         137:14                    feet [2] - 61:15              119:7, 121:15,
exact [3] - 27:9, 49:14,    exists [2] - 115:18,        extraneous [1] - 61:12     Feist [6] - 103:6,            123:13, 128:6,
 49:22                       116:16                                                  104:4, 104:25,              130:18, 135:11,
exactly [10] - 22:4,        expand [1] - 28:8
                                                                   F                 105:1, 105:14,              149:5, 149:11,
 26:5, 50:5, 57:14,         expense [7] - 29:18,                                     113:18                      150:9, 153:3,
 62:3, 66:10, 75:12,         30:20, 31:3, 31:22,        F.3d [1] - 114:4                                         155:14, 155:16,
                                                                                   few [4] - 54:12, 59:14,
 100:9, 141:20, 142:7        33:16, 41:16, 125:7        facilitates [1] - 133:25                                 158:16
                                                                                     86:22, 113:4
EXAMINATION [4] -           expenses [46] - 4:2,        fact [10] - 27:19,                                     fits [1] - 6:15
                                                                                   fewer [1] - 50:19
 5:16, 16:6, 51:9,           9:16, 12:25, 13:3,           27:24, 37:3, 47:18,                                  five [15] - 3:9, 12:12,
                                                                                   fifth [1] - 18:1
 55:21                       26:16, 26:18, 29:11,         60:16, 68:21, 107:2,                                   57:18, 57:19, 57:21,
                                                                                   Fifth [17] - 97:5, 97:7,
Examination [3] - 2:6,       29:13, 29:20, 30:9,          119:25, 150:17,                                        66:19, 67:5, 69:25,
                                                                                     97:13, 102:10,
 2:7, 2:8                    30:17, 30:24, 31:18,         151:22                                                 89:2, 115:2, 120:13,
                                                                                     102:18, 103:3,
examined [1] - 135:20        33:16, 33:21, 35:5,        factfinder [2] - 102:12,                                 145:16, 161:15,
                                                                                     103:4, 103:17,
example [20] - 9:11,         36:1, 36:11, 36:21,          104:11                                                 161:20, 161:23
                                                                                     104:5, 104:15,
 23:19, 31:6, 33:20,         38:8, 39:22, 41:13,        facto [1] - 113:5                                      five-minute [2] -
                                                                                     105:10, 108:8,
 43:23, 59:11, 99:19,        41:17, 42:5, 42:21,        factors [13] - 108:10,                                   57:18, 57:19
                                                                                     114:2, 114:5,
 100:7, 100:15,              44:3, 44:17, 44:21,          109:11, 125:25,                                      fixed [2] - 154:6, 155:4
                                                                                     130:11, 130:13,
 107:6, 110:2,               44:24, 123:15,               126:5, 127:23,                                       fleshed [1] - 132:12
                                                                                     137:4
 111:24, 123:24,             123:16, 124:13,              128:2, 131:6,                                        fleshes [1] - 133:18
                                                                                   figure [1] - 124:16
 124:1, 124:2,               124:16, 125:6,               131:13, 141:3,                                       floor [12] - 7:12, 10:7,
                                                                                   figured [1] - 160:20
 124:10, 128:13,             125:21, 127:4,               141:6, 141:8,                                          10:11, 21:2, 21:6,
                                                                                   file [1] - 132:25
 129:20, 130:16,             127:15, 127:18,              141:18, 141:22                                         21:20, 55:2, 55:9,
                                                                                   filed [12] - 27:24, 28:5,
 137:9                       129:8, 129:10,             Facts [1] - 78:15                                        58:21, 58:22, 58:23,
                                                                                     47:18, 48:17, 48:19,
examples [2] - 20:13,        130:19, 131:13,            facts [1] - 88:25                                        100:8
                                                                                     76:20, 121:16,
 123:25                      131:25, 132:5,             fail [1] - 124:15                                      floors [1] - 59:16
                                                                                     128:8, 133:17,
Excel [1] - 39:5             139:21                     Faire [1] - 106:12                                     Flores [1] - 123:1
                                                                                     133:18, 136:13,
except [3] - 140:17,        expert [3] - 79:6, 79:8,    faire [18] - 106:25,                                   flow [3] - 108:22,
                                                                                     144:8
 155:13, 155:14              157:2                        107:13, 108:2,                                         151:1, 153:18
                                                                                   fill [2] - 4:21, 68:16
excluded [1] - 58:9         experts [1] - 120:15          108:8, 108:9,                                        fluff [1] - 112:1
                                                                                   filter [2] - 102:12
excludes [2] - 108:9,       explain [5] - 13:17,          108:20, 109:9,                                       fly [1] - 97:22
                                                                                   filtered [1] - 152:18
 109:9                       80:23, 109:3,                110:22, 111:24,                                      focused [3] - 6:24,
                                                                                   filtering [1] - 102:11
exclusive [1] - 87:5         120:10, 124:9                114:15, 114:17,                                        7:5, 29:23
                                                                                   filtration [3] - 104:10,
excuse [1] - 131:12         explained [3] - 22:9,         150:23, 150:25,                                      folks [1] - 71:8
                                                                                     104:11, 152:16
excused [2] - 77:19,         28:16, 136:21                151:13, 152:17,                                      follow [3] - 32:4,
                                                                                   Fina [2] - 47:5, 47:8
 77:20                      explaining [2] - 99:14,       152:18, 153:5,                                         55:16, 69:20
                                                                                   final [1] - 101:14
Exhibit [46] - 3:13, 4:5,    100:22                       153:16                                               following [1] - 76:7
                                                                                   finally [1] - 54:14
 4:11, 5:4, 12:8,           explains [1] - 97:16        fairly [2] - 13:24,
                                                                                   financial [1] - 12:20       footage [1] - 6:10
 12:14, 16:18, 16:19,       export [1] - 32:25            93:14
                                                                                   fine [6] - 65:12, 71:16,    footnote [2] - 78:8,
 16:21, 18:11, 20:18,       expressed [2] -             fall [1] - 152:17
                                                                                     72:1, 78:21, 78:22,         116:13
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 172 of 183
                                                                          4-9


footnotes [1] - 75:5                                   124:16, 127:4,            highlighted [4] -           146:4, 146:14,
                                      G
footprint [7] - 59:12,                                 127:5, 127:10,             93:12, 102:19,             146:16, 146:19,
  59:14, 60:9, 60:11,      gaps [1] - 4:21             127:13, 127:17,            103:19                     150:19, 151:16,
  61:8, 61:14, 66:22       garage [3] - 10:5,          129:9, 129:13,            himself [1] - 46:12         152:23, 154:2,
footprints [4] - 9:25,      10:18, 58:21               129:22, 130:2,            history [1] - 122:4         155:7, 156:23,
  21:1, 60:17              Gary [1] - 9:11             131:25, 132:7             HITTNER [1] - 1:11          157:13, 157:20,
FOR [1] - 1:1              general [7] - 13:20,       ground [1] - 87:10         hold [15] - 11:22, 35:6,    157:25, 159:4,
foreclosed [1] -            29:5, 30:11, 31:5,        guess [4] - 15:12,          42:8, 49:15, 70:20,        159:17, 160:7,
  151:18                    45:9, 107:1, 130:24        78:6, 87:10, 155:22        90:11, 92:18, 92:19,       161:3, 162:5,
foregoing [3] - 75:12,     generally [11] - 29:8,     guidance [1] - 163:10       92:20, 95:4, 101:11,       163:15, 163:16,
  145:3, 163:21             64:6, 70:3, 87:24,        guys [2] - 98:10,           101:12, 111:18,            163:17
forget [8] - 63:21,         88:3, 88:6, 113:21,        151:15                     122:12, 133:5             HONORABLE [1] -
  69:10, 75:1, 77:6,        123:25, 130:4,                                       holder's [1] - 87:5         1:11
  78:4, 85:16, 144:23,      130:5, 131:2                         H               holidays [1] - 7:4         hook [1] - 129:20
  163:13                   gentlemen [2] - 57:9,                                 home [12] - 6:3, 6:4,      hope [1] - 25:12
                            71:20                     H-16-CV-1427 [1] - 1:4                                horizontally [1] -
form [14] - 3:22, 4:7,                                                            6:9, 6:14, 7:10, 8:15,
                           Georgian [1] - 110:12      H.E.B [1] - 35:23                                      61:15
  5:2, 68:17, 69:4,                                                               9:14, 13:10, 38:18,
                           get.. [1] - 57:24          half [3] - 10:17, 26:13,                              hot [1] - 71:7
  99:17, 122:24,                                                                  40:18, 52:3, 53:9
                           giant [2] - 59:9, 59:24     145:15                                               hour [2] - 74:15,
  122:25, 140:4,                                                                 home" [1] - 13:8
  143:23, 152:25,          gifts [2] - 36:7, 36:11    Hallmark [1] - 123:1                                   145:15
                                                                                 homes [8] - 5:23,
  154:13, 154:14,          given [8] - 4:13, 41:17,   hallmark [1] - 123:5                                  house [11] - 8:2, 8:10,
                                                                                  6:24, 12:21, 13:7,
  161:7                     41:18, 42:21, 69:15,      hallway [1] - 76:24         52:4, 53:8, 59:4,          10:4, 13:25, 23:20,
formal [1] - 119:10         71:2, 106:9, 163:10       hand [2] - 23:3,            141:12                     43:6, 43:9, 43:10,
forms [1] - 139:14         go-round [2] - 73:10,       100:23                    honestly [1] - 83:14        43:12, 43:13, 43:19
formula [2] - 39:5,         74:25                     handles [1] - 50:8         Honor [115] - 3:13,        housekeeping [1] -
  130:21                   Google [6] - 21:25,        hands [1] - 40:10           3:24, 4:18, 5:14,          75:21
forth [7] - 121:1,          22:2, 22:5, 22:17,        hang [9] - 51:18, 64:5,     12:3, 12:6, 16:2,         houses [7] - 7:6, 8:13,
  121:9, 123:21,            24:9, 24:18                68:24, 109:5,              19:18, 31:15, 32:12,       8:18, 34:16, 36:14,
  128:8, 129:10,           government [1] -            122:11, 135:5,             33:8, 35:9, 39:8,          111:25, 128:17
  144:13, 144:21            111:25                     142:8, 148:14,             40:10, 40:22, 50:14,      HOUSTON [1] - 1:2
forward [1] - 81:25        grab [4] - 40:8, 70:19,     155:24                     51:2, 51:6, 51:14,        Houston [3] - 1:16,
foundation [1] - 10:4       135:4, 162:14             hard [2] - 33:25, 103:9     51:17, 56:1, 56:7,         1:19, 1:21
four [7] - 7:3, 25:4,      grabbing [1] - 137:2       harmed [1] - 106:24         56:13, 56:18, 57:1,       hundred [2] - 54:12,
  50:19, 89:1, 124:24,     grant [1] - 121:7          have.. [1] - 88:14          57:7, 57:17, 58:7,         99:5
  158:2, 161:16            granted [19] - 117:22,     he" [1] - 78:24             58:9, 59:8, 60:10,        hundreds [2] - 45:1
frame [1] - 27:9            117:23, 121:21,           head [2] - 19:19, 68:7      60:21, 61:6, 62:1,        hung [1] - 146:6
freestanding [1] -          137:20, 137:25,           heading [1] - 144:24        63:1, 63:2, 63:15,        hurts [3] - 83:19,
  140:12                    148:24, 148:25,           Headnote [1] - 149:3        63:23, 63:25, 65:9,        101:6, 117:18
Friday [15] - 3:5, 3:14,    149:23, 150:9,            hear [6] - 69:22,           66:8, 66:17, 67:11,
  3:21, 4:16, 9:18,         154:4, 154:18,             69:24, 70:6, 70:8,         67:14, 72:12, 72:19,                  I
  13:12, 14:6, 45:18,       155:13, 158:15,            70:10, 70:12               73:6, 73:9, 73:12,
                            159:6, 159:14,            heard [7] - 67:3, 67:7,     73:16, 74:10, 76:3,       idea [22] - 7:22, 41:13,
  45:20, 47:12, 48:25,
                            160:9, 160:13,             88:2, 88:9, 92:2           76:19, 77:2, 77:16,         99:12, 100:1, 100:7,
  49:4, 49:6, 49:19,
                            160:23, 160:24            hell [1] - 98:6             77:23, 78:13, 79:20,        100:9, 100:10,
  50:17
                           granting [1] - 150:8       help [5] - 8:2, 8:4,        80:1, 80:17, 80:22,         100:15, 100:17,
front [3] - 27:12,
                           granulated [1] -            12:24, 82:1, 91:18         83:14, 84:15, 86:8,         101:8, 102:7,
  35:14, 135:24
                            125:18                    helpful [4] - 30:14,        86:11, 87:17, 89:6,         103:15, 108:25,
Frontier [3] - 123:2,
                           graph [1] - 37:10           82:4, 82:10, 89:5          90:1, 97:25, 99:11,         109:14, 111:2,
  123:7, 141:12
                           graphic [1] - 105:16       helping [1] - 8:8           101:14, 102:6,              113:3, 113:6, 124:9,
FSLA [1] - 34:17
                           graphics [1] - 6:20        helps [2] - 119:6,          102:15, 102:22,             128:6, 151:3, 153:20
full [1] - 161:20
                           Graves [1] - 105:4          154:9                      102:25, 103:25,           ideas [2] - 97:10, 98:1
full-time [1] - 161:20
                           greed [1] - 50:25          hesitate [1] - 112:6        105:3, 106:14,            Ideas [1] - 99:19
fully [1] - 77:19
                           Greene [1] - 9:12          hewing [1] - 113:19         107:1, 108:18,            identical [1] - 60:18
fundamental [1] -
                           greenwood [1] - 7:15       Hewlett [5] - 123:2,        109:8, 113:8,             identified [1] - 145:11
  137:4
                           Grokster [2] - 138:10,      124:18, 130:13,            114:15, 121:13,           identify [1] - 130:19
furthermore [1] -
                            138:11                     131:9, 141:11              125:12, 126:2,            identifying [1] -
  108:24
                           gross [22] - 9:1, 12:22,   Higginson [2] - 105:4,      130:6, 133:10,              104:12
fàire [1] - 96:7
                            28:23, 29:9, 123:14,       105:5                      134:24, 135:7,            identity [1] - 6:12
                            124:4, 124:9,             high [1] - 14:3             135:10, 141:1,            image [1] - 136:24
                            124:12, 124:14,           higher [1] - 53:10          142:14, 143:1,            images [1] - 23:21
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 173 of 183
                                                                        4-10


impact [1] - 59:3            13:13, 13:16, 14:10,       96:17, 97:9, 97:12,      interrupted [1] - 9:7       118:14, 118:16,
implying [1] - 129:15        15:14, 26:9, 28:12,        97:19, 97:22, 99:14,     intertwinedness [1] -       118:18, 119:25,
importance [1] - 11:4        29:24, 37:14, 42:6,        101:3, 101:5,              131:5                     120:3, 120:7,
important [4] - 9:21,        42:16, 66:20,              101:24, 102:8,           interview [1] - 8:2         120:22, 121:17,
  61:13, 75:7, 111:3         132:16, 133:20,            106:24, 111:10,          interviewed [1] - 8:5       121:21, 123:8,
impression [2] -             135:14, 136:8,             112:13, 112:18,          invalid [1] - 82:13         134:11, 137:20,
  41:23, 48:20               143:21                     113:12, 115:3,           invited [1] - 68:23         144:8
imputed [1] - 91:7         informed [1] - 162:3         115:4, 115:13,           invoice [1] - 44:9        jump [6] - 45:5, 75:14,
IN [1] - 1:1               infringement [38] -          117:24, 118:7,           involve [2] - 4:8,          114:23, 119:23,
INC [2] - 1:6, 1:7           80:9, 81:16, 81:17,        119:20, 120:8,             103:15                    154:21, 154:23
incentives [1] - 53:21       81:21, 83:23, 87:4,        120:9, 122:4,            involved [4] - 15:21,     jumping [1] - 153:1
inclination [2] - 111:7,     102:14, 118:14,            123:22, 125:10,            19:17, 44:4, 50:23      juries [1] - 98:18
  111:21                     119:13, 119:17,            129:11, 129:20,          involves [3] - 87:23,     juror [3] - 75:15,
include [6] - 66:20,         119:19, 119:24,            131:2, 133:7, 133:8,       105:24, 120:13            100:6, 163:1
  126:15, 126:22,            120:1, 120:3,              133:13, 135:2,           involving [1] - 56:4      jurors [3] - 39:15,
  131:21, 149:13             120:21, 120:25,            135:18, 136:7,           irrelevant [2] - 59:20,     65:3, 68:24
included [2] - 50:1,         121:5, 121:8,              138:4, 138:6,              66:20                   JURY [1] - 1:11
  93:23                      121:15, 121:19,            139:23, 141:19,          IRS [1] - 71:9            Jury [7] - 3:1, 5:10,
includes [3] - 17:10,        125:24, 126:4,             143:2, 143:3,                                        57:22, 65:22, 71:23,
                                                                                 is' [1] - 105:18
  34:23, 35:17               127:1, 127:12,             143:16, 143:19,                                      78:7
                                                                                 issue [13] - 5:23,
                             127:25, 128:7,             144:7, 144:20,                                     jury [57] - 3:6, 3:8, 5:9,
including [5] - 37:24,                                                             82:11, 82:15, 120:6,
                             131:7, 133:25,             147:4, 147:5, 147:7,                                 5:24, 12:15, 12:24,
  108:10, 109:11,                                                                  120:9, 122:1,
                             138:8, 138:9,              148:24, 150:21,                                      13:4, 31:6, 39:13,
  161:20, 162:18                                                                   123:19, 126:18,
                             139:10, 141:3,             153:4, 155:2,                                        57:15, 58:3, 62:11,
income [2] - 37:22,                                                                131:19, 137:23,
                             144:10, 144:11,            155:10, 155:13,                                      62:18, 63:8, 63:14,
  41:13                                                                            142:6, 151:25,
                             144:14, 144:19,            158:3, 158:6, 158:8,                                 63:17, 65:17, 65:20,
inconsistency [1] -                                                                160:12
                             149:6, 149:19              158:16, 159:6                                        67:6, 67:21, 68:2,
  14:2                                                                           issues [3] - 34:18,
                           infringement" [2] -        Instruction [9] -                                      71:2, 75:5, 75:12,
incorrect [3] - 94:11,                                                             83:15, 144:16
                             138:2, 159:2               79:18, 85:11, 86:3,                                  80:23, 80:25, 82:15,
  124:25, 128:22                                                                 it'd [1] - 98:14
                           infringement.. [2] -         86:23, 92:22, 93:8,                                  83:16, 83:17, 86:15,
incorrectly [1] - 50:2                                                           it'll [2] - 87:1, 97:22
                             81:14, 84:9                96:21, 97:24, 106:18                                 88:6, 92:1, 97:5,
increase [1] - 61:14                                                             it.. [1] - 88:19
                           infringer [3] - 121:4,     instructions [16] -                                    97:7, 97:16, 98:19,
incurred [6] - 33:17,                                                            italicized [1] - 139:19
                             125:25, 126:14             67:18, 67:22, 68:3,                                  99:7, 99:13, 102:9,
  34:15, 36:20,                                                                  italics [5] - 76:1,
                           infringing [6] -             68:10, 69:18, 83:17,                                 106:13, 109:23,
  127:16, 130:1, 132:6                                                             87:19, 89:13, 90:5,
                             128:14, 128:17,            86:5, 96:3, 115:2,                                   113:15, 119:21,
independent [3] -                                                                  93:2
                             129:19, 135:13             119:21, 123:12,                                      124:21, 126:19,
  54:2, 69:5, 82:8                                                               item [1] - 53:1
                           injecting [1] - 100:21       124:24, 125:5,                                       136:6, 136:8,
independently [2] -                                                              itemed [1] - 53:25
                           inner [1] - 7:15             139:13, 143:21,                                      139:14, 145:1,
  90:20, 147:17                                                                  items [2] - 3:23, 89:24
                           innocence [1] -              143:22                                               151:25, 155:23,
indicate [1] - 39:15                                                             itself [2] - 94:13,
                             144:11                   Instructions [1] - 86:6                                156:25, 161:14,
indication [1] - 162:21                                                            107:18
                           innocent [16] - 118:14,    integrity [2] - 132:15,                                161:20, 162:17,
indifferent [1] - 83:14
                             119:13, 119:17,            143:20                                               162:18
indirect [2] - 128:10,
                             119:18, 119:24,          intended [2] - 118:19,                J              justice [1] - 142:2
  128:20
                             120:1, 120:3,              121:6                    job [2] - 71:15, 163:9    Justin [1] - 1:20
indirectly [1] - 130:12
                             120:21, 120:24,          intentionally [3] -        join [1] - 77:25
individual [4] - 17:13,
  116:6, 149:13,
                             121:4, 121:5, 121:7,       133:24, 135:12,          judge [9] - 73:24,                    K
                             121:15, 121:19,            138:8                      75:20, 75:21,
  158:20                                                                                                   keep [10] - 31:22,
                             144:14, 144:19           intentionally" [3] -         118:20, 123:1,
individually [1] -                                                                                          78:21, 78:23, 94:22,
                           inside [1] - 9:23            143:9, 143:10,             123:6, 128:11,
  54:12                                                 143:11                                              98:9, 117:2, 122:15,
                           instance [2] - 90:9,                                    137:11, 161:20
individuals [3] -                                     interesting [4] - 71:17,                              124:22, 129:12,
                             111:22                                              Judge [14] - 73:25,
  28:17, 29:11, 125:17                                  96:13, 163:4, 163:5                                 143:15
                           instead [6] - 8:8,                                      82:14, 82:21, 104:1,
inducing [2] - 138:8,                                 interior [1] - 21:18                                 keeping [1] - 162:3
                             52:25, 80:3, 80:14,                                   104:3, 105:5,
  138:25                                                                                                   Kelly's [4] - 107:10,
                             80:17, 81:21             internally [1] - 54:23       118:15, 119:25,
industry [4] - 7:13,                                                                                        107:13, 107:15
                           instruct [3] - 80:25,      interns [1] - 161:16         121:2, 123:2,
  8:24, 108:10, 109:11                                                                                     Kepner [1] - 104:5
                             109:19, 130:24           Interplan [1] - 128:11       134:10, 137:11,
infer [1] - 91:19                                                                                          Kepner-Tregoe [1] -
                           instructed [3] - 99:8,     interpreting [1] -           144:14, 162:2
infiltration [1] -                                                                                          104:5
                             119:17, 161:10             136:18                   judges [1] - 101:19
  103:16                                                                                                   Kevin [1] - 122:25
                           instruction [64] - 76:9,   interrogatory [1] -        Judges [1] - 105:4
information [19] -                                                                                         KEWALRAMANI [1] -
                             76:12, 76:21, 96:6,        139:2                    judgment [14] - 113:9,
  3:23, 4:12, 12:15,                                                                                        2:5
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 174 of 183
                                                                        4-11


key [2] - 6:21, 7:4          150:10, 150:14,          legal [8] - 34:6, 34:8,       91:6, 120:16,              135:22
kind [9] - 13:13, 62:4,      155:16, 155:19,            34:12, 34:14, 34:20,        138:24, 138:25,          loop [2] - 7:15, 9:23
 83:15, 86:4, 102:8,         155:25, 158:10,            34:21, 35:2, 35:10          143:8                    loud [1] - 98:5
 106:4, 106:5, 117:1,        158:17, 162:23           legally [2] - 116:24,       LIVING [1] - 1:7           Louis [1] - 1:17
 119:23                    late [2] - 145:16,           155:15                    Living's [7] - 5:22,       lower [3] - 53:2, 53:6,
kinds [3] - 33:21,           162:18                   Legend [1] - 34:19            7:12, 8:22, 9:19,          53:9
 66:10, 154:20             LAW [2] - 161:18,          legion [1] - 34:19            9:21, 30:9, 128:16       lunch [6] - 53:22,
King [2] - 105:4, 105:9      161:22                   Leigh's [1] - 70:17         LLC [1] - 1:3                54:5, 65:3, 65:11,
king [1] - 7:15            Law [2] - 1:15, 1:20       lending [1] - 34:18         LLP [1] - 1:18               70:15, 70:18
Kipp [1] - 123:1           law [42] - 57:25, 81:3,    length [1] - 59:16          location [5] - 6:6, 6:8,   lunches [1] - 36:8
kitchen [2] - 10:7,          84:16, 84:21, 86:2,      less [2] - 36:23, 70:5        8:10, 11:1, 31:23
 100:8                       87:25, 94:12, 98:2,      liable [2] - 138:7,         lock [1] - 27:2                       M
knock [4] - 75:4, 78:8,      98:3, 99:6, 99:7,          139:1                     locked [3] - 27:7,
                             99:13, 99:24,                                          27:16, 28:4              Madeleine [1] - 35:23
 84:7, 84:8                                           Liang [1] - 1:18
                             100:11, 103:7,                                       locking [1] - 27:19        mail [25] - 16:16, 17:7,
knowingly [2] -                                       light [1] - 17:20
                             108:8, 113:4,                                        log [2] - 31:24, 33:3       17:10, 17:13, 18:25,
 143:10, 143:11                                       lights [1] - 40:22
                             113:11, 113:22,                                                                  19:11, 19:18, 20:11,
knowledge [2] -                                       limit [1] - 62:21           logo [1] - 17:1
                             118:24, 120:25,                                                                  45:14, 45:18, 47:3,
 47:24, 135:12                                        limited [15] - 61:3,        logos [2] - 6:12, 6:20
                             121:3, 123:18,                                                                   47:5, 47:8, 47:11,
knows [2] - 99:11,                                      61:25, 62:1, 62:10,       logs [2] - 32:7, 33:13
                             123:21, 124:8,                                                                   47:23, 48:9, 48:12,
 100:24                                                 62:14, 63:3, 63:6,        look [61] - 7:20, 10:4,
                             124:24, 128:23,                                                                  48:16, 49:1, 49:7,
kudos [1] - 103:8                                       66:2, 66:6, 66:8,           12:14, 18:1, 22:24,
                             129:3, 130:3,                                                                    49:19, 50:20, 54:7,
                                                        66:23, 66:25, 67:7,         22:25, 27:12, 28:7,
                             132:10, 135:21,                                                                  54:9
           L                                            131:20                      29:5, 29:6, 29:24,
                                                                                                             Mail [1] - 17:6
                             137:21, 141:11,          limits [3] - 61:11, 71:1,     31:1, 34:2, 37:7,
Labarthe [1] - 100:25        141:15, 143:5,                                                                  mails [7] - 16:13,
                                                        74:5                        37:9, 38:16, 50:3,
lacking [3] - 109:1,         144:15, 144:19,                                                                  16:15, 18:7, 18:22,
                                                      line [14] - 18:1, 38:21,      54:14, 58:1, 59:9,
  150:15, 153:7              147:17, 152:9,                                                                   19:12, 54:12, 74:9
                                                        38:22, 40:25, 53:1,         68:25, 74:14, 79:9,
ladies [2] - 57:9, 71:20     152:15, 158:21                                                                  main [4] - 7:9, 109:25,
                                                        53:25, 75:14, 75:16,        79:24, 80:5, 81:9,
Lake [2] - 104:1, 104:3    law.. [1] - 101:10                                                                 138:12
                                                        104:9, 110:7, 112:4,        82:7, 83:12, 85:2,
land [4] - 6:6, 11:1,      lawsuit [13] - 5:23,                                                              maintain [1] - 32:4
                                                        116:8, 137:10, 155:3        86:9, 88:4, 89:22,
  60:14                      12:12, 22:1, 26:9,                                     91:12, 95:16,            major [1] - 60:3
                                                      Line [3] - 40:16, 46:4,
Landing [7] - 19:1,          27:24, 28:5, 32:7,                                     101:12, 103:23,          majority [3] - 6:22,
                                                        46:22
  19:13, 24:3, 24:20,        34:25, 35:3, 45:12,                                    111:8, 111:18,            19:2, 54:4
                                                      line-itemed [1] - 53:25
  24:23, 25:5, 89:20         47:18, 48:17, 48:19                                    116:6, 116:18,           management [5] -
                                                      lines [1] - 101:6
language [20] - 80:11,     lawyer [1] - 82:19                                       116:20, 116:25,           15:14, 132:16,
                                                      lingo [1] - 99:11
  80:12, 87:19, 87:23,     lawyers [4] - 69:14,                                     117:13, 117:15,           133:20, 135:14,
                                                      list [3] - 17:8, 28:11,
  89:13, 93:2, 93:19,        71:15, 74:1, 78:1                                      125:20, 126:7,            143:21
                                                        140:13
  113:19, 122:20,          lay [1] - 86:14                                          132:18, 133:9,           manpower [1] - 6:20
                                                      listed [2] - 59:15,
  134:22, 135:25,          lead [3] - 42:24,                                        137:15, 140:3,           mark [2] - 95:1, 135:8
                                                        108:16
  137:14, 141:25,            135:25, 136:1                                          140:20, 141:11,          marked [2] - 4:5,
                                                      listen [2] - 112:4,
  146:12, 159:9,           leases [1] - 31:9                                        141:17, 142:3,            117:7
                                                        152:22
  160:9, 160:14,           least [10] - 6:4, 20:10,                                 148:22, 149:25,          market [4] - 6:8,
                                                      listened [1] - 88:13
  160:15, 160:23             28:3, 31:25, 41:9,                                     150:11, 155:14,           10:24, 43:13, 61:9
                                                      listening [2] - 111:5,
laptop [2] - 12:4,           68:1, 109:23,                                          159:18                   marketing [25] - 6:19,
                                                        119:1
  51:15                      112:17, 147:19,                                      Look [1] - 10:19            6:25, 10:25, 14:13,
                                                      literal [1] - 87:5
largely [1] - 115:4          152:21                                               looked [8] - 9:24,          14:17, 14:23, 15:8,
                                                      literally [1] - 75:25
laser [1] - 51:25          leave [4] - 42:15,                                       23:16, 30:3, 33:3,        15:14, 16:10, 16:12,
                                                      live [1] - 157:9
last [42] - 13:6, 35:13,     55:18, 69:7, 87:2                                      56:5, 93:13, 125:1,       16:23, 19:10, 19:17,
                                                      living [6] - 10:6, 10:10,
  36:11, 45:14, 47:12,     leaves [1] - 131:3                                       125:15                    22:8, 34:15, 36:12,
                                                        58:22, 82:3, 100:8,
  49:6, 49:19, 60:3,       leaving [3] - 54:20,                                   looking [23] - 31:2,        42:24, 43:4, 43:7,
                                                        157:4
  68:16, 73:10, 74:25,       55:6, 67:6                                             37:17, 64:19, 67:23,      43:8, 43:11, 43:14,
                                                      Living [34] - 5:24, 6:4,                                44:3, 139:3
  75:8, 75:9, 84:25,       ledger [4] - 13:20,                                      68:1, 75:2, 78:3,
                                                        14:9, 15:4, 15:8,
  88:16, 90:4, 90:5,         29:6, 30:11, 45:9                                      79:1, 79:15, 83:4,       match [1] - 50:4
                                                        15:9, 15:13, 15:21,
  91:17, 92:9, 93:19,      left [15] - 3:14, 3:21,                                  91:21, 94:8, 96:1,       matches [1] - 44:17
                                                        16:12, 16:24, 17:5,
  94:5, 116:8, 116:14,       5:20, 10:5, 23:3,                                      98:18, 102:4,            material [2] - 17:6,
                                                        20:15, 22:1, 22:9,
  117:9, 117:21,             64:1, 65:24, 72:20,                                    115:14, 116:7,            17:7
                                                        22:13, 24:2, 24:10,
  119:21, 122:21,            73:1, 73:8, 73:11,                                     116:22, 130:8,           materials [6] - 14:13,
                                                        24:19, 25:3, 26:24,
  134:20, 135:5,             73:15, 73:16, 74:3,                                    140:15, 142:1,            14:18, 16:10, 16:12,
                                                        28:18, 29:10, 31:9,
  139:16, 144:23,            89:24                                                  157:2, 157:5              16:23, 138:24
                                                        56:4, 60:12, 60:22,
  149:5, 149:18,           left-hand [1] - 23:3                                   looks [2] - 21:19,         math [2] - 29:4, 39:20
                                                        90:10, 90:15, 91:4,
 Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 175 of 183
                                                                       4-12


matter [13] - 34:12,       74:8                      53:15                     63:13                     33:23, 40:21, 44:6,
 65:18, 65:23, 74:21,     middle [2] - 17:11,       months [3] - 41:24,       narrows [1] - 90:3         46:13, 46:17, 56:12,
 88:8, 102:2, 104:2,       112:20                    42:7, 44:11              naturally [3] - 108:23,    76:13, 80:2, 85:8,
 120:25, 137:21,          might [10] - 10:8,        moot [6] - 144:1,          151:2, 153:18             89:14, 93:19, 94:1,
 144:15, 144:18,           30:14, 50:18, 72:4,       144:5, 161:1, 161:2,     necessarily [3] -          102:3, 114:23,
 157:1, 163:23             83:22, 101:2, 107:3,      161:4                     108:23, 151:2,            118:11, 132:3,
matters [1] - 75:21        111:23, 137:6,           morning [8] - 5:18,        153:18                    137:15, 142:13,
max [2] - 64:19            139:24                    5:19, 76:21, 77:8,       necessary [7] - 83:19,     149:10, 149:11,
maximum [2] - 63:23,      mind [7] - 86:7, 87:1,     128:9, 136:13,            98:14, 99:2, 99:3,        163:1
 70:23                     90:7, 94:22, 98:20,       146:21, 163:1             99:4, 123:25             night [1] - 105:12
McClatchy [5] -            117:3                    most [2] - 7:22,          need [56] - 8:2, 16:3,    Ninth [10] - 97:4, 97:7,
 136:12, 136:15,          mine [3] - 67:24, 95:8,    101:24                    16:4, 40:6, 55:19,        101:17, 101:19,
 136:25                    95:20                    mostly [1] - 103:12        57:15, 60:8, 69:8,        101:24, 125:13,
meal [1] - 36:10          mine's [1] - 91:16        motion [3] - 121:16,       69:20, 71:12, 77:13,      125:22, 130:9,
meals [6] - 35:17,        minimal [1] - 147:19       134:11, 144:8             80:23, 83:10, 85:18,      131:15, 132:1
 35:20, 36:1, 53:15,      minus [1] - 12:25         motions [1] - 123:9        87:13, 87:22, 89:22,     ninth [3] - 125:15,
 53:18, 54:1              minute [11] - 57:18,      Mount [4] - 120:14,        94:23, 94:24, 95:12,      126:8, 126:9
mean [32] - 6:18, 8:18,    57:19, 64:7, 70:4,        120:23, 121:23,           95:15, 95:19, 95:20,     NO [1] - 1:4
 8:19, 9:11, 9:23,         70:8, 70:11, 70:12,       144:17                    98:7, 99:15, 99:17,      no" [2] - 42:8, 45:3
 10:14, 10:19, 10:20,      73:4, 73:8, 73:13,       mount [1] - 139:17         106:19, 106:22,          no-evidence [2] -
 11:5, 16:25, 29:14,       120:10                   move [7] - 45:7, 79:23,    111:15, 112:4,            121:16, 144:8
 30:10, 32:3, 32:25,      minutes [29] - 3:9,        81:13, 85:7, 114:22,      112:5, 112:17,           Nola [8] - 102:25,
 33:1, 33:5, 39:4,         57:21, 63:23, 64:15,      132:13, 149:17            117:20, 118:4,            103:3, 103:11,
 43:5, 43:16, 43:18,       64:23, 64:24, 65:1,      moved [1] - 120:22         118:23, 119:9,            104:4, 104:14,
 45:5, 46:9, 48:8,         69:15, 69:25, 70:1,      moves [1] - 135:17         120:8, 122:4,             104:21, 104:23,
 55:5, 74:17, 82:2,        70:2, 70:12, 70:20,      movie [4] - 107:3,         122:10, 125:10,           105:3
 82:3, 91:22, 95:20,       72:12, 72:19, 73:1,       107:10, 107:19,           132:11, 144:23,          non [3] - 14:6, 103:16,
 98:22, 136:19, 152:6      73:2, 73:7, 73:8,         107:22                    144:24, 145:6,            152:1
meaning [4] - 6:2,         73:12, 73:15, 73:16,     moving [2] - 122:15,       147:20, 147:22,          non-computer [1] -
 88:12, 101:11,            73:21, 73:22, 74:3,       137:17                    148:8, 152:24,            103:16
 148:24                    74:4, 145:12, 145:16     multiple [4] - 29:1,       154:19, 156:12,          non-protectable [1] -
means [8] - 9:8, 23:14,   misleading [1] - 132:1     43:7, 50:25, 60:15        161:7, 161:12,            152:1
 27:19, 64:20, 107:1,     misquoted [1] - 61:19     Murphy [1] - 137:12        162:2, 162:3             non-UPM [1] - 14:6
 136:2, 136:17,           misspeak [1] - 63:2       must [7] - 75:16,         needed [4] - 4:12,        nonresponsive [1] -
 147:17                   misstates [1] - 153:5      80:10, 81:22,             50:13, 80:20, 88:5        33:8
meant [4] - 22:12,        mistake [4] - 22:12,       104:10, 115:23,          needs [14] - 8:3,         nonsensical [1] -
 61:4, 62:5, 66:12         48:2, 48:7, 48:14         149:19, 152:16            68:17, 83:16, 85:4,       125:3
measure [1] - 124:17      mistakes [1] - 28:1                                  99:7, 102:11,            noon [1] - 74:15
                                                                               106:21, 106:23,
mechanical [1] - 1:24     misunderstanding [1]                 N               108:4, 111:7,
                                                                                                        normal [1] - 8:17
media [4] - 17:14,         - 50:18                                                                      note [3] - 115:12,
 19:4, 22:3, 29:15        misunderstandings         Nagle [31] - 11:16,        111:20, 140:2,            124:11, 149:14
meet [2] - 7:23, 144:13    [1] - 50:19
                                                     13:13, 13:24, 16:24,      143:16, 159:18           noted [1] - 138:1
meeting [1] - 75:20       model [1] - 101:17         17:11, 18:8, 18:15,      negotiated [3] - 8:25,    notes [1] - 63:5
mention [4] - 18:12,      modern [1] - 111:25        18:19, 20:11, 20:20,      9:5, 10:20               nothing [5] - 56:7,
 18:15, 25:5, 62:13                                  21:2, 21:6, 21:10,       neighborhood [1] -
                          modify [1] - 112:5                                                             59:25, 77:8, 146:20,
mentioned [5] - 9:25,                                22:25, 23:6, 23:21,       110:12
                          moment [1] - 78:12                                                             147:1
 67:24, 86:19, 86:20,                                25:4, 28:12, 31:19,      neoclassical [1] -
                          money [2] - 6:19,                                                             notice [23] - 18:18,
 87:3                                                33:18, 34:15, 36:13,      111:24
                           134:15                                                                        46:24, 66:4, 68:15,
mentioning [1] - 104:4                               36:21, 37:13, 37:14,     net [7] - 28:24, 29:10,
                          monopoly [1] - 113:5                                                           72:8, 72:10, 72:24,
                                                     45:25, 46:25,             35:4, 36:6, 37:22,
merged [1] - 113:7        month [21] - 13:2,                                                             72:25, 73:4, 73:8,
                                                     120:14, 120:24,           124:15
merger [7] - 96:22,        13:6, 13:7, 13:10,                                                            73:11, 74:18,
                                                     121:23, 144:17           never [12] - 47:12,
 107:25, 113:3,            30:9, 30:18, 36:2,                                                            118:24, 119:10,
                                                    name [3] - 6:12,           48:3, 49:2, 49:3,
 114:3, 114:16,            38:5, 38:18, 39:22,                                                           119:11, 119:15,
                                                     107:19, 133:21            49:4, 50:6, 50:10,
 114:19, 153:24            41:17, 41:18, 42:21,                                                          120:23, 121:3,
                                                    narrow [5] - 66:1,         107:7, 150:2, 150:4,      121:9, 133:21,
met [1] - 93:11            42:22, 44:7, 44:10,
                                                     75:18, 77:5, 103:13,      163:13                    134:9, 147:5, 156:17
method [1] - 44:16         44:11, 44:13, 44:17,
                                                     117:8                    new [2] - 8:12, 104:18
microphone [1] -           44:25, 52:5                                                                  notices [5] - 25:8,
                                                    narrowed [1] - 64:16      news [1] - 118:6           72:5, 72:17, 121:10,
 19:24                    monthly [9] - 4:2,
                                                    narrowly [1] - 62:21      next [25] - 23:25,         122:1
mid [1] - 74:8             13:7, 26:13, 26:17,
                                                    narrowness [1] -           24:17, 25:11, 32:16,     novel [2] - 147:20,
mid-sentence [1] -         26:18, 41:22, 52:4,
 Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 176 of 183
                                                                       4-13


 147:22                    106:16                     139:16, 139:23,          originality [4] - 109:1,    38:16, 40:21, 40:23,
nullity [1] - 105:12      Off-the-record [1] -        139:25, 140:1,            150:15, 152:3, 153:7       54:20, 54:25, 55:1,
number [22] - 22:19,       71:11                      140:7, 140:20,           Originality [1] - 147:7     55:2, 55:6, 56:3,
 33:24, 38:1, 38:2,       offer [6] - 56:18,          141:1, 141:11,           originally [1] - 58:12      64:7, 68:16, 70:5,
 38:4, 38:9, 38:12,        60:23, 66:15, 66:24,       142:13, 142:17,          originates [1] - 103:5      75:8, 75:9, 76:13,
 44:21, 52:13, 52:15,      67:3, 67:7                 144:6, 144:23,           Osha [1] - 1:18             89:14, 97:25,
 52:20, 52:22, 52:23,     offered [4] - 58:10,        145:25, 146:1,           otherwise [4] - 9:13,       132:18, 135:19,
 53:2, 54:25, 61:3,        59:21, 155:23,             146:2, 146:9,             102:9, 118:3, 133:25       136:23, 143:3,
 67:22, 109:17,            158:10                     148:12, 149:11,          ought [1] - 79:5            144:24, 145:21,
 135:22, 143:3,           offering [4] - 17:25,       150:6, 153:5, 154:6,     ourselves [1] - 145:7       145:22, 146:13,
 158:19                    61:24, 62:13, 66:3         155:1, 161:23,           out-of-state [1] - 74:1     154:21, 155:25,
numbered [1] - 79:3       offers [1] - 61:5           161:24, 161:25           outside [3] - 9:10,         158:17
numbers [3] - 13:18,      office [1] - 54:23         one-time [1] - 54:9        21:19, 44:24              Page [35] - 2:3, 13:15,
 41:9, 79:11              offices [2] - 7:17, 7:22   ones [9] - 11:15, 14:5,   overhead [22] - 13:7,       17:3, 17:5, 18:2,
                          often [2] - 107:15,         86:1, 89:25, 120:15,      13:10, 25:20, 26:17,       18:11, 20:22, 21:1,
          O                111:24                     120:16, 131:11,           29:18, 39:21, 43:16,       21:4, 21:6, 25:22,
                          old [1] - 114:6             140:15, 140:16            52:4, 53:16, 123:17,       30:5, 30:7, 30:17,
o'clock [6] - 7:1, 7:2,                              online [1] - 135:22                                   31:2, 35:14, 37:16,
                          onboard [1] - 6:18                                    125:6, 125:8,
 64:25, 65:2, 162:2,                                 op [4] - 9:3, 9:7, 9:8,                               46:3, 79:4, 79:16,
                          once [7] - 15:8, 64:4,                                125:21, 127:16,
 162:4                                                9:9                                                  82:21, 85:19, 85:20,
                           69:7, 76:4, 100:16,                                  129:25, 130:16,
object [21] - 62:18,                                 open [9] - 6:16, 7:2,                                 86:11, 92:10, 93:1,
                           100:20, 156:24                                       130:17, 130:18,
 66:19, 68:11, 76:17,                                 7:6, 7:7, 7:18, 8:13,                                93:16, 95:4, 95:6,
                          one [128] - 5:21, 7:6,                                130:24, 132:5,
 87:18, 89:24, 90:4,                                  8:15, 8:18, 27:18                                    95:7, 95:9, 106:18,
                           7:15, 10:6, 12:21,                                   139:22
 112:3, 112:19,                                      opened [3] - 7:17,                                    132:19, 154:23
                           20:24, 22:18, 22:25,                                overlays [1] - 47:21
 119:8, 138:4, 140:6,                                 22:20, 23:15                                        pages [4] - 25:3, 45:1,
                           23:14, 24:17, 27:20,                                overrule [1] - 104:16
 140:7, 140:17,                                      opening [4] - 70:6,                                   64:17, 85:20
                           32:4, 34:3, 34:5,                                   overruled [14] - 5:6,
 142:4, 151:9,                                                                                            PAGES [1] - 1:13
                           35:13, 37:13, 38:2,        72:8, 72:11, 82:13        5:8, 62:9, 146:9,
 152:25, 153:3, 159:3                                                                                     Pages [1] - 18:1
                           39:9, 41:21, 43:10,       opens [2] - 113:14,        153:9, 154:4,
objected [3] - 3:14,                                                                                      paginated [5] - 75:6,
                           43:13, 44:16, 49:15,       163:2                     157:16, 158:2,
 93:12, 158:1                                                                                              75:7, 79:2, 79:6,
                           51:18, 54:9, 56:20,       operating [6] - 32:5,      158:15, 159:24,
objecting [1] - 109:16                                                                                     79:12
                           57:11, 58:14, 58:20,       37:23, 127:15,            159:25, 160:1,
objection [42] - 3:22,                                129:25, 132:5,                                      paid [6] - 28:21, 28:24,
                           58:23, 59:19, 61:3,                                  160:10, 160:24
 4:12, 5:2, 5:5, 33:8,                                139:21                                               29:11, 43:25, 44:11,
                           61:19, 62:25, 64:5,                                 overruling [2] - 66:24,
 57:6, 58:10, 62:9,                                  opinion [6] - 79:7,                                   74:5
                           64:25, 65:14, 68:1,                                  104:19
 62:23, 63:11, 63:12,                                                                                     panel [5] - 101:19,
                           72:10, 72:17, 73:11,       99:7, 102:8, 102:11,     overstates [1] - 129:4
 63:14, 66:14, 66:15,                                                                                      104:15, 104:16,
                           73:21, 75:21, 77:4,        152:15                   own [8] - 70:24,
 66:18, 66:24, 66:25,                                                                                      104:20, 105:2
                           77:9, 78:1, 78:8,         opinions [2] - 104:5,      109:14, 113:9,
 67:4, 67:8, 89:13,                                                                                       paper [2] - 116:19,
                           79:2, 79:9, 82:24,         105:10                    116:24, 151:4,
 94:4, 109:15, 117:5,                                                                                      117:1
                           83:8, 84:9, 84:25,        Oppidan [4] - 90:16,       152:12, 153:21,
 132:15, 133:11,                                                                                          paperclip [1] - 156:18
                           85:8, 85:10, 85:20,        91:5, 91:9, 91:14         155:15
 133:12, 143:18,
                           86:17, 87:13, 87:15,      opportunity [2] -         owner [2] - 15:24,         paragraph [29] -
 143:23, 146:9,
                           88:9, 89:8, 89:11,         49:23, 92:11              126:13                     78:14, 82:9, 91:17,
 147:12, 147:13,
                           89:23, 92:4, 94:5,        opportunity.. [1] -       ownership [4] - 80:24,      108:13, 109:7,
 147:14, 152:24,
                           94:8, 94:10, 96:2,         87:12                     81:1, 81:18, 84:3          110:7, 116:10,
 153:9, 153:12,
                           98:19, 98:22, 100:9,      opposed [1] - 147:18                                  116:11, 116:12,
 154:4, 158:15,
                           101:11, 101:25,                                                                 117:9, 119:21,
 159:14, 159:23,
                                                     opposing [1] - 103:8                 P                124:2, 131:23,
                           102:3, 102:5, 103:2,      orally [1] - 126:11
 159:25, 160:1                                                                 p.m [2] - 162:19,
                           103:11, 107:11,           orange [1] - 103:19                                   132:4, 133:1,
objections [5] - 77:7,                                                          162:20                     134:20, 135:6,
                           107:25, 109:17,           order [4] - 4:1, 6:14,
 89:14, 148:9,                                                                 pad [2] - 39:9, 39:12       136:7, 147:11,
                           110:2, 110:15,             30:21, 100:18
 157:15, 158:2                                                                 page [62] - 16:20,          149:1, 149:6,
                           111:18, 113:1,            ordinarily [2] - 81:9,
objective [1] - 88:23                                                           16:23, 17:7, 17:23,        149:10, 149:11,
                           114:23, 116:21,            82:22
objects [8] - 66:13,       117:11, 118:7,                                       22:21, 22:23, 23:7,        150:9, 150:20,
                                                     Ordinarily [1] - 84:2
 76:6, 76:9, 76:12,        118:11, 120:10,                                      23:9, 23:10, 23:12,        153:3, 155:16,
 80:3, 85:24, 118:12,                                ordinary [1] - 115:15
                           122:22, 123:7,            organized [1] - 30:20      23:14, 23:15, 23:17,       155:19, 158:10
 153:25                    123:10, 130:10,                                      23:21, 23:22, 24:1,       paragraphs [8] - 80:2,
obviously [1] - 100:24                               original [4] - 105:15,
                           132:19, 132:25,                                      24:5, 24:10, 24:12,        82:8, 88:17, 99:13,
occurred [1] - 44:25                                  115:24, 149:20,
                           133:11, 135:5,                                       24:19, 24:22, 25:20,       101:15, 132:3,
                                                      161:25
October [1] - 38:22        137:4, 137:15,                                       25:21, 26:20, 30:2,        150:10, 150:12
                                                     original" [1] - 147:6
OF [1] - 1:1               137:17, 137:23,                                      31:2, 33:23, 34:3,        paraphrase [1] -
                                                     original.. [1] - 149:7
off-the-record [1] -
 Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 177 of 183
                                                                       4-14


 113:18                   percentages [1] -          134:22, 136:5,               105:11                    press [1] - 54:9
pardon [1] - 51:4          55:11                     137:20, 138:18,             pointer [1] - 51:25        Preston [18] - 9:25,
Park [15] - 16:24,        perception [1] - 81:10     140:16, 143:6,              points [2] - 105:7,         18:13, 18:16, 18:18,
 17:11, 18:8, 18:15,      performed [1] -            150:22, 153:25,              105:16                     25:5, 25:8, 46:14,
 18:19, 20:11, 20:20,      104:11                    160:25                      police [1] - 107:16         46:23, 47:12, 50:20,
 21:2, 21:7, 21:10,       perhaps [2] - 111:3,      Plaintiff [9] - 1:4, 1:15,   pops [1] - 82:3             56:25, 80:9, 81:22,
 22:25, 23:6, 23:21,       115:2                     2:11, 66:2, 70:13,          portion [13] - 21:10,       92:10, 92:12,
 31:20, 33:18             period [4] - 22:17,        80:19, 85:9, 126:25,         28:20, 29:3, 29:4,         120:17, 120:18
part [9] - 6:21, 17:22,    23:23, 24:6, 27:20        131:14                       36:15, 37:1, 52:1,        PRESTON [1] - 1:3
 21:15, 29:22, 72:13,     periods [1] - 28:3        plaintiff's [12] - 3:10,      87:17, 111:10,            pretrial [3] - 4:11,
 111:7, 114:18,           person [1] - 115:15        3:13, 54:14, 56:18,          125:24, 126:4,             57:8, 58:16
 131:3, 151:8             personal [1] - 83:21       117:25, 140:22,              127:21, 128:1             pretty [9] - 13:25,
particular [16] - 4:6,    personally [3] - 25:16,    141:4, 155:1,               portions [5] - 116:1,       44:19, 53:20, 67:7,
 13:10, 17:10, 18:8,       32:19, 39:4               155:11, 158:14,              141:8, 141:16,             71:6, 107:15,
 26:4, 26:20, 30:23,      pertains [1] - 144:20      160:8, 160:23                141:22, 142:11             115:11, 162:10
 37:9, 43:6, 108:22,      perversion [1] -          Plaintiff's [13] - 16:19,    position [16] - 3:11,      preview [1] - 96:5
 108:24, 108:25,           135:25                    16:20, 20:18, 20:19,         34:14, 36:4, 39:10,       previous [2] - 104:16,
 151:1, 151:3,            phase [1] - 21:8           21:22, 21:25, 24:1,          58:13, 81:5, 85:4,         124:9
 153:17, 153:19           philosophy [1] - 83:2      45:15, 80:6, 80:13,          89:11, 90:13, 90:14,      price [5] - 6:7, 9:5,
particularly [1] - 27:6   phone [2] - 40:2, 40:3     82:7, 90:12, 160:14          91:25, 99:15, 106:8,       12:21, 12:24
parties [2] - 66:22,      photograph [1] -          plaintiffs [6] - 76:11,       141:21, 143:9             principle [2] - 104:18,
 77:18                     21:18                     121:8, 136:1, 141:5,        positive [1] - 85:6         159:3
party [5] - 87:11,        photographs [2] -          157:6, 157:10               possesses [1] -            principles [1] - 88:1
 87:12, 92:11, 92:13,      14:17, 90:5              plan [14] - 10:22,            147:19                    print [3] - 6:19, 32:25,
 155:4                    phrase [1] - 148:4         45:21, 45:22, 47:14,        possibility [2] - 88:12,    74:19
pass [2] - 16:1, 55:14    pick [3] - 5:20, 33:22,    47:15, 47:22, 47:25,         117:4                     printed [1] - 26:21
passing [1] - 105:11       79:2                      48:1, 72:13, 88:24,         post [1] - 123:8           printout [3] - 20:19,
past [5] - 72:9, 72:10,                              99:25, 120:24,              post-judgment [1] -         26:4, 35:19
                          picked [3] - 107:6,
 72:18, 72:24, 135:17                                144:17                       123:8                     probative [1] - 114:18
                           107:12, 159:9
paste [1] - 118:2                                   plans [28] - 9:20, 9:21,     posted [1] - 28:2          problem [18] - 79:17,
                          pictures [2] - 14:15,
patience [1] - 51:23                                 11:14, 11:19, 14:15,        potential [1] - 16:13       99:6, 99:10, 104:13,
                           14:20
Patrick [1] - 1:15                                   14:23, 15:8, 15:14,         Powell [1] - 130:10         110:24, 116:3,
                          piece [3] - 105:18,
pattern [8] - 97:5,                                  15:22, 21:2, 21:6,          power [1] - 121:7           116:14, 117:12,
                           105:20, 138:11
 97:7, 97:9, 101:17,                                 21:20, 55:9, 59:10,         practically [1] - 82:19     118:17, 123:12,
                          pieces [8] - 29:1,
 125:13, 125:15,                                     59:11, 66:21, 67:5,         practice [2] - 108:11,      132:14, 137:16,
                           105:17, 105:22,
 125:22, 130:9                                       89:8, 91:10, 91:14,          109:11                     138:12, 146:24,
                           106:4, 106:7, 116:6,
Patterson [10] - 12:19,                              120:17, 120:18,             precedent [3] - 97:13,      146:25, 147:21,
                           117:13
 14:7, 18:25, 24:2,                                  121:12, 121:24,              103:4, 103:5               150:20, 152:7
                          Pinkberry [1] - 35:23
 25:4, 34:16, 36:13,                                 121:25, 128:14,                                        procedurally [1] -
                          Place [21] - 16:24,                                    precise [1] - 15:12
 36:22, 90:19, 122:1                                 139:4                                                   82:16
                           17:11, 18:8, 18:12,                                   predicated [3] - 140:9,
pause [1] - 92:21                                   plans" [1] - 14:6                                       procedure [2] - 32:5,
                           18:15, 18:19, 18:20,                                   140:11, 140:14
pay [4] - 9:12, 9:13,                               play [1] - 152:17                                        162:25
                           20:10, 20:11, 20:20,                                  prejudicial [1] - 59:22
 9:15, 9:16                                         pleadings [1] - 91:12                                   proceed [2] - 5:14,
                           21:2, 21:7, 21:10,                                    prepare [1] - 25:16
payment [1] - 11:21                                 pleasure [1] - 163:8                                     16:2
                           22:25, 23:6, 23:21,                                   prepared [4] - 26:4,
Peel [1] - 104:5           24:10, 24:13, 31:20,     pled [3] - 96:7, 96:14,       26:8, 26:20, 46:5         proceeding [1] - 82:24
Penhollow [1] -            33:18                     120:21                                                 Proceedings [1] -
                                                                                 preparing [1] - 26:8
 130:11                   place [10] - 12:17,       PLLC [1] - 1:20                                          1:24
                                                                                 preponderance [3] -
people [7] - 19:16,        18:8, 19:7, 20:13,       plug [1] - 151:12             127:14, 127:19,           proceedings [1] -
 54:10, 54:19, 55:1,       26:12, 26:21, 28:4,      plugging [1] - 49:2           129:23                     163:22
 55:6, 98:24, 137:2        43:1, 54:5, 107:15       plus [2] - 65:1, 161:24      presence [2] - 150:25,     process [10] - 6:5, 6:7,
per [10] - 13:8, 13:9,    plaintiff [34] - 14:9,    point [24] - 6:7, 13:4,       153:16                     6:11, 6:13, 8:7,
 13:25, 25:20, 38:13,      56:16, 60:5, 60:6,        19:4, 27:2, 48:21,          present [7] - 3:1, 5:10,    38:17, 102:11,
 38:18, 40:18, 41:1,       63:20, 64:21, 67:10,      58:25, 59:1, 60:3,           21:11, 57:22, 65:22,       108:25, 151:3,
 52:3, 53:9                67:11, 69:22, 69:24,      61:1, 62:24, 70:24,          71:23, 81:2                153:20
percent [10] - 8:23,       70:6, 70:11, 72:7,        72:4, 77:21, 82:25,         presented [6] - 30:21,     produce [3] - 32:20,
 9:1, 9:4, 9:12, 9:18,     73:21, 76:5, 76:16,       83:5, 98:9, 98:12,           33:4, 41:21, 42:16,        32:23, 43:25
 10:2, 55:5, 99:5,         77:15, 85:23, 120:2,      100:2, 101:15,               44:24, 45:12              produced [6] - 1:24,
 125:13, 141:3             120:19, 120:22,           103:13, 116:5,                                          22:1, 32:7, 33:14,
                                                                                 presenting [1] - 58:13
percentage [3] -           123:14, 127:12,           117:3, 157:6, 160:22                                    41:13, 56:4
                                                                                 presiding [2] - 75:15,
 54:19, 141:6, 141:7       131:8, 132:23,           pointed [2] - 51:21,                                    producing [3] -
                                                                                  163:1
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 178 of 183
                                                                        4-15


 127:17, 130:1, 132:6        115:12, 139:18,           13:23, 14:24, 15:6,       26:6, 31:5, 33:21,         119:6, 126:9,
product [3] - 6:7, 9:24,     139:20, 141:19,           19:14, 19:21, 20:3,       51:2, 51:5, 54:6,          147:15, 148:22,
 61:10                       143:24, 146:12,           20:5, 20:12, 22:3,        56:9, 67:22, 98:20,        148:23, 150:24,
production [5] -             150:19, 153:4,            29:24, 32:13, 33:7,       98:21, 102:10,             153:15
 127:16, 130:1,              155:1, 155:12,            42:7, 45:1, 54:1          138:5, 139:15,            reading [14] - 18:5,
 130:20, 132:6,              159:9, 160:8, 160:9,     providing [2] - 13:18,     140:4, 140:7,              64:6, 64:20, 74:22,
 139:22                      160:14, 160:15,           138:24                    140:11, 142:17,            76:4, 77:12, 78:24,
professional [1] -           160:23, 160:24           proving [5] - 127:13,      143:22, 159:19,            82:2, 87:18, 98:2,
 163:9                      Proposed [5] - 78:7,       127:18, 128:1,            162:6                      98:3, 116:21, 132:1
Professor [1] - 108:6        79:23, 80:6, 86:6,        129:9, 129:22            Questions" [1] - 78:7      Reading [1] - 109:5
profit [14] - 5:22, 5:25,    106:18                   proving.. [1] - 130:25    quick [6] - 40:6, 54:6,    ready [5] - 68:14,
 8:21, 9:22, 124:15,        proposing [3] -           Prudential [1] - 9:11      69:13, 70:20, 96:5,        71:12, 71:21, 145:9,
 127:3, 127:21,              134:19, 147:6            public [1] - 7:18          125:20                     150:7
 127:24, 128:1,             prorated [2] - 36:15,     Publications [1] -        Quicken [5] - 26:25,       real [5] - 7:21, 40:6,
 129:7, 131:24,              36:23                     104:4                     27:1, 30:8, 32:24,         75:6, 88:12, 155:22
 132:4, 141:3, 141:18       protect [6] - 85:4,       publish [1] - 135:12       34:8                      realistically [2] -
profits [25] - 7:9, 9:19,    97:15, 105:14,           published [1] - 142:19    quicken [1] - 27:1          74:13, 74:17
 35:4, 36:6, 124:17,         113:4, 113:11,           pull [3] - 17:3, 23:2,    quickly [2] - 78:10,       realize [1] - 48:15
 125:21, 125:23,             113:23                    52:7                      132:1                     realizing [1] - 48:18
 125:25, 126:3,             protectable [6] -         pulled [1] - 125:21       quiet [1] - 83:2           really [11] - 7:18, 8:2,
 126:5, 126:14,              111:13, 113:20,          pulling [2] - 19:24,      quite [1] - 69:2            33:25, 81:24, 97:20,
 126:15, 126:24,             113:25, 116:1,            151:16                   quote [2] - 75:11,          97:21, 100:23,
 127:1, 128:8,               151:25, 152:1            pulls [1] - 117:4          114:2                      113:14, 133:18,
 128:10, 128:12,            protected [22] - 80:8,    punish [1] - 10:15        quotes [1] - 87:6           150:20, 163:8
 128:14, 128:16,             81:7, 84:14, 93:22,      pure [3] - 65:25, 68:3,                              realtor [3] - 7:23, 9:9,
 128:18, 128:20,             93:24, 97:3, 102:7,       77:21                               R                9:10
 129:6, 141:15, 157:7        104:12, 109:25,          purpose [13] - 26:8,                                 realtors [5] - 6:23,
program [3] - 7:11,          115:18, 116:16,                                    raised [1] - 3:22           7:16, 7:19, 8:5, 8:18
                                                       61:17, 61:25, 62:1,
 27:1, 30:8                  119:10, 141:8,                                     RAMANI [1] - 1:7           reason [5] - 15:19,
                                                       62:10, 62:14, 62:15,
project [5] - 19:1,          141:22, 142:11,                                    Ramani [19] - 5:18,         66:25, 80:22,
                                                       63:3, 63:7, 66:1,
 19:13, 88:10,               146:3, 146:18,                                      15:25, 16:8, 17:25,        103:11, 140:17
                                                       66:2, 66:6, 66:8
 129:10, 143:7               149:2, 149:12,                                      25:11, 30:13, 37:20,      reasonable [3] -
                                                      purposes [3] - 31:12,
projects [10] - 12:12,       149:20, 149:21,                                     39:18, 40:21, 51:11,       87:12, 92:11, 115:15
                                                       35:4, 83:5
 12:16, 14:4, 14:11,         157:24                                              55:14, 56:10, 56:19,      reasons [1] - 121:14
                                                      pursuant [1] - 3:25
 14:18, 15:1, 21:11,        protection [20] - 62:5,                              58:17, 59:13, 60:11,
                                                      put [40] - 10:6, 10:17,                              rebut [1] - 61:18
 25:4, 91:15, 120:14         66:12, 94:6, 96:15,                                 61:7, 61:21, 138:20
                                                       11:18, 13:20, 14:5,                                 rebuttal [4] - 56:19,
promulgate [1] -             108:9, 108:20,                                     ramani [1] - 135:19
                                                       26:2, 31:13, 58:21,                                  58:10, 61:25, 65:25
 130:21                      109:2, 109:10,                                     Ramani's [1] - 61:18
                                                       59:16, 59:17, 60:16,                                receipts [2] - 127:6,
pronounce [2] -              109:18, 109:22,                                    ranges [1] - 14:2
                                                       77:1, 79:21, 80:3,                                   127:11
 106:14, 106:15              110:23, 143:20,                                    rate [2] - 54:18, 55:4
                                                       89:3, 91:9, 91:13,                                  received [1] - 15:8
proof [6] - 69:23, 96:9,     148:8, 150:16,                                     rather [3] - 34:3, 40:5,
                                                       92:18, 92:19,                                       recent [3] - 101:24,
 96:10, 124:12,              151:14, 152:3,                                      88:1
                                                       101:19, 102:5,                                       102:24, 104:14
 128:19, 129:6               152:4, 152:7, 153:6,      105:22, 106:6,           rational [2] - 142:1,
                                                                                                           recess [2] - 77:24,
proper [3] - 36:5,           153:8                     107:7, 107:11,            142:3
                                                                                                            145:20
 53:16, 106:24              protects [1] - 157:18      121:1, 121:8,            re [1] - 148:8
                                                                                                           recipients [1] - 17:13
properly [1] - 13:21        prove [12] - 81:18,        121:19, 121:20,          re-rule [1] - 148:8
                                                                                                           recognize [4] - 16:20,
properties [11] - 8:12,      81:22, 82:21, 82:22,      122:11, 122:12,          reach [2] - 51:3, 74:12     21:25, 30:7, 30:16
 12:8, 18:23, 20:14,         84:2, 123:14,             129:18, 136:5,           reached [3] - 38:7,        recollection [2] - 18:3,
 23:9, 31:12, 32:5,          124:13, 125:24,           137:1, 139:4,             145:23, 156:15             18:6
 37:1, 88:17, 89:4,          126:4, 128:15,            143:21, 144:13,          reaching [1] - 35:3        record [18] - 4:24,
 95:12                       129:5, 129:9              144:21, 145:17,          react [1] - 119:4           12:20, 26:11, 58:3,
Properties [1] - 89:21      prove.. [1] - 80:10        154:19                   read [32] - 11:25, 12:1,    63:13, 71:11, 77:14,
property [3] - 7:24,        proven [1] - 124:11       putting [3] - 69:14,       18:2, 36:17, 49:23,        85:5, 106:16,
 31:25                      proves [1] - 123:15        82:1, 100:18              63:6, 63:7, 63:9,          121:24, 123:3,
proposal [1] - 80:4         provide [8] - 5:1,        PWA [3] - 11:14,           64:15, 69:18, 70:4,        123:9, 130:8,
propose [1] - 78:17          16:25, 20:13, 29:19,      34:17, 34:23              70:5, 70:10, 78:10,        145:17, 146:17,
proposed [26] - 67:17,       32:25, 35:5, 44:20,                                 78:11, 87:7, 87:24,        157:22, 157:24,
                             53:20                                               94:5, 98:4, 110:6,
 68:2, 68:10, 80:11,                                             Q                                          163:22
 80:12, 82:8, 87:23,        provided [19] - 3:22,                                115:9, 115:12,            records [3] - 25:13,
 90:12, 92:15,               4:13, 4:15, 4:20,        questions [21] - 25:16,    118:21, 118:25,            31:22, 56:4
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 179 of 183
                                                                        4-16


recovery [1] - 35:4         142:19                    result [2] - 40:14,         111:13, 112:20,            48:23, 48:24
RECROSS [1] - 55:21        removing [1] - 14:10         40:16                     143:16, 146:11,           scratch' [1] - 46:10
RECROSS-                   repeated [1] - 94:13       resulted [1] - 125:25       147:24, 152:5,            screen [5] - 12:4,
 EXAMINATION [1] -         rephrase [1] - 45:7        resulting [1] - 126:5       160:13                     16:4, 25:15, 34:2,
 55:21                     replacement [4] -          results [2] - 43:11,       rulings [3] - 154:20,       51:15
red [1] - 4:6               76:13, 76:14,               137:6                     159:10, 159:19            script [2] - 107:3,
redesigning [1] - 48:6      125:10, 134:20            resume [2] - 71:12,        run [5] - 32:24, 69:20,     107:9
redid [1] - 7:16           replicating [1] - 100:9      71:21                     75:18, 77:10, 83:8        scroll [2] - 13:1, 21:13
Redirect [1] - 2:8         report [19] - 4:7, 4:14,   return [3] - 75:12,        running [2] - 15:24,       scènes [17] - 96:6,
redirect [1] - 51:7         22:1, 22:5, 22:18,          95:8, 145:3               145:16                     106:24, 107:13,
REDIRECT [1] - 51:9         23:23, 23:25, 24:9,       revenue [13] - 26:15,      rush [1] - 69:14            108:1, 108:7, 108:8,
redraft [1] - 68:13         24:18, 30:8, 30:11,         124:5, 124:16,                                       108:20, 110:22,
refer [3] - 16:15,          30:17, 31:18, 32:20,        127:4, 127:5,                       S                111:23, 114:15,
 34:20, 88:17               32:23, 33:4, 34:8,          127:10, 127:13,                                      150:22, 150:25,
                                                                                 s/Bruce [1] - 163:25        151:13, 152:16,
reference [1] - 87:4        35:19, 37:12                127:17, 129:9,
                                                                                 safer [3] - 117:3,          152:18, 153:5,
referred [1] - 12:17       reported [2] - 1:24,         129:13, 130:2,
                                                                                  118:2, 157:5               153:16
referring [1] - 136:11      22:19                       131:25, 132:7
                                                                                 safest [1] - 94:23         Scènes [3] - 106:12,
refers [2] - 34:11,        REPORTER [1] -             revenues [11] - 36:5,
                            163:12                      44:17, 44:18, 59:4,      salary [2] - 6:24, 28:22    109:9, 114:17
 155:4
                           reporter [8] - 12:1,         123:14, 123:15,          sale [16] - 5:22, 20:14,   seal [1] - 162:25
reflect [2] - 13:2, 58:3
                            63:3, 63:9, 68:8,           124:10, 124:12,           34:15, 36:13, 42:25,      sealed [1] - 162:24
refresh [1] - 18:6
                            145:18, 161:16,             124:14, 128:13,           43:4, 43:9, 43:10,        sealing [1] - 162:25
refreshes [1] - 18:2                                                              43:11, 127:6,
refused [3] - 146:15,       161:23, 163:13              129:23                                              seated [2] - 3:12, 5:11
                           Reporter [1] - 1:22        reversible [2] - 98:10,     127:11, 127:22,
 148:19, 158:22                                                                                             Second [1] - 109:8
                                                        157:1                     128:17, 129:17,
regard [5] - 11:13,        REPORTER'S [1] -                                                                 second [21] - 10:7,
                                                                                  130:20, 131:20
 14:13, 61:11, 101:3,       163:20                    review [1] - 26:18                                     10:10, 49:15, 50:10,
                                                                                 sales [23] - 6:25, 7:5,
 141:20                    reports [9] - 4:2, 4:15,   reviewed [1] - 13:19                                   51:18, 58:22, 64:5,
                                                                                  9:5, 12:21, 12:24,
regarding [9] - 13:12,      4:21, 5:1, 22:17,         revised [2] - 154:15,                                  72:5, 82:9, 84:8,
                                                                                  26:15, 28:12, 29:12,
 14:10, 53:15, 54:16,       26:14, 32:24, 33:6,         154:16                                               87:6, 100:8, 110:7,
                                                                                  29:14, 29:16, 29:20,
 61:7, 82:9, 103:7,         40:25                     revisions [2] - 27:21,                                 114:12, 117:11,
                                                                                  29:21, 31:19, 34:18,
 108:6, 143:3              represent [3] - 35:11,       27:25                                                133:23, 135:5,
                                                                                  34:19, 36:8, 36:19,
regulations [1] -           62:3, 66:10               rid [1] - 151:10                                       146:10, 146:12,
                                                                                  36:24, 36:25, 44:4,
 109:11                    representation [1] -       riding [1] - 134:15                                    150:12, 155:24
                                                                                  53:18, 53:24
Rehnquist [1] - 74:7        21:19                     rights [6] - 87:5,                                    secondly [3] - 116:7,
                                                                                 salespeople [1] - 55:2
Reisinger [2] - 47:5,      representative [1] -         129:14, 129:15,                                      121:22, 129:7
                                                                                 Sam [3] - 47:12,
 47:9                       21:11                       131:20, 140:6                                       secret [1] - 137:10
                                                                                  48:11, 50:20
related [5] - 29:13,       reproduction [1] -         rings [1] - 117:2                                     section [1] - 92:19
                                                                                 sample [1] - 56:25
 29:16, 34:18, 34:19,       134:5                     roll [1] - 44:6                                       Section [1] - 141:17
                                                                                 sandwich [2] - 65:14,
 53:18                     request [1] - 157:11       room [6] - 3:8, 10:10,                                See [1] - 122:12
                                                                                  70:20
relationship [5] -         requested [1] - 69:15        58:4, 76:24, 100:8,                                 see [55] - 14:2, 23:3,
                                                                                 sat [1] - 48:5
 126:25, 127:2,            requesting [1] - 26:7        100:9                                                26:14, 28:8, 29:13,
                                                                                 satisfied [2] - 157:21,
 128:7, 128:19, 129:5      required [5] - 4:25,       rooms [2] - 8:6,                                       29:17, 34:2, 39:12,
                                                                                  157:23
relative [1] - 153:11       109:1, 150:16,              100:18                                               39:14, 40:23, 46:4,
                                                                                 Saturday [3] - 7:7,
relatively [1] - 114:6      152:3, 153:7              rotation [1] - 20:23                                   57:19, 57:21, 60:13,
                                                                                  8:13, 8:15
relevance [1] - 58:9       requirement [1] - 10:1     round [2] - 73:10,                                     64:8, 66:23, 67:23,
                                                                                 save [1] - 8:8              71:21, 73:18, 75:2,
reliable [1] - 39:3        requires [5] - 10:1,         74:25
                                                                                 saw [2] - 13:12, 47:23      75:17, 77:4, 77:22,
remain [1] - 57:15          102:8, 135:11,            route [3] - 87:2, 111:8,
                                                                                 scenes [1] - 33:6           79:11, 87:8, 88:4,
remainder [1] - 87:22       142:18, 149:6               120:19
                                                                                 schedule [5] - 57:20,       88:21, 90:11, 93:4,
remaining [1] - 144:21     research [1] - 47:20       RPR [2] - 1:22, 163:25
                                                                                  65:6, 65:16, 70:3,         94:19, 95:2, 95:10,
remains [1] - 5:7          reserve [2] - 64:23,       rule [11] - 57:11,
                                                                                  70:24                      95:11, 101:13,
remember [9] - 17:15,       69:25                       68:13, 92:6, 94:24,
                                                                                 scheduling [4] -            111:8, 111:18,
 20:6, 27:9, 45:17,        resolve [1] - 131:14         101:13, 110:3,
                                                                                  57:23, 58:2, 60:4,         112:2, 114:23,
 45:24, 69:23, 78:1,       resolved [1] - 145:8         112:6, 112:7, 145:9,
                                                                                  72:2                       117:8, 117:17,
 87:18, 107:3              respond [1] - 131:17         146:8, 148:8
                                                                                 school [1] - 103:7          117:18, 118:3,
remote [1] - 22:19         response [3] - 59:6,       ruled [4] - 82:14,
                                                                                 Schwarzenegger [1] -        118:11, 126:6,
removal [1] - 135:16        98:22, 131:16               113:13, 123:8,
                                                                                  107:8                      126:10, 133:2,
remove [3] - 15:9,         rest [6] - 48:6, 56:14,      144:14
                                                                                 scratch [9] - 45:21,        140:23, 145:22,
 15:13, 134:4               56:15, 57:19,             ruling [15] - 4:22, 5:7,
                                                                                  45:25, 46:6, 47:14,        151:17, 154:19,
removed [4] - 15:17,        149:15, 158:23              58:5, 58:15, 60:4,
                                                                                  47:20, 47:25, 48:21,       158:6, 158:8, 163:5,
 134:6, 135:15,            Rests [2] - 2:10, 2:11       65:24, 94:20, 94:24,
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 180 of 183
                                                                        4-17


 163:14                     several [3] - 19:2,       signs [1] - 32:1             85:11                      54:22, 64:8, 64:11,
see.. [1] - 133:5            23:16, 135:24            similar [7] - 91:23,        solving [1] - 85:11         161:15, 161:20
seeing [1] - 33:25          shall [1] - 119:12         92:3, 115:14,              someone [3] - 135:12,      staffed [2] - 7:19, 8:15
seem [1] - 65:8             share [1] - 10:24          115:16, 115:22,             135:22, 136:2             stages [1] - 21:9
selection [2] - 15:21,      shared [2] - 25:24,        142:16                     sometime [1] - 48:25       stair [1] - 106:5
 62:4                        25:25                    similar.. [1] - 91:20       sometimes [7] - 8:25,      STAN [1] - 89:17
self [1] - 129:6            sheets [1] - 71:24        similarities [1] -           14:21, 43:15, 43:18,      stand [4] - 5:12,
self-effectuated [1] -      shift [2] - 127:15,        107:11                      64:7, 70:4, 76:8           53:12, 59:15, 153:11
 129:6                       127:19                   similarity [10] -           somewhat [2] - 29:13,      standard [11] - 8:24,
sell [4] - 6:8, 6:14,       shifts [1] - 124:13        114:18, 115:17,             69:14                      32:5, 78:11, 94:15,
 9:14, 18:23                ships [1] - 105:11         115:25, 116:15,            somewhere [3] - 18:7,       96:16, 98:22,
seller [1] - 6:18           short [4] - 70:19,         149:20, 150:23,             26:5, 97:18                108:22, 123:11,
seller's [1] - 6:2           71:14, 113:1, 139:13      152:12                     soon [2] - 65:17,           149:13, 151:1,
selling [7] - 6:24, 7:10,   shorter [1] - 70:6        similarity" [2] -            75:24                      153:17
 29:23, 80:8, 81:6,         shorthand [2] - 86:24,     114:25, 154:24             sorry [15] - 12:9,         stands [1] - 124:17
 84:13, 129:19               87:4                     similarly [3] - 96:21,       12:10, 16:4, 20:7,        Stanford [27] - 12:18,
selling.. [1] - 84:18       shortly [1] - 123:8        128:16, 139:2               31:15, 35:9, 41:23,        12:19, 14:7, 19:12,
send [3] - 14:21,           shot [4] - 77:4, 111:4,   simply [5] - 100:14,         42:19, 53:1, 90:12,        24:20, 24:22, 25:4,
 18:22, 19:12                112:10, 112:13            110:16, 113:25,             91:2, 92:24, 110:20,       34:16, 36:13, 36:22,
sending [1] - 16:13         show [18] - 12:3,          130:23, 132:25              142:21, 152:15             88:10, 88:17, 89:4,
sensible [1] - 101:18        12:20, 20:14, 21:1,      single [9] - 8:15, 8:20,    sort [3] - 8:7, 77:3,       89:18, 89:19, 89:20,
sent [8] - 16:17, 18:4,      21:6, 21:18, 21:20,       20:6, 20:7, 32:4,           157:6                      89:21, 90:2, 90:19,
 18:7, 18:25, 26:6,          36:18, 40:20, 42:4,       32:13, 36:21, 44:10,       sound [2] - 19:23,          90:24, 91:1, 91:8,
 50:21, 54:9, 54:12          42:15, 53:25, 54:21,      67:24                       66:14                      91:10, 91:13, 91:15,
sentence [29] - 74:8,        60:23, 61:22, 67:19,     single-spaced [1] -         sounding [1] - 151:21       95:12
 87:6, 92:9, 92:23,          107:16                    67:24                      Southern [1] - 115:6       staple [2] - 94:15,
 94:1, 94:5, 94:8,          showed [6] - 24:2,        sit [10] - 8:3, 8:5, 8:6,   SOUTHERN [1] - 1:1          149:14
 94:10, 108:14,              24:10, 24:19, 47:21,      72:9, 73:1, 73:8,          spaced [7] - 67:24,        Starbucks [2] - 35:23,
 116:14, 117:10,             126:25, 144:18            73:11, 74:4, 74:8,          74:19, 74:20, 74:23,       53:22
 117:11, 124:2,             showing [4] - 8:9,         77:4                        75:1, 162:11              start [12] - 6:1, 16:8,
 124:9, 126:21,              40:18, 62:2, 66:9        site [1] - 21:2             spacing [1] - 162:5         76:4, 77:11, 78:3,
 132:2, 145:25,             shown [8] - 17:6, 24:5,   sitting [1] - 68:7          speaking [1] - 63:11        88:24, 96:1, 99:14,
 146:1, 146:9, 148:4,        31:18, 34:6, 40:16,      situation [1] - 108:7       special [1] - 130:17        100:21, 100:22,
 149:5, 149:11,              46:6, 91:3, 115:20       situations [1] - 68:23      specific [5] - 22:15,       128:5
 149:18, 150:14,            showroom [12] - 6:16,     six [5] - 7:1, 28:12,        23:15, 32:22, 43:10,      started [3] - 4:5,
 155:14, 155:16,             7:2, 7:6, 7:12, 7:17,     31:19, 33:17, 61:15         87:25                      25:16, 48:17
 155:19, 158:17,             8:1, 10:25, 29:14,       Sixth [2] - 107:20,         specifically [2] -         starting [2] - 30:16,
 158:22                      53:19, 53:21, 54:2,       107:21                      44:16, 60:20               57:3
sentences [3] - 90:5,        55:2                     size [1] - 10:2             specifics [1] - 145:11     starts [7] - 30:2, 30:7,
 93:20, 99:22               shows [3] - 44:24,        skills [1] - 20:23          spelled [1] - 126:17        64:21, 84:9, 93:19,
sentencing [2] - 71:7,       85:6, 139:8              skip [1] - 112:24           spend [1] - 72:13           100:23, 112:18
 75:23                      side [19] - 6:2, 6:14,    skunks [1] - 92:1           spending [1] - 6:18        state [5] - 68:21, 71:2,
separate [3] - 75:9,         6:15, 14:3, 23:3,        SLAVIN [2] - 163:21,        spent [2] - 34:9, 35:3      74:1, 79:7, 162:17
 131:7, 139:10               50:25, 68:9, 69:15,       163:25                     Spice [8] - 102:25,        statement [21] -
sequentially [1] -           73:21, 74:1, 77:9,       Slavin [2] - 1:22,           103:3, 103:11,             44:22, 45:20, 47:24,
 79:12                       83:11, 100:19,            163:25                      104:4, 104:14,             48:8, 58:16, 63:9,
series [3] - 4:2, 60:20,     115:21, 115:23,          sloppy [1] - 94:18           104:21, 104:23,            82:13, 84:16, 84:21,
 101:16                      127:20                   small [1] - 138:11           105:3                      94:12, 99:6, 101:10,
service [1] - 137:1         side-by-side [2] -        snacks [2] - 65:4,          split [1] - 9:2             124:8, 128:23,
set [10] - 7:25, 16:23,      115:21, 115:23            70:16                      splitting [1] - 9:9         130:2, 132:10,
 57:11, 61:12, 65:15,       sides [4] - 6:1, 6:17,    so.. [1] - 148:13           spread [1] - 42:17          141:11, 141:14,
 70:24, 89:8, 123:20,        81:24, 99:21             soften [1] - 89:12          spreadsheet [5] -           151:6, 152:8
 128:8, 129:10              sign [2] - 49:23,         software [1] - 26:23         13:12, 13:15, 14:5,       statements [3] -
setbacks [1] - 61:11         162:25                   sold [7] - 6:14, 10:12,      31:24, 37:13               56:19, 58:11, 124:24
sets [1] - 67:5             signature [1] - 145:2      19:3, 33:17, 36:21,        square [1] - 6:9           states [1] - 153:6
setting [3] - 108:23,       signed [1] - 50:4          38:1, 124:5                Stacy [2] - 123:1,         STATES [1] - 1:1
 151:2, 153:19              significant [3] - 11:4,   solution [3] - 151:9,        123:6                     States [4] - 97:13,
settled [1] - 123:9          11:9, 11:10               156:9, 156:12              staff [13] - 6:20, 6:25,    103:5, 104:24,
seven [5] - 6:16, 7:2,      significantly [1] -       solutions [1] - 156:16       7:4, 9:16, 29:15,          113:17
 7:3, 7:7, 53:20             139:9                    solved [2] - 79:17,          36:7, 36:24, 53:18,       status [1] - 73:17
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 181 of 183
                                                                        4-18


statute [10] - 123:13,     55:19, 56:9, 56:13,     146:4, 146:14,            substantially [3] -       system [3] - 7:25,
 134:23, 135:4,            57:7, 59:8, 59:24,      146:16, 146:19,            115:14, 115:16,           26:23, 32:3
 135:11, 137:5,            61:6, 63:1, 63:15,      147:13, 147:21,            115:22
 137:13, 141:17,           63:25, 66:17, 66:19,    148:16, 149:24,           substitute [1] - 158:3                T
 141:20, 142:18            67:14, 72:19, 72:21,    150:2, 150:4, 151:8,      subsumed [1] - 86:7
stay [1] - 153:22          73:2, 73:5, 73:9,       151:16, 151:19,                                     table [3] - 65:23, 68:7,
                                                                             subtracted [1] - 37:23
stenography [1] - 1:24     76:8, 76:15, 76:19,     151:24, 152:6,                                        77:7
                                                                             suggest [2] - 70:18,
                           76:23, 77:2, 77:16,     152:14, 154:6,                                      talks [6] - 102:16,
step [1] - 56:11                                                              70:22
                           77:18, 79:4, 80:15,     154:17, 155:7,                                        103:4, 104:3, 116:7,
Stephanie [1] - 70:17                                                        suggested [2] -
                           80:17, 82:7, 83:1,      156:15, 156:23,                                       130:11, 130:13
STEPHEN [1] - 1:7                                                             142:23, 156:19
                           83:25, 84:20, 84:23,    157:22, 157:25,                                     tangent [1] - 98:17
steps [1] - 32:22                                                            suggesting [1] -
                           85:21, 87:17, 89:12,    159:4, 159:11,                                      tangents [1] - 98:25
stick [2] - 103:22,                                                           154:11
                           89:18, 90:1, 90:4,      159:20, 160:7,                                      taught [1] - 103:7
 145:7                                                                       suggestion [2] -
                           90:8, 90:23, 91:2,      160:20, 163:17                                      team [12] - 6:25, 7:5,
sticking [2] - 71:5,                                                          70:14, 151:11
                           91:8, 92:16, 92:21,    strother [3] - 110:6,                                  14:20, 17:14, 19:10,
 163:11                                                                      suggestions [2] -
                           93:3, 93:6, 93:11,      137:10, 145:11                                        19:17, 22:8, 36:9,
still [17] - 4:6, 4:25,                                                       145:10, 151:15
                           94:4, 94:11, 94:17,    Strother [26] - 1:20,                                  53:19, 53:23, 54:22
 9:13, 16:4, 24:1,                                                           suing [1] - 14:9
                           95:5, 95:8, 95:17,      1:20, 2:6, 2:8, 4:1,                                teams [1] - 36:24
 27:18, 28:6, 46:5,                                                          Suite [3] - 1:16, 1:18,
                           95:19, 95:22, 95:24,    5:17, 11:12, 12:7,                                  technical [1] - 98:8
 48:21, 79:24, 86:20,                                                         1:21
 125:2, 136:22,            96:2, 96:11, 96:13,     16:9, 25:13, 37:21,                                 technology [2] -
                                                                             sum [3] - 63:20, 69:16,
 146:6, 148:11,            96:19, 96:21, 96:25,    51:10, 51:20, 80:3,                                   71:18, 98:7
                                                                              123:20
 148:20, 151:21            97:2, 97:6, 97:12,      83:15, 86:1, 92:8,                                  ten [6] - 70:1, 70:8,
                                                                             summaries [2] - 4:2,
Stipulated [1] - 78:15     97:15, 97:24, 99:22,    93:20, 104:13,                                        70:11, 70:12, 70:20,
                                                                              115:9
stipulated [3] - 82:22,    100:4, 100:7,           107:24, 119:23,                                       107:4
                                                                             summarized [2] -
 87:14, 121:25             100:13, 101:14,         137:18, 142:2,                                      ten-minute [3] - 70:8,
                                                                              25:21, 38:18
stock [5] - 9:19, 11:14,   101:21, 102:1,          144:6, 150:21                                         70:11, 70:12
                                                                             summary [17] - 4:7,
 108:22, 151:1,            102:5, 102:20,         Strother's [1] - 84:10                               tender [15] - 148:4,
                                                                              4:13, 4:15, 4:21, 5:1,
 153:17                    102:22, 102:25,        struck [1] - 126:19                                    148:7, 148:19,
                                                                              113:9, 118:13,
                           103:3, 103:21,         structures.. [1] -                                     149:23, 150:11,
stop [4] - 64:9, 70:6,                                                        118:15, 118:18,
                           103:24, 104:10,         109:13                                                151:9, 153:22,
 72:14, 78:13                                                                 119:25, 120:3,
                           104:21, 104:23,        stuff [8] - 3:2, 15:17,                                155:10, 157:12,
stops [1] - 13:16                                                             120:7, 120:22,
                           105:3, 106:20,          45:9, 49:9, 69:8,                                     157:17, 158:21,
stories [1] - 110:13                                                          121:16, 121:21,
                           108:5, 108:13,          93:5, 98:8, 125:11                                    158:22, 160:10,
story [6] - 59:18,                                                            134:11, 144:7
                           108:17, 109:7,         subheading [1] -                                       160:14, 160:24
 100:15, 100:17,                                                             summary-type [1] -
                           111:16, 112:24,         99:19                                               tendered [1] - 117:24
 107:14, 131:3                                                                4:7
                           113:2, 113:16,         subject [2] - 16:8,                                  Tenth [1] - 86:16
straight [4] - 65:5,                                                         summation [4] -
                           113:22, 114:5,          88:25                                               term [3] - 46:10, 92:2,
 108:5, 108:8, 162:15                                                         62:17, 72:5, 72:17,
                           114:8, 118:17,         submission [4] -                                       147:16
straightforward [1] -                                                         112:20
                           118:22, 119:3,          141:5, 158:14,                                      terminology [1] -
 93:14                                                                       sums [1] - 126:10
                           120:10, 120:13,         158:17, 159:23                                        101:7
street [1] - 12:18                                                           Sunday [3] - 7:7, 8:13,
                           121:13, 122:18,        submit [1] - 125:9                                   terms [2] - 110:6,
Street [23] - 12:19,                                                          8:15
                           124:19, 124:23,        submits [2] - 76:7,                                    133:21
 19:1, 19:13, 24:2,                                                          super [1] - 71:15
                           125:12, 125:18,         76:12                                               testified [12] - 8:22,
 24:20, 24:23, 25:4,                                                         superceded [1] -
                           126:2, 126:8,          submitted [20] -                                       9:18, 18:6, 50:17,
 25:5, 28:13, 34:16,                                                          101:25
                           126:18, 126:21,         74:11, 76:5, 76:11,                                   59:13, 60:1, 61:2,
 36:13, 36:14, 36:22,                                                        supplemental [1] -
                           127:8, 131:17,          76:16, 85:8, 85:21,                                   61:3, 61:8, 61:21,
 45:25, 46:25, 88:10,                                                         133:18
                           133:7, 133:10,          86:1, 98:24, 119:24,                                  90:17, 120:15
 88:17, 89:19, 89:20,                                                        support [5] - 4:7, 7:4,
                           135:2, 135:7,           122:24, 132:22,                                     testifying [1] - 66:22
 89:21, 90:2, 95:12                                                           9:16, 133:13, 149:18
                           135:10, 137:24,         140:16, 144:16,                                     testimony [9] - 46:5,
strict [1] - 67:7                                                            supporting [3] - 19:5,
                           138:4, 138:10,          148:18, 148:24,                                       46:18, 49:18, 57:10,
strike [2] - 11:15,        138:17, 139:7,                                     26:7, 45:2
                                                   149:22, 150:8,                                        61:7, 61:18, 71:18,
 126:20                    139:24, 140:10,                                   supports [1] - 37:14
                                                   153:24, 156:4                                         108:6
strikingly [2] - 91:19,    140:13, 140:19,                                   supposed [4] - 52:3,
                                                  subsequently [1] -                                   TEXAS [1] - 1:1
 92:3                      140:21, 140:24,                                    134:3, 134:7, 134:9
                                                   115:5                                               Texas [1] - 106:15
strong [3] - 67:7,         141:1, 141:13,                                    Supreme [5] - 74:6,
                                                  substantial [10] - 12:2,                             text [2] - 50:24, 51:1
 115:11, 115:12            141:24, 142:2,                                     97:13, 103:5,
                                                   114:18, 114:25,                                     textile [1] - 137:10
stronger [1] - 89:15       142:7, 142:13,                                     104:24, 113:17
                                                   115:17, 115:25,                                     that's.. [1] - 137:19
STROTHER [183] -           142:16, 142:21,                                   sustained [1] - 33:9
 3:18, 5:14, 12:6,                                 116:15, 149:19,                                     theirs [1] - 116:3
                           143:1, 143:10,                                    Suzanne [1] - 100:25
 15:25, 51:6, 51:14,                               150:23, 154:24,                                     theme [3] - 108:23,
                           143:13, 144:12,                                   sworn [2] - 46:17,
 51:17, 51:19, 55:14,                              155:17                                                151:2, 153:18
                           145:13, 146:1,                                     49:18
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 182 of 183
                                                                        4-19


themselves [2] -             74:15, 101:16,           treatment [3] - 108:25,       66:21                     7:25, 17:3, 21:13,
  93:22, 146:2               101:19, 102:5,             151:3, 153:19             typically [4] - 10:2,       21:22, 23:2, 26:2,
theory [3] - 91:21,          105:23, 106:7,           Tregoe [1] - 104:5            10:16, 21:17, 27:4        27:6, 29:7, 31:14,
  108:3, 124:1               107:11, 125:5            tremendous [1] - 6:19       typo [1] - 155:3            34:2, 36:17, 37:12,
therefore [11] - 58:25,    tomorrow [9] - 69:10,      trial [9] - 1:10, 5:5,                                  38:17, 40:8, 41:15,
  82:24, 115:21,             69:17, 71:1, 71:13,        82:19, 101:16,                       U                42:25, 45:21, 47:13,
  119:17, 120:2,             71:21, 77:8, 146:20,       128:8, 133:17,                                        47:25, 49:9, 50:4,
  136:18, 139:1,             162:1, 163:14                                        U.S [1] - 74:6              53:9, 55:6, 55:16,
                                                        136:13, 136:21
  139:4, 149:6, 156:5,     took [9] - 26:21, 28:4,                                UL [1] - 1:7                55:18, 62:17, 62:22,
                                                      trick [2] - 49:3, 49:10
  157:17                     32:23, 37:3, 38:21,                                  unambiguous [1] -           63:10, 63:21, 64:8,
                                                      tricked [1] - 125:4
thesaurus [1] - 151:17       41:24, 42:20, 53:12,                                  137:5                      69:16, 70:1, 70:13,
                                                      tried [9] - 50:24, 51:1,
they've [1] - 69:23          126:16                                               unanimous [2] -             71:8, 71:13, 71:25,
                                                        51:3, 73:24, 137:10,
thinking [6] - 6:3,        tools [1] - 8:4                                         75:13, 145:4               72:14, 78:4, 78:9,
                                                        150:2, 150:3, 155:8
  83:25, 98:5, 110:21,     top [10] - 17:5, 19:19,                                uncertain [1] - 119:5       79:3, 79:15, 82:3,
                                                      tries [1] - 123:22
  111:2, 112:8               25:21, 26:13, 28:8,                                  under [14] - 41:23,         83:10, 85:2, 100:2,
                                                      trouble [1] - 99:18
thinks [3] - 111:3,          37:19, 40:25, 75:3,                                   48:20, 71:15, 81:3,        107:3, 107:12,
                                                      truck [1] - 91:21
  111:20, 112:10             121:17, 128:5                                         110:22, 123:17,            112:19, 116:13,
                                                      true [3] - 4:23, 35:19,
third [13] - 10:8, 24:8,   topic [3] - 108:22,                                     123:21, 130:17,            117:18, 118:3,
                                                        117:2
  39:18, 58:22, 92:13,       151:1, 153:17                                         133:19, 135:23,            123:20, 124:2,
                                                      truthful [1] - 152:8
  108:13, 117:11,          topography [1] -                                        136:21, 150:24,            126:10, 131:6,
                                                      try [13] - 8:18, 10:17,
  124:2, 131:23,             109:13                                                151:13, 153:15             132:8, 137:1, 139:4,
                                                        18:24, 19:24, 21:17,
  147:11, 150:12,          toss [1] - 92:7                                        undercut [1] - 150:17       146:6, 148:23,
                                                        22:15, 27:4, 29:7,
  155:3                    total [12] - 12:21,                                    undercutting [2] -          151:16, 159:9,
                                                        34:1, 43:3, 53:20,
Third [2] - 110:7,           22:19, 34:20, 34:21,                                  151:22, 152:4              161:17, 162:24,
                                                        68:6, 87:25
  137:12                     36:1, 36:16, 38:8,                                   underlying [1] - 9:19       162:25, 163:2
                                                      trying [10] - 7:14,
thousands [1] - 10:13        39:21, 41:17, 70:1,                                  understood [2] -           updates [1] - 50:13
                                                        10:14, 18:23, 29:17,
three [25] - 7:3, 10:10,     74:3, 115:15                                          58:15, 59:1               uploading [1] - 136:4
                                                        43:20, 44:7, 82:25,
  10:17, 12:8, 14:4,       totally [1] - 92:22                                    undertaken [1] -           UPM [1] - 14:6
                                                        83:8, 101:18, 147:2
  14:11, 14:18, 15:1,      touched [1] - 116:25                                    102:11                    upon.. [1] - 81:16
                                                      Tuesday [1] - 69:10
  21:6, 31:25, 36:12,      touching [1] - 116:19                                  underway [2] - 64:14,      upper [2] - 79:15,
                                                      Tuesdays [1] - 63:22
  43:19, 44:11, 71:18,     tough [3] - 97:20,                                      75:24                      85:19
                                                      turn [4] - 13:15, 17:19,
  73:3, 84:10, 92:14,        97:21, 98:3                                          unduly [1] - 59:22         URBAN [1] - 1:7
                                                        33:23, 40:22
  100:15, 100:17,          towards [1] - 13:3                                     unique [13] - 22:23,       urban [2] - 62:2, 66:9
                                                      turned [1] - 38:13
  110:13, 120:19,          townhome [6] - 56:21,                                   23:9, 23:10, 23:12,       Urban [41] - 5:22,
                                                      tweak [1] - 111:9
  121:8, 121:10,             56:25, 58:15, 59:25,                                  23:14, 23:22, 24:5,        5:24, 6:4, 7:12, 8:22,
                                                      twelve [1] - 107:4
  144:21                     62:3, 66:9                                            24:12, 24:22, 54:25,       9:19, 9:21, 14:9,
                                                      two [41] - 6:1, 10:7,
three-story [2] -          townhomes [4] -                                         55:5, 147:20, 147:22       15:4, 15:8, 15:9,
                                                        10:8, 31:25, 58:22,
  100:15, 100:17             58:20, 60:14, 60:24                                  unit [1] - 36:21            15:13, 15:21, 16:12,
                                                        59:15, 59:16, 59:18,
threw [1] - 91:25          townhouse [4] -                                        UNITED [1] - 1:1            16:24, 17:5, 20:14,
                                                        65:1, 72:17, 73:1,
throwing [1] - 100:5         46:25, 61:23,                                        United [4] - 97:13,         22:1, 22:9, 22:13,
                                                        73:2, 73:8, 73:13,
tie [1] - 132:8              100:15, 100:17                                        103:5, 104:24,             24:2, 24:10, 24:19,
                                                        73:15, 73:16, 80:2,
tighten [1] - 132:8        townhouses [1] -                                        113:17                     25:3, 26:24, 28:18,
                                                        80:3, 80:13, 81:21,
time-wise [1] - 72:1         110:11                                               units [8] - 10:9, 28:12,    29:10, 30:9, 31:9,
                                                        82:1, 82:7, 82:10,
timesheets [1] - 71:25     tracking [1] - 134:22                                   31:19, 33:17, 38:1,        56:3, 60:12, 60:22,
                                                        90:5, 92:23, 93:19,
tiny [1] - 142:17          tracks [1] - 141:19                                     43:7, 48:7, 60:18          90:10, 90:15, 91:3,
                                                        96:3, 101:15,
title [5] - 17:6, 46:23,   tracts [1] - 60:14           105:10, 110:7,            unless [3] - 78:22,         91:6, 120:16,
  75:1, 75:10, 78:4        traded [1] - 74:9            110:12, 115:16,            113:12, 127:21             128:16, 138:24,
today [4] - 4:5, 46:18,                                 115:22, 116:1,            unnecessary [1] -           138:25, 143:8
                           trademark [1] - 103:12
  46:20, 53:13                                          120:14, 121:14,            82:16                     URL [1] - 23:4
                           traditional [1] - 7:21
today' [1] - 65:16                                      132:3, 145:10,            unprotectable [1] -        uses [1] - 22:9
                           transaction [6] - 8:25,
toe [7] - 115:7, 115:8,                                 150:10                     97:16
                             9:8, 9:9, 28:17,
  118:7, 122:22              28:20, 28:25             two-minute [2] - 73:8,      unprotected [6] -                     V
toe-ma-toe [1] - 115:8     transactions [1] -           73:13                      97:3, 97:17, 102:7,
                                                                                   102:13, 104:12,           valid [12] - 81:1,
toe-may-to [1] - 115:7       36:17                    two-story [1] - 59:18                                   81:18, 82:14,
                                                      TX [3] - 1:16, 1:19,         141:15
toe-may-toe/toe-ma-        transcript [1] - 163:22                                                            109:24, 113:9,
                                                        1:21                      unrelated [1] - 59:10
  toe [2] - 118:7,         transcription [1] -                                                                113:10, 113:13,
                                                      type [8] - 4:7, 4:14,       unruly [1] - 150:21
  122:22                     1:25                                                                             113:20, 114:20,
                                                        8:10, 26:7, 78:9,         unusual [2] - 62:21,
toe/toe [2] - 118:7,       Travel [1] - 35:15                                                                 150:18, 151:22,
                                                        107:14, 112:1              78:22
  122:22                   travel [2] - 36:1, 36:11                                                           151:24
                                                      typical [3] - 7:12, 8:11,   up [69] - 5:20, 6:11,
together [9] - 59:9,       treated [1] - 105:12                                                              validity [1] - 113:24
  Case 4:16-cv-01427 Document 204 Filed on 12/07/18 in TXSD Page 183 of 183
                                                                        4-20


value [5] - 59:3, 61:5,    walks [1] - 103:1         11:9, 19:16, 20:1,        104:1, 126:12             141:17, 143:23,
 124:3, 124:10,            wants [5] - 80:3,         20:3, 32:11, 32:17,      written [5] - 34:21,       144:4, 145:2,
 129:14                     81:20, 107:24,           40:12, 42:9, 42:13,       66:4, 98:23, 105:4,       145:10, 148:21,
various [3] - 31:12,        135:17, 144:7            45:4, 50:12               137:6                     149:3, 150:19,
 54:2, 83:3                warning [1] - 73:13      witness [5] - 5:12,                                  152:11, 152:23,
vehicle [2] - 33:3,        warrant [1] - 139:9       16:1, 55:15, 56:12,                 Y               153:2, 153:13,
 33:13                     warranty [1] - 43:17      79:6                                                153:15, 154:2,
                                                    Witness [1] - 17:19       year [7] - 7:4, 13:7,      154:15, 155:25,
verbatim [2] - 54:22,      watching [1] - 103:20
                                                                               14:1, 27:3, 27:7,         156:6, 157:13,
 55:23                     ways [12] - 56:20,       witness] [1] - 40:11
                                                                               27:8                      157:20, 159:17,
verdict [11] - 68:17,       58:14, 59:14, 60:24,    witnesses [1] - 77:18
                                                                              years [10] - 7:16,         159:22, 161:3,
 75:10, 75:13,              61:4, 62:2, 62:3,       woman [1] - 79:7
                                                                               27:17, 43:18, 43:19,      161:5, 161:7,
 137:18, 144:2,             66:9, 66:10, 83:3,      wood [1] - 61:10
                                                                               50:20, 56:25, 98:20,      161:10, 162:5,
 145:4, 158:25,             108:1, 113:4            WOOD [1] - 1:3
                                                                               105:9, 107:4, 115:5       162:8, 163:15
 161:7, 162:20,            web [1] - 24:19          Wood [20] - 18:13,
                                                                              yellow [1] - 154:9        Zummo [30] - 1:15,
 162:21, 163:2             website [16] - 6:20,      18:16, 18:18, 25:5,
                                                                              Yes" [1] - 42:12           2:7, 16:7, 17:4,
verdict" [1] - 75:11        20:15, 20:17, 20:20,     25:8, 46:14, 46:23,
                                                                              Young [1] - 122:25         17:21, 20:9, 20:25,
Verdict" [1] - 144:25       21:10, 21:12, 21:14,     46:24, 47:12, 47:13,
Vernon [5] - 120:14,        21:16, 21:17, 22:20,     50:20, 57:1, 80:9,                                  21:5, 21:24, 27:11,
 120:23, 121:23,            23:6, 23:20, 23:21,      81:22, 90:17, 92:10,                Z               28:10, 30:6, 32:18,
 139:17, 144:17             24:10, 24:19, 56:5       92:12, 120:17,                                      33:10, 39:17, 40:8,
                                                                              Zalewski [1] - 109:8
version [1] - 132:25       weeds [3] - 88:11,        120:18                                              40:13, 40:24, 42:14,
                                                                              zoom [3] - 22:24,
version.. [1] - 86:24       101:7, 101:9            Woodlands [3] -                                      47:4, 49:17, 50:16,
                                                                               30:10, 55:20
versus [3] - 11:21,        week [7] - 6:17, 7:3,     110:3, 110:11                                       51:21, 54:15, 55:22,
                                                                              ZUMMO [129] - 3:4,
 97:22, 114:16              7:8, 8:13, 32:1,        Wooten [8] - 15:1,                                   61:7, 63:9, 100:20,
                                                                               3:13, 3:16, 3:19,
vertically [1] - 61:15      47:12, 53:20             15:5, 15:9, 15:16,                                  105:7, 139:9
                                                                               3:21, 4:10, 4:18,
vicarious [1] - 137:22     weekend [3] - 3:25,       15:23, 90:25, 91:4,                                zummo [1] - 55:19
                                                                               4:24, 5:4, 16:2, 16:4,
view [10] - 22:23,          8:20, 74:10              91:7                      17:3, 19:24, 20:22,
 23:12, 23:14, 83:5,       weekly [4] - 26:13,      wooten [1] - 90:18         21:4, 21:22, 28:7,                 À
 86:2, 92:11, 98:12,        26:18, 31:24, 32:6      word [18] - 10:14,         30:5, 33:8, 39:8,        à [20] - 96:6, 106:12,
 117:3, 136:23             weigh [1] - 82:16         94:17, 101:21,            39:12, 40:10, 40:22,      106:24, 107:13,
views [16] - 23:9,         weight [5] - 62:19,       101:22, 110:19,           47:3, 51:2, 51:5,         108:1, 108:7, 108:9,
 23:10, 23:17, 23:22,       67:1, 67:4, 119:13,      111:5, 124:20,            55:16, 55:18, 56:7,       108:20, 109:9,
 24:5, 24:12, 24:22,        119:18                   129:15, 147:6,            56:17, 56:24, 57:3,       110:22, 111:23,
 54:22, 54:25, 55:6,       welcome [1] - 68:25       149:2, 150:13,            57:5, 57:14, 57:17,       114:15, 114:17,
 135:19, 136:6,            Werlein [2] - 73:25,      151:10, 151:12,           58:7, 58:9, 58:19,        150:23, 150:25,
 136:23, 143:3              123:2                    153:1, 153:2,             59:1, 60:6, 60:10,        151:13, 152:16,
VINOD [2] - 1:7, 2:5       Weslayan [1] - 1:21       153:11, 155:20            60:21, 61:2, 61:21,       152:18, 153:5,
violated [3] - 134:12,     Whataburger [1] -        worded [1] - 131:24        62:1, 62:8, 63:2,         153:16
 136:10, 158:20             35:24                   words [10] - 38:21,        63:23, 64:1, 65:9,
violates [1] - 134:1       whole [15] - 6:10,        57:12, 60:9, 72:23,       65:12, 65:19, 66:8,
violation [10] - 99:24,     29:21, 35:15, 38:5,      75:10, 75:17, 84:11,      67:11, 72:12, 73:12,
 100:10, 124:3,             50:17, 68:15, 80:12,     110:8, 133:5, 163:8       73:16, 73:19, 73:24,
 134:13, 135:3,             86:12, 92:19, 116:6,    workable [2] - 11:19,      74:9, 74:16, 76:3,
 136:5, 136:16,             126:10, 152:25,          65:8                      76:6, 77:15, 77:23,
 136:17, 136:19             159:5, 162:8, 162:9     workout [1] - 20:23        83:14, 85:14, 86:11,
violations [1] - 158:19    windfall [1] - 136:1     works [13] - 31:6,         88:9, 88:24, 89:5,
violative [5] - 135:23,    windows [3] - 68:22,      65:12, 90:19,             89:20, 92:7, 92:17,
 136:3, 136:4,              69:1, 149:13             109:25, 115:16,           99:5, 99:10, 99:17,
 136:19, 143:4             wire [2] - 136:25,        115:21, 115:22,           100:24, 101:20,
voiced [1] - 63:14          137:1                    116:1, 130:20,            101:22, 104:13,
voir [1] - 141:13          wise [1] - 72:1           147:18, 151:4,            104:18, 106:10,
VOLUME [1] - 1:12          wish [2] - 107:6,         151:6, 155:20             106:13, 106:23,
                            141:13                  worldwide [1] - 71:10      107:6, 107:9,
           W               withdraw [4] - 94:4,     worth [2] - 36:21,         107:20, 107:23,
                            119:5, 156:6, 159:11     73:20                     111:12, 112:8,
wait [5] - 50:10, 50:19,                            wrap [3] - 70:1, 70:13,    112:14, 113:8,
                           withdrawing [1] -
 52:14, 65:13, 146:10                                71:13                     114:11, 114:14,
                            132:23
waive [1] - 140:5                                   wrap-up [1] - 70:13        122:5, 122:8,
                           withdrawn [3] - 156:7,
walk [2] - 6:10, 163:5                              write [1] - 156:7          124:22, 130:5,
                            156:8, 159:13
walked [1] - 100:25                                 writing [3] - 101:18,      138:20, 140:1,
                           WITNESS [12] - 11:7,
